Exhibit 10.3

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

by and among

 

LAGASSE, INC.

(as “Purchaser”),

 

SCHECK INVESTMENTS LIMITED PARTNERSHIP
(as a “Shareholder”),

 

SCHECK ALPHA LP

(as a “Shareholder”),

 

MICHAEL SCHECK

(as a “Shareholder”),

 

RAQUEL SCHECK

(as a “Shareholder”),

 

JEFFREY SCHECK

(as a “Shareholder”),

 

MARTIN SCHECK

(as a “Shareholder”),

 

ELISE SCHECK
(as a “Shareholder”),

 

STEVEN SCHECK
(as a “Shareholder”),

 

SWEET PAPER SALES GROUP, INC.

(as an “Asset Seller”),

 

SWEET PAPER SALES CORP. OF TEXAS, INC.

(as an “Asset Seller”),

 

SWEET PAPER SALES CORP. OF CALIFORNIA, INC.

(as an “Asset Seller”),

 

SWEET PAPER SALES CORP. OF MASSACHUSETTS, INC.

(as an “Asset Seller”)

 

and

 

DAMAR DISTRIBUTORS WAREHOUSE

(as an “Asset Seller” and,

together with the Shareholders and the other Asset Sellers, “Sellers”)

 

 

May 19, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.

DEFINITIONS

 

 

1.1

Definitions

 

 

1.2

Other Definitions

 

 

1.3

Interpretation

 

 

1.4

Provision and Delivery of Information

 

 

1.5

GAAP and Consistency

 

 

1.6

Balance Sheets

 

 

1.7

Schedules

 

ARTICLE 2.

SALE AND PURCHASE OF SHARES

 

 

2.1

Sale and Purchase of Shares

 

ARTICLE 3.

SALE AND PURCHASE OF ASSETS; ASSUMPTION OF ASSUMED OBLIGATIONS

 

 

3.1

Purchased Assets

 

 

3.2 [a05-12804_1ex10d3.htm#a3_2_002219]

Assignment of Contracts and Permits [a05-12804_1ex10d3.htm#a3_2_002219]

 

 

3.3 [a05-12804_1ex10d3.htm#a3_3_002225]

Excluded Assets [a05-12804_1ex10d3.htm#a3_3_002225]

 

 

3.4 [a05-12804_1ex10d3.htm#a3_4_002231]

Assumed Obligations [a05-12804_1ex10d3.htm#a3_4_002231]

 

 

3.5 [a05-12804_1ex10d3.htm#a3_5_002234]

No Other Liabilities Assumed [a05-12804_1ex10d3.htm#a3_5_002234]

 

 

3.6 [a05-12804_1ex10d3.htm#a3_6_002235]

Prorations [a05-12804_1ex10d3.htm#a3_6_002235]

 

ARTICLE 4. [a05-12804_1ex10d3.htm#Article4__230648]

PURCHASE PRICE; OTHER PAYMENTS; ADJUSTMENT; ALLOCATION
[a05-12804_1ex10d3.htm#Article4__230648]

 

 

4.1 [a05-12804_1ex10d3.htm#a4_1_002239]

Payment of Purchase Price [a05-12804_1ex10d3.htm#a4_1_002239]

 

 

4.2 [a05-12804_1ex10d3.htm#a4_2_002256]

Payment of Closing Date Sweet Paper Debt Amount
[a05-12804_1ex10d3.htm#a4_2_002256]

 

 

4.3 [a05-12804_1ex10d3.htm#a4_3_002257]

Payment of Non-Competition Payment [a05-12804_1ex10d3.htm#a4_3_002257]

 

 

4.4 [a05-12804_1ex10d3.htm#a4_4_002259]

Pre-Closing Purchase Price Adjustment [a05-12804_1ex10d3.htm#a4_4_002259]

 

 

4.5 [a05-12804_1ex10d3.htm#a4_5_002303]

Post-Closing Purchase Price Adjustment; Release of Purchase Price Adjustment
Holdback Amount [a05-12804_1ex10d3.htm#a4_5_002303]

 

ARTICLE 5. [a05-12804_1ex10d3.htm#Article5__230224]

REPRESENTATIONS AND WARRANTIES OF SELLERS
[a05-12804_1ex10d3.htm#Article5__230224]

 

 

5.1 [a05-12804_1ex10d3.htm#a5_1_230239]

Due Incorporation [a05-12804_1ex10d3.htm#a5_1_230239]

 

 

5.2 [a05-12804_1ex10d3.htm#a5_2_230242]

Due Authorization [a05-12804_1ex10d3.htm#a5_2_230242]

 

 

5.3 [a05-12804_1ex10d3.htm#a5_3_230248]

Consents and Approvals; Authority Relative to this Agreement
[a05-12804_1ex10d3.htm#a5_3_230248]

 

 

5.4 [a05-12804_1ex10d3.htm#a5_4_230253]

Capitalization [a05-12804_1ex10d3.htm#a5_4_230253]

 

 

i

--------------------------------------------------------------------------------


 

 

5.5 [a05-12804_1ex10d3.htm#a5_5_230300]

Financial Statements; Undisclosed Liabilities
[a05-12804_1ex10d3.htm#a5_5_230300]

 

 

5.6 [a05-12804_1ex10d3.htm#a5_6_230310]

No Adverse Effects or Changes [a05-12804_1ex10d3.htm#a5_6_230310]

 

 

5.7 [a05-12804_1ex10d3.htm#a5_7_230319]

Title to Properties [a05-12804_1ex10d3.htm#a5_7_230319]

 

 

5.8 [a05-12804_1ex10d3.htm#a5_8_230324]

Condition and Sufficiency of Assets [a05-12804_1ex10d3.htm#a5_8_230324]

 

 

5.9 [a05-12804_1ex10d3.htm#a5_9_230332]

Real Property [a05-12804_1ex10d3.htm#a5_9_230332]

 

 

5.10 [a05-12804_1ex10d3.htm#a5_10_230349]

Personal Property [a05-12804_1ex10d3.htm#a5_10_230349]

 

 

5.11 [a05-12804_1ex10d3.htm#a5_11_230352]

Computer System [a05-12804_1ex10d3.htm#a5_11_230352]

 

 

5.12 [a05-12804_1ex10d3.htm#a5_12_230356]

Inventories [a05-12804_1ex10d3.htm#a5_12_230356]

 

 

5.13 [a05-12804_1ex10d3.htm#a5_13_230400]

Accounts Receivable; Advances and Warranties
[a05-12804_1ex10d3.htm#a5_13_230400]

 

 

5.14 [a05-12804_1ex10d3.htm#a5_14_230403]

Intellectual Property [a05-12804_1ex10d3.htm#a5_14_230403]

 

 

5.15 [a05-12804_1ex10d3.htm#a5_15_230407]

Contracts [a05-12804_1ex10d3.htm#a5_15_230407]

 

 

5.16 [a05-12804_1ex10d3.htm#a5_16_214615]

Permits [a05-12804_1ex10d3.htm#a5_16_214615]

 

 

5.17 [a05-12804_1ex10d3.htm#a5_17_214626]

Insurance [a05-12804_1ex10d3.htm#a5_17_214626]

 

 

5.18 [a05-12804_1ex10d3.htm#a5_18_214628]

Employee Benefit Plans and Employment Agreements
[a05-12804_1ex10d3.htm#a5_18_214628]

 

 

5.19 [a05-12804_1ex10d3.htm#a5_19_214631]

Employment and Labor Matters [a05-12804_1ex10d3.htm#a5_19_214631]

 

 

5.20 [a05-12804_1ex10d3.htm#a5_20_214639]

Capital Improvements and Significant Non-Capital Expenditures
[a05-12804_1ex10d3.htm#a5_20_214639]

 

 

5.21 [a05-12804_1ex10d3.htm#a5_21_214641]

Taxes [a05-12804_1ex10d3.htm#a5_21_214641]

 

 

5.22 [a05-12804_1ex10d3.htm#a5_22_214649]

No Defaults or Violations [a05-12804_1ex10d3.htm#a5_22_214649]

 

 

5.23 [a05-12804_1ex10d3.htm#a5_23_214651]

Environmental Matters [a05-12804_1ex10d3.htm#a5_23_214651]

 

 

5.24 [a05-12804_1ex10d3.htm#a5_24_214653]

Litigation [a05-12804_1ex10d3.htm#a5_24_214653]

 

 

5.25 [a05-12804_1ex10d3.htm#a5_25_214656]

No Conflict of Interest [a05-12804_1ex10d3.htm#a5_25_214656]

 

 

5.26 [a05-12804_1ex10d3.htm#a5_26_214658]

Bank Accounts [a05-12804_1ex10d3.htm#a5_26_214658]

 

 

5.27 [a05-12804_1ex10d3.htm#a5_27_214700]

Customers and Suppliers [a05-12804_1ex10d3.htm#a5_27_214700]

 

 

5.28 [a05-12804_1ex10d3.htm#a5_28_214702]

Improper and Other Payments [a05-12804_1ex10d3.htm#a5_28_214702]

 

 

5.29 [a05-12804_1ex10d3.htm#a5_29_214704]

Brokers [a05-12804_1ex10d3.htm#a5_29_214704]

 

 

5.30 [a05-12804_1ex10d3.htm#a5_30_214707]

Accounting and Disclosure Controls [a05-12804_1ex10d3.htm#a5_30_214707]

 

 

5.31 [a05-12804_1ex10d3.htm#a5_31_214710]

Sweet Distribution Entities [a05-12804_1ex10d3.htm#a5_31_214710]

 

 

5.32 [a05-12804_1ex10d3.htm#a5_32_214713]

Sales in Puerto Rico [a05-12804_1ex10d3.htm#a5_32_214713]

 

 

5.33 [a05-12804_1ex10d3.htm#a5_33_214715]

Compliance with Facility Mortgage Loan Documents
[a05-12804_1ex10d3.htm#a5_33_214715]

 

 

5.34 [a05-12804_1ex10d3.htm#a5_34_214717]

Sweet Paper Debt [a05-12804_1ex10d3.htm#a5_34_214717]

 

 

ii

--------------------------------------------------------------------------------


 

 

5.35 [a05-12804_1ex10d3.htm#a5_35_214720]

Accuracy of Statements [a05-12804_1ex10d3.htm#a5_35_214720]

 

ARTICLE 6. [a05-12804_1ex10d3.htm#a6_214724]

REPRESENTATIONS AND WARRANTIES OF PURCHASER [a05-12804_1ex10d3.htm#a6_214724]

 

 

6.1 [a05-12804_1ex10d3.htm#a6_1_214726]

Due Incorporation [a05-12804_1ex10d3.htm#a6_1_214726]

 

 

6.2 [a05-12804_1ex10d3.htm#a6_2_214728]

Due Authorization [a05-12804_1ex10d3.htm#a6_2_214728]

 

 

6.3 [a05-12804_1ex10d3.htm#a6_3_214730]

Consents and Approvals; Authority Relative to this Agreement
[a05-12804_1ex10d3.htm#a6_3_214730]

 

 

6.4 [a05-12804_1ex10d3.htm#a6_4_214822]

Litigation [a05-12804_1ex10d3.htm#a6_4_214822]

 

 

6.5 [a05-12804_1ex10d3.htm#a6_5_214824]

Brokers [a05-12804_1ex10d3.htm#a6_5_214824]

 

ARTICLE 7. [a05-12804_1ex10d3.htm#a7_214833]

COVENANTS [a05-12804_1ex10d3.htm#a7_214833]

 

 

7.1 [a05-12804_1ex10d3.htm#a7_1_214835]

Implementing Agreement [a05-12804_1ex10d3.htm#a7_1_214835]

 

 

7.2 [a05-12804_1ex10d3.htm#a7_2_214837]

Access to Information and Facilities [a05-12804_1ex10d3.htm#a7_2_214837]

 

 

7.3 [a05-12804_1ex10d3.htm#a7_3_214839]

Preservation of Business [a05-12804_1ex10d3.htm#a7_3_214839]

 

 

7.4 [a05-12804_1ex10d3.htm#a7_4_230252]

Consents and Approvals [a05-12804_1ex10d3.htm#a7_4_230252]

 

 

7.5 [a05-12804_1ex10d3.htm#a7_5_230254]

Transfer of Assets from Corporation and Corporation Subsidiaries
[a05-12804_1ex10d3.htm#a7_5_230254]

 

 

7.6 [a05-12804_1ex10d3.htm#a7_6_230257]

Maintenance of Insurance [a05-12804_1ex10d3.htm#a7_6_230257]

 

 

7.7 [a05-12804_1ex10d3.htm#a7_7_230259]

Resignation of Officers and Directors [a05-12804_1ex10d3.htm#a7_7_230259]

 

 

7.8 [a05-12804_1ex10d3.htm#a7_8_230301]

Supplemental Information [a05-12804_1ex10d3.htm#a7_8_230301]

 

 

7.9 [a05-12804_1ex10d3.htm#a7_9_230302]

Confidentiality [a05-12804_1ex10d3.htm#a7_9_230302]

 

 

7.10 [a05-12804_1ex10d3.htm#a7_10_230305]

Exclusivity [a05-12804_1ex10d3.htm#a7_10_230305]

 

 

7.11 [a05-12804_1ex10d3.htm#a7_11_230308]

Use of Marks [a05-12804_1ex10d3.htm#a7_11_230308]

 

 

7.12 [a05-12804_1ex10d3.htm#a7_12_230310]

Termination of Certain Agreements [a05-12804_1ex10d3.htm#a7_12_230310]

 

 

7.13 [a05-12804_1ex10d3.htm#a7_13_230312]

Pay-Off Letters; Closing Date Sweet Paper Debt Amount
[a05-12804_1ex10d3.htm#a7_13_230312]

 

 

7.14 [a05-12804_1ex10d3.htm#a7_14_230314]

[RESERVED] [a05-12804_1ex10d3.htm#a7_14_230314]

 

 

7.15 [a05-12804_1ex10d3.htm#a7_15_230315]

Initial Closing Date Balance Sheet [a05-12804_1ex10d3.htm#a7_15_230315]

 

 

7.16 [a05-12804_1ex10d3.htm#a7_16_230319]

Termination of Shareholders’ Agreement [a05-12804_1ex10d3.htm#a7_16_230319]

 

 

7.17 [a05-12804_1ex10d3.htm#a7_17_230320]

Employees [a05-12804_1ex10d3.htm#a7_17_230320]

 

 

7.18 [a05-12804_1ex10d3.htm#a7_18_230323]

Insurance [a05-12804_1ex10d3.htm#a7_18_230323]

 

 

7.19 [a05-12804_1ex10d3.htm#a7_19_230325]

Redistributors of America [a05-12804_1ex10d3.htm#a7_19_230325]

 

 

7.20 [a05-12804_1ex10d3.htm#a7_20_230327]

No Additional Representations or Warranties [a05-12804_1ex10d3.htm#a7_20_230327]

 

 

7.21 [a05-12804_1ex10d3.htm#a7_21_230329]

Disclaimer Regarding Estimates and Projections
[a05-12804_1ex10d3.htm#a7_21_230329]

 

 

7.22 [a05-12804_1ex10d3.htm#a7_22_230331]

Assignment of Certain Accounts Receivable [a05-12804_1ex10d3.htm#a7_22_230331]

 

 

iii

--------------------------------------------------------------------------------


 

 

7.23 [a05-12804_1ex10d3.htm#a7_23_230341]

Delivery of Accounting Materials [a05-12804_1ex10d3.htm#a7_23_230341]

 

 

7.24 [a05-12804_1ex10d3.htm#a7_24_230343]

Letter of Credit for Workers’ Compensation Policy
[a05-12804_1ex10d3.htm#a7_24_230343]

 

 

7.25 [a05-12804_1ex10d3.htm#a7_25_230344]

Atlas Note [a05-12804_1ex10d3.htm#a7_25_230344]

 

 

7.26 [a05-12804_1ex10d3.htm#a7_26_230346]

Cash [a05-12804_1ex10d3.htm#a7_26_230346]

 

 

7.27 [a05-12804_1ex10d3.htm#a7_27_230350]

Defeasance of Facility Mortgage Loan [a05-12804_1ex10d3.htm#a7_27_230350]

 

 

7.28 [a05-12804_1ex10d3.htm#a7_28_230351]

New Scheck Real Property Lease [a05-12804_1ex10d3.htm#a7_28_230351]

 

ARTICLE 8. [a05-12804_1ex10d3.htm#a8_230355]

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
[a05-12804_1ex10d3.htm#a8_230355]

 

 

8.1 [a05-12804_1ex10d3.htm#a8_1_230357]

Warranties True as of Both Present Date and Closing Date
[a05-12804_1ex10d3.htm#a8_1_230357]

 

 

8.2 [a05-12804_1ex10d3.htm#a8_2_230402]

Compliance with Agreements and Covenants [a05-12804_1ex10d3.htm#a8_2_230402]

 

 

8.3 [a05-12804_1ex10d3.htm#a8_3_230404]

Consents and Approvals [a05-12804_1ex10d3.htm#a8_3_230404]

 

 

8.4 [a05-12804_1ex10d3.htm#a8_4_230405]

Pay-Off Letters [a05-12804_1ex10d3.htm#a8_4_230405]

 

 

8.5 [a05-12804_1ex10d3.htm#a8_5_230407]

Release of Liens [a05-12804_1ex10d3.htm#a8_5_230407]

 

 

8.6 [a05-12804_1ex10d3.htm#a8_6_230408]

Shareholders’ Agreement [a05-12804_1ex10d3.htm#a8_6_230408]

 

 

8.7 [a05-12804_1ex10d3.htm#a8_7_230410]

Release of Guaranty and Environmental Indemnity
[a05-12804_1ex10d3.htm#a8_7_230410]

 

 

8.8 [a05-12804_1ex10d3.htm#a8_8_230411]

Defeasance of Facility Mortgage Loan [a05-12804_1ex10d3.htm#a8_8_230411]

 

 

8.9 [a05-12804_1ex10d3.htm#a8_9_230413]

Termination of Current Scheck Real Property Lease
[a05-12804_1ex10d3.htm#a8_9_230413]

 

 

8.10 [a05-12804_1ex10d3.htm#a8_10_230416]

New Scheck Real Property Lease [a05-12804_1ex10d3.htm#a8_10_230416]

 

 

8.11 [a05-12804_1ex10d3.htm#a8_11_230419]

Accounting Deliveries [a05-12804_1ex10d3.htm#a8_11_230419]

 

 

8.12 [a05-12804_1ex10d3.htm#a8_12_230421]

Documents [a05-12804_1ex10d3.htm#a8_12_230421]

 

 

8.13 [a05-12804_1ex10d3.htm#a8_13_230422]

No Material Adverse Effect [a05-12804_1ex10d3.htm#a8_13_230422]

 

 

8.14 [a05-12804_1ex10d3.htm#a8_14_230424]

Actions or Proceedings [a05-12804_1ex10d3.htm#a8_14_230424]

 

ARTICLE 9. [a05-12804_1ex10d3.htm#a9_230428]

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS [a05-12804_1ex10d3.htm#a9_230428]

 

 

9.1 [a05-12804_1ex10d3.htm#a9_1_230429]

Warranties True as of Both Present Date and Closing Date
[a05-12804_1ex10d3.htm#a9_1_230429]

 

 

9.2 [a05-12804_1ex10d3.htm#a9_2_230431]

Compliance with Agreements and Covenants [a05-12804_1ex10d3.htm#a9_2_230431]

 

 

9.3 [a05-12804_1ex10d3.htm#a9_3_230434]

Consents and Approvals [a05-12804_1ex10d3.htm#a9_3_230434]

 

 

9.4 [a05-12804_1ex10d3.htm#a9_4_230435]

Documents [a05-12804_1ex10d3.htm#a9_4_230435]

 

 

9.5 [a05-12804_1ex10d3.htm#a9_5_230437]

Actions or Proceedings [a05-12804_1ex10d3.htm#a9_5_230437]

 

ARTICLE 10. [a05-12804_1ex10d3.htm#a10_230441]

CLOSING [a05-12804_1ex10d3.htm#a10_230441]

 

 

10.1 [a05-12804_1ex10d3.htm#a10_1_230443]

Closing [a05-12804_1ex10d3.htm#a10_1_230443]

 

 

10.2 [a05-12804_1ex10d3.htm#a10_2_230445]

Deliveries by Sellers [a05-12804_1ex10d3.htm#a10_2_230445]

 

 

iv

--------------------------------------------------------------------------------


 

 

10.3 [a05-12804_1ex10d3.htm#a10_3_230459]

Deliveries by Purchaser [a05-12804_1ex10d3.htm#a10_3_230459]

 

ARTICLE 11. [a05-12804_1ex10d3.htm#a11_230507]

TERMINATION [a05-12804_1ex10d3.htm#a11_230507]

 

 

11.1 [a05-12804_1ex10d3.htm#a11_1_230512]

Termination [a05-12804_1ex10d3.htm#a11_1_230512]

 

 

11.2 [a05-12804_1ex10d3.htm#a11_2_235303]

Effect of Termination [a05-12804_1ex10d3.htm#a11_2_235303]

 

ARTICLE 12. [a05-12804_1ex10d3.htm#Article12__235306]

INDEMNIFICATION [a05-12804_1ex10d3.htm#Article12__235306]

 

 

12.1 [a05-12804_1ex10d3.htm#a12_1_235310]

Survival [a05-12804_1ex10d3.htm#a12_1_235310]

 

 

12.2 [a05-12804_1ex10d3.htm#a12_2_235313]

Indemnification by the Sellers [a05-12804_1ex10d3.htm#a12_2_235313]

 

 

12.3 [a05-12804_1ex10d3.htm#a12_3_235320]

Indemnification by Purchaser [a05-12804_1ex10d3.htm#a12_3_235320]

 

 

12.4 [a05-12804_1ex10d3.htm#a12_4_235324]

Limitations on Certain Claims for Indemnification
[a05-12804_1ex10d3.htm#a12_4_235324]

 

 

12.5 [a05-12804_1ex10d3.htm#a12_5_235333]

Materiality [a05-12804_1ex10d3.htm#a12_5_235333]

 

 

12.6 [a05-12804_1ex10d3.htm#a12_6_235337]

Claims [a05-12804_1ex10d3.htm#a12_6_235337]

 

 

12.7 [a05-12804_1ex10d3.htm#a12_7_235343]

Notice of Third Party Claims; Assumption of Defense
[a05-12804_1ex10d3.htm#a12_7_235343]

 

 

12.8 [a05-12804_1ex10d3.htm#a12_8_235348]

Settlement or Compromise [a05-12804_1ex10d3.htm#a12_8_235348]

 

 

12.9 [a05-12804_1ex10d3.htm#a12_9_235353]

Failure of Indemnitor to Act [a05-12804_1ex10d3.htm#a12_9_235353]

 

 

12.10 [a05-12804_1ex10d3.htm#a12_10_235356]

Irrevocable Standby Letters of Credit [a05-12804_1ex10d3.htm#a12_10_235356]

 

 

12.11 [a05-12804_1ex10d3.htm#a12_11_235405]

Purchase Price Adjustments [a05-12804_1ex10d3.htm#a12_11_235405]

 

 

12.12 [a05-12804_1ex10d3.htm#a12_12_235407]

Consequential Damages [a05-12804_1ex10d3.htm#a12_12_235407]

 

 

12.13 [a05-12804_1ex10d3.htm#a12_13_235409]

Exclusive Remedy [a05-12804_1ex10d3.htm#a12_13_235409]

 

ARTICLE 13. [a05-12804_1ex10d3.htm#Article13__235414]

TAX MATTERS [a05-12804_1ex10d3.htm#Article13__235414]

 

 

13.1 [a05-12804_1ex10d3.htm#a13_1_235418]

Filing of Tax Returns [a05-12804_1ex10d3.htm#a13_1_235418]

 

 

13.2 [a05-12804_1ex10d3.htm#a13_2_235422]

Proration of Taxes [a05-12804_1ex10d3.htm#a13_2_235422]

 

 

13.3 [a05-12804_1ex10d3.htm#a13_3_235426]

Transfer Taxes [a05-12804_1ex10d3.htm#a13_3_235426]

 

 

13.4 [a05-12804_1ex10d3.htm#a13_4_235429]

Tax Indemnification [a05-12804_1ex10d3.htm#a13_4_235429]

 

 

13.5 [a05-12804_1ex10d3.htm#a13_5_235433]

Cooperation/Retention of Records [a05-12804_1ex10d3.htm#a13_5_235433]

 

 

13.6 [a05-12804_1ex10d3.htm#a13_6_235436]

Procedures Relating to Tax Claims [a05-12804_1ex10d3.htm#a13_6_235436]

 

ARTICLE 14. [a05-12804_1ex10d3.htm#Article14__235443]

NON-COMPETITION [a05-12804_1ex10d3.htm#Article14__235443]

 

 

14.1 [a05-12804_1ex10d3.htm#a14_1_235447]

Non-Competition Agreement [a05-12804_1ex10d3.htm#a14_1_235447]

 

 

14.2 [a05-12804_1ex10d3.htm#a14_2_235452]

Reasonableness of Covenants [a05-12804_1ex10d3.htm#a14_2_235452]

 

 

14.3 [a05-12804_1ex10d3.htm#a14_3_235458]

Specific Performance [a05-12804_1ex10d3.htm#a14_3_235458]

 

 

14.4 [a05-12804_1ex10d3.htm#a14_4_235500]

Severability [a05-12804_1ex10d3.htm#a14_4_235500]

 

 

v

--------------------------------------------------------------------------------


 

 

14.5 [a05-12804_1ex10d3.htm#a14_5_235504]

No Limitation of Other Provisions [a05-12804_1ex10d3.htm#a14_5_235504]

 

ARTICLE 15. [a05-12804_1ex10d3.htm#Article15__235507]

MISCELLANEOUS [a05-12804_1ex10d3.htm#Article15__235507]

 

 

15.1 [a05-12804_1ex10d3.htm#a15_1_235510]

Expenses [a05-12804_1ex10d3.htm#a15_1_235510]

 

 

15.2 [a05-12804_1ex10d3.htm#a15_2_235511]

Amendment [a05-12804_1ex10d3.htm#a15_2_235511]

 

 

15.3 [a05-12804_1ex10d3.htm#a15_3_235515]

Notices [a05-12804_1ex10d3.htm#a15_3_235515]

 

 

15.4 [a05-12804_1ex10d3.htm#a15_4_235520]

Effect of Investigation [a05-12804_1ex10d3.htm#a15_4_235520]

 

 

15.5 [a05-12804_1ex10d3.htm#a15_5_235522]

Payments in Dollars [a05-12804_1ex10d3.htm#a15_5_235522]

 

 

15.6 [a05-12804_1ex10d3.htm#a15_6_235524]

Waivers [a05-12804_1ex10d3.htm#a15_6_235524]

 

 

15.7 [a05-12804_1ex10d3.htm#a15_7_235527]

Counterparts [a05-12804_1ex10d3.htm#a15_7_235527]

 

 

15.8 [a05-12804_1ex10d3.htm#a15_8_235529]

Assignment [a05-12804_1ex10d3.htm#a15_8_235529]

 

 

15.9 [a05-12804_1ex10d3.htm#a15_9_235538]

No Third Party Beneficiaries [a05-12804_1ex10d3.htm#a15_9_235538]

 

 

15.10 [a05-12804_1ex10d3.htm#a15_10_235540]

Publicity [a05-12804_1ex10d3.htm#a15_10_235540]

 

 

15.11 [a05-12804_1ex10d3.htm#a15_11_235544]

Further Assurances [a05-12804_1ex10d3.htm#a15_11_235544]

 

 

15.12 [a05-12804_1ex10d3.htm#a15_12_235545]

Severability [a05-12804_1ex10d3.htm#a15_12_235545]

 

 

15.13 [a05-12804_1ex10d3.htm#a15_13_235547]

Specific Performance [a05-12804_1ex10d3.htm#a15_13_235547]

 

 

15.14 [a05-12804_1ex10d3.htm#a15_14_235550]

Remedies Cumulative [a05-12804_1ex10d3.htm#a15_14_235550]

 

 

15.15 [a05-12804_1ex10d3.htm#a15_15_235551]

Entire Understanding [a05-12804_1ex10d3.htm#a15_15_235551]

 

 

15.16 [a05-12804_1ex10d3.htm#a15_16_235554]

Acknowledgment of each Seller [a05-12804_1ex10d3.htm#a15_16_235554]

 

 

15.17 [a05-12804_1ex10d3.htm#a15_17_235556]

Seller Representative [a05-12804_1ex10d3.htm#a15_17_235556]

 

 

15.18 [a05-12804_1ex10d3.htm#a15_18_235600]

Joint and Several Liability of Sellers [a05-12804_1ex10d3.htm#a15_18_235600]

 

 

15.19 [a05-12804_1ex10d3.htm#a15_19_235602]

Applicable Law [a05-12804_1ex10d3.htm#a15_19_235602]

 

 

15.20 [a05-12804_1ex10d3.htm#a15_20_235603]

Jurisdiction of Disputes; Waiver of Jury Trial
[a05-12804_1ex10d3.htm#a15_20_235603]

 

 

vi

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit 1.1(a)

 

Assignment and Assumption Agreement

Exhibit 1.1(b)

 

Assignment and Assumption of Lease

Exhibit 1.1(c)

 

Bill of Sale

Exhibit 1.1(d)

 

Boston Real Property Lease

Exhibit 1.1(e)

 

Corporation Transfer Agreement

Exhibit 1.1(f)

 

$15 Million Letter of Credit

Exhibit 1.1(g)

 

$5 Million Letter of Credit

Exhibit 1.1(h)

 

Sweet Distribution Sublease

Exhibit 7.28

 

Certain Terms for New Scheck Real Property Lease

Exhibit 10.2(a)

 

Stock Powers

Exhibit 10.2(s)

 

Opinion of Counsel to Sellers – Akerman, Senterfitt & Eidson, P.A.

 

vii

--------------------------------------------------------------------------------


 

LIST OF DISCLOSURE SCHEDULES

 

Schedule 1.1(a)

 

Purchaser’s Knowledge

Schedule 1.1(b)

 

Sellers’ Knowledge

Schedule 1.1(c)

 

Pro Forma Calculation Principles

Schedule 1.1(d)

 

Sweet Paper Creditors and Sweet Paper Debt

Schedule 3.1(a)

 

Transferred Group Inventory

Schedule 3.1(b)

 

Transferred Group Fixed Assets

Schedule 3.1(g)

 

Transferred Group Owned Intellectual Property

Schedule 3.2(a)(i)

 

Transferred Group Personal Property Leases

Schedule 3.2(a)(v)

 

Transferred Group Intellectual Property Licenses

Schedule 3.2(a)(x)

 

Transferred Group Other Contracts

Schedule 3.3(f)

 

Other Excluded Assets

Schedule 3.3(g)

 

Excluded Contracts

Schedule 3.5

 

Excluded Obligations

Schedule 4.5(b)(i)

 

Exceptions to GAAP for Final Closing Date Balance Sheet

Schedule 4.5(c)

 

Accounting Personnel

Schedule 5.1(a)

 

Jurisdictions of Incorporation and Foreign Qualification

Schedule 5.1(b)

 

Subsidiaries

Schedule 5.3

 

Seller Consents and Violations

Schedule 5.4(b)

 

Ownership of Shares of the Corporation

Schedule 5.4(c)

 

Ownership of Shares of the Corporation Subsidiaries

Schedule 5.4(d)

 

Ownership of Shares – Liens

Schedule 5.5(a)

 

Combined Financial Statements and Pro Forma Balance Sheets

Schedule 5.5(a)(i)

 

Exceptions to GAAP for Combined Financial Statements

Schedule 5.5(b)

 

Corporation Financial Statements

Schedule 5.5(b)(i)

 

Exceptions to GAAP for Corporation Financial Statements

Schedule 5.5(c)

 

2004 Group Financial Statements

Schedule 5.5(c)(i)

 

Exceptions to GAAP for 2004 Group Financial Statements

Schedule 5.5(d)

 

2003 Group Financial Statements

Schedule 5.5(d)(i)

 

Exceptions to GAAP for 2003 Group Financial Statements

Schedule 5.5(e)

 

Interim Corporation Financial Statements

Schedule 5.5(f)

 

Interim Group Financial Statements

Schedule 5.5(g)

 

Exceptions to Certain Representations Regarding the Financial Statements

Schedule 5.5(h)

 

Liabilities

Schedule 5.6

 

Adverse Effects or Changes

Schedule 5.7(a)

 

Title to Properties of the Corporation and Corporation Subsidiaries

Schedule 5.7(b)

 

Title to Properties of the Asset Sellers

Schedule 5.8(a)

 

Condition of Assets

Schedule 5.9(b)

 

Leased Real Property and Real Property Leases

Schedule 5.9(c)

 

Condition of Leased Real Property

Schedule 5.9(d)

 

Compliance with Zoning and Health Regulations – Current Scheck Real Property
Lease

Schedule 5.9(e)

 

Compliance with Zoning and Health Regulations – Current Third Party Real
Property Leases

Schedule 5.10(a)

 

Owned Personal Property

Schedule 5.10(b)

 

Leased Personal Property

Schedule 5.11

 

Computer System

Schedule 5.12

 

Aged Inventory Amount

Schedule 5.13(a)

 

Trade Accounts Receivable

Schedule 5.13(c)

 

Advances

Schedule 5.14(a)(i)

 

Owned Intellectual Property

Schedule 5.14(a)(ii)

 

Licensed Intellectual Property and IP Licenses

Schedule 5.14(b)

 

Representations regarding Intellectual Property

Schedule 5.15

 

Contracts

Schedule 5.16

 

Permits

Schedule 5.17(a)

 

Insurance

 

viii

--------------------------------------------------------------------------------


 

Schedule 5.17(b)

 

Insurance Claims

Schedule 5.18(a)

 

Employee Benefit Plans and Employment Agreements

Schedule 5.18(c)

 

Employee Benefits Plans – Compliance with Laws

Schedule 5.18(c)(xii)

 

Specific Bonus Commitments

Schedule 5.19(a)

 

Employees

Schedule 5.19(c)

 

Employment Laws and Employment Claims

Schedule 5.20(a)

 

Capital Improvements

Schedule 5.20(b)

 

Significant Non-Capital Expenditures

Schedule 5.21

 

Taxes

Schedule 5.22

 

Defaults and Violations

Schedule 5.23

 

Environmental Matters

Schedule 5.24

 

Litigation

Schedule 5.25

 

Conflicts of Interest

Schedule 5.26

 

Bank Accounts

Schedule 5.27(a)(i)

 

Major Customers

Schedule 5.27(a)(ii)

 

Customer Economic Terms

Schedule 5.27(a)(iii)

 

Owned Private Labels

Schedule 5.27(a)(iv)

 

Non-Owned Private Labels

Schedule 5.27(a)(v)

 

Certain Customer Information

Schedule 5.27(a)(vi)

 

Adverse Changes in Customer Relationships

Schedule 5.27(a)(vii)(A)

 

Non-Reseller Customers

Schedule 5.28(a)(vii)(B)

 

Resale Exemption Certificates

Schedule 5.27(b)(i)

 

Suppliers

Schedule 5.27(b)(ii)

 

Supplier Economic Terms

Schedule 5.27(b)(iii)

 

Adverse Changes in Supplier Relationships

Schedule 5.28

 

Improper and Other Payments

Schedule 5.29

 

Seller Brokers

Schedule 5.30

 

Accounting and Disclosure Controls

Schedule 5.31

 

Sweet Distribution Entities

Schedule 5.32

 

Sales in Puerto Rico

Schedule 6.3

 

Purchaser Consents

Schedule 6.5

 

Purchaser Brokers

Schedule 7.3

 

Preservation of Business

Schedule 7.5(a)

 

Withdrawn Corporation Assets

Schedule 7.5(b)

 

Withdrawn Corporation Obligations

Schedule 7.12

 

Non-Terminated Contracts

Schedule 7.15(b)(i)

 

Requirements for Initial Closing Date Balance Sheet

Schedule 7.17

 

Employees

Schedule 7.25

 

Third-Party Note

Schedule 12.2

 

Certain Indemnification Matters

Schedule 14.1(b)(v)

 

Equity Interest of Affiliate in Designated Person

Schedule 14.1(b)(vi)

 

Non-Competition

Schedule 15.3

 

Seller Addresses

 

ix

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 19th  day
of May, 2005, by and among Lagasse, Inc., a Louisiana corporation (“Purchaser”),
Scheck Investments Limited Partnership, a Delaware limited partnership (“Scheck
Investments”), Scheck Alpha LP, a Delaware limited partnership (“Scheck Alpha”),
Michael Scheck, an individual resident of the state of Florida (“Michael
Scheck”), Raquel Scheck, an individual resident of the state of Florida (“Raquel
Scheck”), Jeffrey Scheck, an individual resident of the state of Florida
(“Jeffrey Scheck”), Martin Scheck, an individual resident of the state of
Florida (“Martin Scheck”), Elise Scheck, an individual resident of the state of
Florida (“Elise Scheck”), Steven Scheck, an individual resident of the state of
Florida (“Steven Scheck”) (each of Scheck Investments, Scheck Alpha, Michael
Scheck, Raquel Scheck, Jeffrey Scheck, Martin Scheck, Elise Scheck and Steven
Scheck are sometimes individually referred to herein as a “Shareholder” and
collectively as the “Shareholders”), Sweet Paper Sales Group, Inc., a Nevada
corporation  (“Group”), Sweet Paper Sales Corp. of Texas, Inc., a Texas
corporation and a wholly owned subsidiary of Group (“Sweet Paper Texas”), Sweet
Paper Sales Corp. of California, Inc., a Nevada corporation and a wholly owned
subsidiary of Group (“Sweet Paper California”), Sweet Paper Sales Corp. of
Massachusetts, Inc., a Nevada corporation and a wholly owned subsidiary of Group
(“Sweet Paper Massachusetts”), and Damar Distributors Warehouse, a California
corporation and a wholly owned subsidiary of Sweet Paper California (“Damar”)
(each of Group, Sweet Paper Texas, Sweet Paper California, Sweet Paper
Massachusetts and Damar are sometimes individually referred to herein as an
“Asset Seller” and collectively as the “Asset Sellers”).  Certain capitalized
terms used herein are defined in Article I.

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser wishes
to purchase from the Shareholders, and the Shareholders wish to sell to
Purchaser, all of the Shares; and

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser wishes
to purchase from the Asset Sellers, and the Asset Sellers wish to sell to
Purchaser, all of the Assets, and Purchaser is willing to assume all of the
Assumed Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
parties agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

1.1                                 Definitions.  The following terms shall have
the following meanings for the purposes of this Agreement:

 

“Adjusted Purchase Price” shall mean:

 

(a)                                  the Base Purchase Price; plus

 

--------------------------------------------------------------------------------


 

(b)                                 the amount equal to (i) the Closing Date Net
Asset Amount (as finalized pursuant to Section 4.5) minus (ii) the Definitive
September 30, 2004 Net Asset Amount; minus

 

(c)                                  the amount, if any, by which the Closing
Date Non-Exempt Inventory Amount (as finalized pursuant to Section 4.5) exceeds
$1,205,281; minus

 

(d)                                 the amount, if any, by which the Closing
Date Exempt Aged Inventory Amount (as finalized pursuant to Section 4.5) exceeds
the Exempt Aged Inventory Threshold Amount; plus

 

(e)                                  the adjustment amount determined in
accordance with Section 4.4(d).

 

For the avoidance of doubt, for purposes of calculating the “Adjusted Purchase
Price”, if the amount defined by clause (b) is a negative number, then the
absolute value of such negative number shall be subtracted from the amount
defined by clause (a).

 

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person that, directly or indirectly, owns or controls, is under common ownership
or control with, or is owned or controlled by, such specified Person, (b) any
other Person that is a director, officer or partner, or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, of the specified Person or a Person described in clause (a)
of this paragraph, (c) another Person of which the specified Person is a
director, officer or partner or is, directly or indirectly, the beneficial owner
of ten percent (10%) or more of any class of equity securities, or (d) any
relative or spouse of the specified Person or any of the foregoing Persons, any
relative of any such spouse or any spouse of any such relative; provided, that
at any time after the Closing Date, (i) neither the Corporation nor any
Corporation Subsidiary shall be deemed to be an Affiliate of any Seller or any
Affiliate of any Seller other than the Corporation and the Corporation
Subsidiaries and (ii) no Seller or any Affiliate of any Seller other than the
Corporation and the Corporation Subsidiaries shall be deemed to be an Affiliate
of the Corporation or any Corporation Subsidiary.

 

“Affiliate Party” shall mean Scheck Family LLC, JEMS of Miami, Inc., SFH Beta
Realty Trust, Sweet Distribution, the Corporation, Sweet Paper Georgia and Sweet
Paper North Carolina.

 

“Aged Inventory” shall mean, as of any given date and for any given stock
keeping unit, (a) any inventory of such stock keeping unit owned by any Sweet
Paper Entity, and included in the inventory of such Sweet Paper Entity, for
which there have been no bona fide sales in the ordinary course to third parties
during the six (6) month period prior to April 21, 2005 and (b) any inventory of
such stock keeping unit owned by any Sweet Paper Entity, and included in the
inventory of such Sweet Paper Entity, that is in excess of the amount of sales
(net of returns) of such stock keeping unit by the Sweet Paper Entities pursuant
to bona fide sales in the ordinary course to third parties during the six (6)
month period prior to April 21, 2005; provided, however, that solely with
respect to the determination of “Aged Inventory” for any given Exempt Stock
Keeping Unit as of the close of business on the Closing Date, “Aged Inventory”
shall mean (a) any inventory of such Exempt Stock Keeping Unit owned by any
Sweet Paper Entity, and included in the inventory of such Sweet Paper Entity,
for which there have been no bona fide

 

2

--------------------------------------------------------------------------------


 

sales in the ordinary course to third parties during the six (6) month period
prior to the Closing Date and (b) any inventory of such Exempt Stock Keeping
Unit owned by any Sweet Paper Entity, and included in the inventory of such
Sweet Paper Entity, that is in excess of the amount of sales (net of returns) of
such Exempt Stock Keeping Unit by the Sweet Paper Entities pursuant to bona fide
sales in the ordinary course to third parties during the six (6) month period
prior to the Closing Date.

 

“Aged Inventory Amount” shall mean, as of any given date and for any given stock
keeping unit, the product of (a) the quantity of such stock keeping unit that is
Aged Inventory as of such date multiplied by (b) the “inventory cost per unit”
for such stock keeping unit.  Notwithstanding anything to the contrary set forth
herein, for the avoidance of doubt, with respect to the calculation of the Aged
Inventory Amount on an aggregate basis and for each applicable stock keeping
unit included in the inventory of any Sweet Paper Entity, any inventory that
satisfies the criteria of both of the two components of the definition of “Aged
Inventory” shall be counted only once.

 

 “Agreement” shall mean this Purchase and Sale Agreement, including all exhibits
and schedules hereto, as it may be amended from time to time in accordance with
its terms.

 

“Asset Seller Real Property Leases” shall mean the Current Third Party Real
Property Leases under which any Asset Seller is the lessee.

 

“Assignment and Assumption Agreement” shall mean the assignment and assumption
agreement, to be entered by and among each Asset Seller and Purchaser,
substantially in the form attached hereto as Exhibit 1.1(a).

 

“Assignment and Assumption of Lease” shall mean the assignment and assumption
agreement, to be entered into with respect to each Asset Seller Real Property
Lease, by and between Purchaser and the applicable Asset Seller, substantially
in the form attached hereto as Exhibit 1.1(b).

 

“Bill of Sale” shall mean the bill of sale, to be executed by each Asset Seller
in favor of Purchaser, substantially in the form attached hereto as Exhibit
1.1(c).

 

“Boston Real Property Lease” shall mean the lease, to be executed by SFH Beta
Realty Trust and Purchaser, substantially in the form attached hereto as Exhibit
1.1(d).

 

“Business” shall mean the business, as previously and currently conducted by the
Sweet Paper Entities, of (a) purchasing, selling and distributing food service
wares, small wares, industrial supplies, personal healthcare supplies, office
supplies, food products, janitorial supplies and sanitation supplies (including
paper, plastics and other related products), and (b) related marketing and
logistics services to or on behalf of customers or suppliers, in the case of
each of clauses (a) and (b), in North America, Central America, South America
and the Caribbean (including Puerto Rico).

 

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which banks located in Illinois or Florida
generally are closed for business.

 

3

--------------------------------------------------------------------------------


 

“Cash” shall mean all cash, certificates of deposits, bank deposits and other
cash equivalents, together with all accrued but unpaid interest thereon.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Closing” shall mean the consummation of the transactions contemplated herein in
accordance with Article 10.

 

“Closing Date” shall mean the date on which the Closing occurs or is to occur.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Combined Balance Sheets” shall mean the compiled, combined, consolidating
balance sheets of the Sweet Paper Entities as of September 30, 2004 (as derived
from the audited consolidated balance sheets included in the Corporation
Financial Statements and the 2004 Group Financial Statements), that are included
in the Combined Financial Statements.

 

“Combined Financial Statements” shall mean the compiled, combined, consolidating
financial statements of the Sweet Paper Entities as of and for the twelve (12)
months ended September 30, 2004 (as derived from the Corporation Financial
Statements and the 2004 Group Financial Statements), consisting of (a) the
combined balance sheets as of September 30, 2004, (b) the related combined
statement of operations and retained earnings (deficit) for the twelve (12)
months ended September 30, 2004 and (c) the related combined statement of cash
flows for the twelve (12) months ended September 30, 2004.

 

“Confidential Information” of any Person shall mean all of such Person’s (a)
Information and Records and (b) to the extent applicable, personal information.

 

“Contract” shall mean any contract, lease, sales order, purchase order,
agreement, warranty, indenture, mortgage, note, bond, right, warrant or
instrument, whether written or verbal (and any and all amendments thereto).

 

“Corporation” shall mean Sweet Paper Sales Corp., a Florida corporation.

 

“Corporation Financial Statements” shall mean the audited consolidated financial
statements of the Corporation and the Corporation Subsidiaries as of and for the
twelve (12) months ended September 30, 2004, consisting of (a) the consolidated
balance sheet as of September 30, 2004, (b) the related consolidated statement
of operations and retained earnings (deficit) for the twelve (12) months ended
September 30, 2004 and (c) the related consolidated statement of cash flows for
the twelve (12) months ended September 30, 2004 (in each case, including the
notes thereto).

 

“Corporation Subsidiaries” shall mean Sweet Paper Georgia and Sweet Paper North
Carolina.

 

4

--------------------------------------------------------------------------------


 

“Corporation Transfer Agreement” shall mean the assignment and assumption
agreement, to be entered into by and among the Corporation, the Corporation
Subsidiaries and Scheck Alpha, substantially in the form attached hereto as
Exhibit 1.1(e).

 

“Current Scheck Real Property Lease” shall mean the Master Warehouse Lease,
dated as of June 10, 1999, between Scheck Family LLC, JEMS of Miami, Inc. and
the Corporation.

 

“Current Third Party Real Property Leases” shall mean the Real Property Leases
other than the Current Scheck Real Property Lease.

 

“Definitive September 30, 2004 Net Asset Amount” shall mean $50,879,447;
provided, however, if a Revised September 30, 2004 Net Asset Amount is finalized
pursuant to Section 4.5, then the “Definitive September 30, 2004 Net Asset
Amount” shall be the Revised September 30, 2004 Net Asset Amount (as finalized
pursuant to Section 4.5).

 

“Dollars” or numbers preceded by the symbol “$” shall mean amounts in United
States Dollars.

 

“Employees” shall mean all individuals employed by the Asset Sellers primarily
in connection with the operation of the Business and all individuals employed by
the Corporation or any Corporation Subsidiary (including, in each case, those
who are actively employed or on leave, disability or other absence from
employment) immediately prior to Closing.

 

“Environment” shall mean ambient air, indoor air, soil, surface water, ground
water, drinking water, land or subsurface strata and natural resources such as
wetlands, flora and fauna.

 

“Environmental Claim” shall mean, with respect to any Person, any written
notice, claim,  demand or request for information by any other Person alleging
such Person’s liability for any costs, cleanup costs, response, corrective
action or other costs, damages to natural resources or other property, personal
injuries, fines or penalties arising out of or resulting from (a) the presence,
Release or threatened Release into the Environment, of any Hazardous Material at
any location, whether or not owned by such Person, or (b) any violation of any
Environmental Law.  The term “Environmental Claim” shall include any written
notice, claim, demand or other communication by any Person seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the known or suspected presence of Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the Environment.

 

“Environmental Law” shall mean any Law that imposes liability or standards of
conduct concerning, or otherwise relates to, discharges, emissions, Releases or
threatened Releases of noises, odors or any pollutants, contaminants or
hazardous or toxic wastes, substances or materials, whether as matter or energy,
into ambient air, water or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants or hazardous or toxic
wastes, substances or materials, including CERCLA, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Resource Conservation and Recovery
Act of 1976, as amended, the Toxic Substances Control Act of 1976, as amended,
the Federal Water Pollution Control Act Amendments of 1972, as amended, the
Clean Water Act of 1977, as amended, any so-called

 

5

--------------------------------------------------------------------------------


 

“Superfund” or “Superlien” Law (including those already referenced in this
definition) and any other Law having a similar subject matter.

 

“Environmental Permit” shall mean any Permit required by or pursuant to any
applicable Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any corporation, trade
or business that, together with such Person, is a member of a controlled group
of corporations or a group of trades or businesses under common control within
the meaning of sections 414(b) or (c) of the Code.

 

“Exempt Aged Inventory Threshold Amount” shall mean (a) $1,600,650 or (b) if
Purchaser, in its sole discretion, designates an amount that is greater than
$1,600,650 pursuant to Section 4.5(d), such greater amount designated by
Purchaser.

 

“Exempt Stock Keeping Units” shall mean (a) those stock keeping units identified
with a “Y” in the column labeled as “agree Y/N” on Schedule 5.12 and (b) those
stock keeping units that are included in the Closing Date Aged Inventory Report
but are not set forth on Schedule 5.12.

 

“Facility Mortgage Loan” shall mean that certain mortgage loan made by GMAC to
Scheck Family LLC and Jems of Miami, Inc. evidenced by a Promissory Note in the
amount of $17,420,000 dated June 10, 1999.

 

“Facility Mortgage Loan Environmental Indemnity” shall mean that certain
Environmental Indemnity Agreement, dated as of June 10, 1999, issued by the
Corporation and Michael Scheck in favor of GMAC with respect to the Facility
Mortgage Loan.

 

“Facility Mortgage Loan Guaranty” shall mean that certain Guaranty, dated as of
June 10, 1999, issued by the Corporation and Michael Scheck in favor of GMAC
with respect to the Facility Mortgage Loan.

 

“Financial Statements” shall mean (a) the Combined Financial Statements, (b) the
Pro Forma Balance Sheets, (c) the Corporation Financial Statements, (d) the 2004
Group Financial Statements, (e) the 2003 Group Financial Statements, (f) the
Interim Corporation Financial Statements and (g) the Interim Group Financial
Statements.

 

“$15 Million Letter of Credit” shall mean the irrevocable, standby letter of
credit to be issued by Wachovia Bank, N.A. in favor of Purchaser in the stated
amount of $15,000,000, in the form attached hereto as Exhibit 1.1(f).

 

“$5 Million Letter of Credit” shall mean the irrevocable, standby letter of
credit to be issued by Wachovia Bank, N.A. in favor of Purchaser in the stated
amount of $5,000,000, in the form attached hereto as Exhibit 1.1(g).

 

6

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles as in
effect on any applicable date.

 

“GMAC” shall mean GMAC Commercial Mortgage Corporation.

 

“Governmental Authority” shall mean the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any court,
tribunal, grand jury, arbitrator or any other quasi-governmental entity
established to perform such functions.

 

“Hazardous Substance” shall mean any material, substance, constituent, waste,
compound or other matter that (a) constitutes a hazardous substance, toxic
substance or pollutant (as such terms are defined by, pursuant to, or result in
liability under, any Environmental Law) or (b) is regulated or controlled as a
hazardous substance, toxic substance, pollutant or other regulated or controlled
material, substance or matter pursuant to any Environmental Law.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Indemnitee” shall mean the Person or Persons entitled to, or claiming a right
to, indemnification under Article 12.

 

“Indemnitor” shall mean the Person or Persons claimed by the Indemnitee to be
obligated to provide indemnification under Article 12.

 

“Information and Records” of any Person shall mean all books and records (other
than minute books and corporate records and including accounting and other
financial books and records), files, databases, plans, specifications, technical
information, confidential information, price lists, promotional materials,
advertising copy and data, marketing research and information, competitive
analyses, customer impact analyses, sales records, service records, Tax records,
customer lists and files (including customer credit, collection, deposit and
complaint information), customer profiles and other customer information, vendor
lists and files, and all other proprietary information of such Person.

 

“Intellectual Property” shall mean all United States and foreign patents
(including continuations, continuations-in-part, reissues and re-examinations
thereof) and patent applications; Marks; copyrights and copyright registrations
(and applications for registration of the same); trade secrets; computer data
(including formulations and analyses), computer programs and software (in source
code and object code form) and firmware and all related programming, user and
systems documentation; inventions, processes and designs (whether or not
patentable or reduced to practice); know-how and formulae; and all other
intellectual property rights and assets.

 

“Interim Corporation Financial Statements” shall mean the unaudited consolidated
financial statements of the Corporation and the Corporation Subsidiaries as of
and for the three (3) months ended December 31, 2004 and the four (4) months
ended January 31, 2005, consisting of (a) the consolidated balance sheets as of
December 31, 2004 and January 31, 2005, and (b) the related consolidated
statements of operations and retained earnings (deficit) for the three (3)
months ended December 31, 2004 and the four (4) months ended January 31, 2005.

 

“Interim Group Financial Statements” shall mean the unaudited consolidated
financial statements of the Asset Sellers as of and for the three (3) months
ended December 31, 2004 and the four (4) months ended January 31, 2005,
consisting of (a) the consolidated balance sheets as of December 31, 2004 and
January 31, 2005,

 

7

--------------------------------------------------------------------------------


 

and (b) the related consolidated statements of operations and retained earnings
(deficit) for the three (3) months ended December 31, 2004 and the four (4)
months ended January 31, 2005.

 

“Inventory Amount” shall mean, as of any given date and for any given stock
keeping unit, the product of (a) the quantity of such stock keeping unit owned
by any Sweet Paper Entity, and included in the inventory of such Sweet Paper
Entity, as of such date multiplied by (b) the “inventory cost per unit” for such
stock keeping unit.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“knowledge of Purchaser,” or any similar expression with regard to the knowledge
or awareness of or receipt of notice by Purchaser, shall mean all facts actually
known, as of the date hereof, by any Person set forth on Schedule 1.1(a).

 

“knowledge of Sellers,” or any similar expression with regard to the knowledge
or awareness of or receipt of notice by Sellers, shall mean all facts actually
known by any Shareholder that is a natural person or any Person set forth on
Schedule 1.1(b).

 

“Law” shall mean any law, statute, regulation, ordinance, rule, order, decree,
judgment, injunction, common law, consent decree, settlement agreement or
governmental requirement enacted, promulgated, entered into, agreed or imposed
by any Governmental Authority.

 

“Lien” shall mean any lien (except for any lien for Taxes not yet due and
payable), mortgage, charge, restriction, pledge, security interest, option,
lease, sublease or right of any third party.

 

“Loss” or “Losses” shall mean any and all losses, liabilities, costs, claims,
damages, penalties and expenses (including reasonable attorneys’ fees and
expenses and costs of investigation and litigation).  In the event any of the
foregoing are indemnifiable hereunder, the terms “Loss” and “Losses” shall
include any and all reasonable attorneys’ fees and expenses and costs of
investigation and litigation incurred by the Indemnitee in enforcing such
indemnity.

 

“Marks” shall mean registered and unregistered trade names, trademarks, service
names, service marks and logos (and applications for registration of the same)
and all goodwill associated therewith.

 

“Material Adverse Effect” shall mean an effect (or circumstance involving a
prospective effect) on the business, operations, assets, liabilities, results of
operations, cash flows or condition (financial or otherwise) of the Sweet Paper
Entities, the Assets and the Business, taken as a whole, that is materially
adverse; provided, that in each case a “Material Adverse Effect” will not be
deemed to include effects or circumstances resulting from (a) general economic,

 

8

--------------------------------------------------------------------------------


 

business, political, industry, legal, regulatory or financial conditions that do
not have a material disproportionate effect on the Sweet Paper Entities or the
Assets or the Business, (b) the announcement of the transactions contemplated by
this Agreement, (c) changes in GAAP or statutory accounting principles, or (d)
any action taken or omitted to be taken pursuant to the terms of this Agreement.

 

“Non-Exempt Stock Keeping Units” shall mean those stock keeping units identified
with an “N” in the column labeled as “agree Y/N” on Schedule 5.12.

 

“Parent” shall mean United Stationers Inc., a Delaware corporation and the
indirect parent of Purchaser.

 

“Pay-Off Letter” shall mean a letter from a Sweet Paper Creditor addressed to
Purchaser, the Corporation and Group, and in a form satisfactory to Purchaser,
covering all of the following:  (a) identifying the documents pursuant to which
any Sweet Paper Entity is obligated to such Sweet Paper Creditor with respect to
Sweet Paper Debt and all documents related to, or entered into in connection
with the incurrence of, the Sweet Paper Debt (the “Debt Instruments”), (b) if
applicable, providing the Sweet Paper Creditor’s consent to (and waiving any
default or other effect under the Debt Instruments in respect of) the
transactions contemplated by this Agreement and the Related Agreements, (c)
stating the amount that would constitute payment in full under such Debt
Instruments as of the Closing Date, (d) acknowledging that, upon receipt of such
payment in full, (i) all obligations under the Debt Instruments shall be fully
discharged, (ii) any and all covenants and restrictions on the activities of any
Sweet Paper Entity under such Debt Instruments shall be terminated and (iii) any
and all Liens held by such Sweet Paper Creditor or its Affiliates in connection
with such Debt Instruments on the Shares, the assets and properties of the
Corporation and the Corporation Subsidiaries, and the Assets shall be terminated
and released and (e) containing any other information reasonably requested by
Purchaser.

 

“Permit” shall mean any permit, license, approval, consent or other
authorization required or granted by any Governmental Authority.

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.

 

“Pre-Closing Tax Period” shall mean (a) any Tax period ending on or before the
close of business on the Closing Date and (b) in the case of any Tax period that
includes, but does not end on, the Closing Date, the portion of such period up
to and including the Closing Date.

 

“Pro Forma Balance Sheets” shall mean the Combined Balance Sheets as adjusted in
accordance with the Pro Forma Calculation Principles.

 

“Pro Forma Calculation Principles” shall mean the principles set forth on
Schedule 1.1(c).

 

“Purchase Price Adjustment Holdback Amount” shall mean an amount equal to the
greater of (a) $2,000,000 and (b) the remainder of (i) the Estimated Net Asset
Amount minus (ii) $50,879,447 (which amount the parties hereto agree and
acknowledge represents an estimate of the Net Asset Amount as of September 30,
2004), minus (iii) $5,000,000 (in the case of each of

 

9

--------------------------------------------------------------------------------


 

clauses (a) and (b), as such amount may be reduced by any amounts from time to
time paid or retained therefrom).

 

“Purchaser Indemnified Parties” shall mean Purchaser and each of its Affiliates
(including, after the Closing, the Corporation and the Corporation
Subsidiaries), and their respective officers, directors, employees, agents and
representatives; provided, that in no event shall any Seller be deemed a
Purchaser Indemnified Party.

 

“Related Agreement” shall mean any Contract that is or is to be entered into at
the Closing or otherwise pursuant to this Agreement.  The Related Agreements
executed by a specified Person shall be referred to as “such Person’s Related
Agreements,” “its Related Agreements” or another similar expression.

 

“Release” shall mean (a) any release, spill, emission, incorporation, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the Environment or (b) the act of releasing, spilling, emitting,
incorporating, leaking, pumping, injecting, depositing, disposing, discharging,
dispersing, leaching or migrating into the Environment.

 

“Representatives” shall mean, with respect to any Person, such Person’s
Affiliates and its officers, directors, managers, advisors and other
representatives; provided, however, that for purposes of this Agreement, the
Person set forth on Schedule 14.1(b)(v) shall not be deemed to be a
Representative of any Person.

 

“Restricted Business” shall mean the business of any or all of the following:
(a) purchasing, selling and distributing food service wares, small wares,
industrial supplies, personal healthcare supplies, office supplies, food
products, janitorial supplies and sanitation supplies (including paper, plastics
and other related products), and (b) related marketing and logistics services to
or on behalf of customers or suppliers, in the case of each of clauses (a) and
(b), in North America, Central America, South America or the Caribbean
(including Puerto Rico).

 

“Scheck Charitable Lead Trust” shall mean the Trust Agreement, dated July 31,
2004, by and between Scheck Alpha LP (as Settlor) and Jeffrey Scheck and Gil
Bonwitt (as Trustees), as amended.

 

“Scheck Real Property” shall mean the Leased Real Property that is leased, as of
the date hereof, pursuant to the Current Scheck Real Property Lease.

 

“Sellers” shall mean the Shareholders and the Asset Sellers.

 

“Shares” shall mean, collectively, (a) the 100 shares of Class A Voting Common
Stock, $.001 par value per share, of the Corporation, held of record by the
Shareholders and (b) the 9,900 shares of Class B Non-Voting Common Stock, $.001
par value per share, of the Corporation, held of record by the Shareholders.

 

“Shareholders’ Agreement” shall mean the Shareholders’ Agreement, dated as of
December 30, 1992, by and among the Corporation, Michael Scheck, Raquel Scheck,
Jeffrey Scheck, Martin Scheck, Elise Scheck, Steven Scheck and Scheck
Investments.

 

10

--------------------------------------------------------------------------------


 

“SOX” shall mean the Sarbanes-Oxley Act of 2002, including all rules and
regulations relating thereto.

 

“Sweet Distribution” shall mean Sweet Distribution, LLC, a Delaware limited
liability company.

 

“Sweet Distribution Business” shall mean the wholesale distribution of pre-sold,
consumer branded retail products to resellers for distribution to retailers,
generally in the manner currently conducted by Sweet Distribution (which
business, as currently conducted, is believed by Sellers and Purchaser (a) to
generally sell stock keeping units that are different from those stock keeping
units that Purchaser or any Sweet Paper Entity sells and (b) to generally sell
to customers that are different from those customers to which Purchaser or any
Sweet Paper Entity sells).

 

“Sweet Distribution Sublease” shall mean the sublease, to be entered into by and
between the Corporation and Sweet Distribution, substantially in the form
attached hereto as Exhibit 1.1(h).

 

“Sweet Paper Creditors” shall mean those Persons (including all Persons set
forth on Schedules 1.1(d)(i), (ii) and (iii)) (a) to which any Sweet Paper Debt
is owed or (b) that possess a Lien on any Shares, any assets or properties of
the Corporation or any Corporation Subsidiary, or any Assets securing any Sweet
Paper Debt.

 

“Sweet Paper Debt” shall mean any (a) indebtedness for borrowed money or any
obligations evidenced by bonds, debentures, notes or other similar instruments,
any bank overdrafts or any capitalized lease obligations (including all such
indebtedness for borrowed money, obligations and bank overdrafts set forth on
Schedule 1.1(d)(i), but excluding the  Facility Mortgage Loan Guaranty, the
Facility Mortgage Loan, the Facility Mortgage Loan Environmental Indemnity and
the Current Scheck Real Property Lease), and all interest thereon and fees and
other expenses related thereto, (b) obligations issued or assumed as the
deferred purchase price of property or services (including all such obligations
set forth on Schedule 1.1(d)(ii), but excluding obligations to any vendor of any
Sweet Paper Entity for raw materials, inventory, services and supplies incurred
in the ordinary and usual course of business), and all interest thereon and fees
and other expenses related thereto, and (c) severance amounts payable at or
prior to the Closing to any current or former employee of any Sweet Paper Entity
(including all such severance amounts set forth on Schedule 1.1(d)(iii)) and all
interest thereon and fees and other expenses related thereto, in the case of
each of clauses (a), (b) and (c), that (i) is owed to any Person by any Sweet
Paper Entity or (ii) is secured by a Lien on any Shares, any assets or
properties of the Corporation or any Corporation Subsidiary, or any Assets
(excluding any Lien arising in favor of any lessor with respect to an operating
lease).

 

“Sweet Paper Entities” shall mean, collectively, the Corporation, the
Corporation Subsidiaries and the Asset Sellers.

 

“Sweet Paper Georgia” shall mean Sweet Paper Sales Corp. of Georgia, a Georgia
corporation.

 

11

--------------------------------------------------------------------------------


 

“Sweet Paper North Carolina” shall mean Sweet Paper Sales Corp. of North
Carolina, a North Carolina corporation.

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, license, payroll, unemployment, environmental,
customs duties, capital stock, disability, stamp, leasing, lease, user,
transfer, fuel, excess profits, occupational and interest equalization, windfall
profits, severance and employees’ income withholding and Social Security taxes
imposed by any Governmental Authority, and such term shall include all
applicable interest, penalties or additions to tax including any penalties and
additions to taxes relating to the failure to comply with tax reporting
obligations including the reporting obligations described in Treasury Regulation
Section 1.6011-4.

 

“Tax Return” shall mean any report, return, registration, document, declaration,
payee statement or other information or filing required to be filed or provided
to any Governmental Authority or any Person with respect to Taxes.

 

“Tax Statute of Limitations Date” shall mean the close of business on the 60th
day after the expiration of the applicable statute of limitations with respect
to Taxes, including any extensions thereof (or if such date is not a Business
Day, the next Business Day).

 

“Tax Warranty” shall mean a representation or warranty in Section 5.18 or 5.21.

 

“Third Party Real Property” shall mean the Leased Real Property that is leased
pursuant to the Current Third Party Real Property Leases.

 

“Title and Authorization Warranty” shall mean a representation or warranty in
Section 5.1, 5.2, 5.3, 5.4, 5.7, 5.29, 6.1, 6.2, 6.3 or 6.5.

 

“Transferred Employees” shall mean all Employees who, at or immediately after
the Closing, are employed by Purchaser, by the Corporation or by any Corporation
Subsidiary.

 

“2003 Group Financial Statements” shall mean the audited consolidated financial
statements of the Asset Sellers as of and for the twelve (12) months ended
December 31, 2003, consisting of (a) the consolidated balance sheet as of
December 31, 2003, (b) the related consolidated statement of operations and
retained earnings (deficit) for the twelve (12) months ended December 31, 2003
and (c) the related consolidated statement of cash flows for the twelve (12)
months ended December 31, 2003 (in each case, including the notes thereto).

 

“2004 Group Financial Statements” shall mean the audited consolidated financial
statements of the Asset Sellers as of and for the twelve (12) months ended
September 30, 2004, consisting of (a) the consolidated balance sheet as of
September 30, 2004, (b) the related consolidated statement of operations and
retained earnings (deficit) for the twelve (12) months ended September 30, 2004
and (c) the related consolidated statement of cash flows for the twelve (12)
months ended September 30, 2004 (in each case, including the notes thereto).

 

“Wachovia Facility” shall mean that certain revolving credit facility extended
by Wachovia Bank, N.A. to the Corporation pursuant to the Amended and Restated
Loan and

 

12

--------------------------------------------------------------------------------


 

Security Agreement, dated as of April 28, 1995, between the Corporation and
Wachovia Bank, N.A. (as amended) and all documents executed in connection
therewith.

 

1.2                                 Other Definitions.  In addition to the terms
defined in Section 1.1, certain other terms are defined elsewhere in this
Agreement, and, whenever such terms are used in this Agreement, they shall have
their respective defined meanings, unless the context expressly or by necessary
implication otherwise requires.  The definitions of terms of general
applicability are set forth in the sections listed below.

 

Term

 

Section

 

 

 

Accounting Firm

 

4.5(e)

Advances

 

5.13(c)

Arrangements

 

5.18(a)

Asset Allocation Schedule

 

4.6(c)

Assets

 

3.1

Asset Sellers

 

Preamble

Assumed Contracts

 

3.2(a)

Assumed Obligations

 

3.4

Assumed Permits

 

3.2(b)

Base Purchase Price

 

4.1(a)

Basket Amount

 

12.4(a)

Benefit Plans

 

5.18(b)

Closing Date Adjustment Materials

 

4.5(a)(iii)

Closing Date Aged Inventory Report

 

4.5(a)(iii)

Closing Date Exempt Aged Inventory Amount

 

4.5(a)(iii)

Closing Date Net Asset Amount

 

4.5(a)(i)

Closing Date Non-Exempt Inventory Amount

 

4.5(a)(iii)

Closing Date Payment

 

4.1(c)

Closing Date Seller Payment

 

4.1(d)

Closing Date Sweet Paper Debt Amount

 

7.13

Computer System

 

5.11

Damar

 

Preamble

Defeasance

 

7.27(a)

Defeasance Deposit Amount

 

7.27(a)

Defeasance Escrow Account

 

7.27(a)

Disclosing Party

 

7.9(a)

Elise Scheck

 

Preamble

Employment Agreements

 

5.18(a)

Estimated Closing Date Balance Sheet

 

4.4(a)

Estimated Net Asset Amount

 

4.4(a)

Estimated Purchase Price

 

4.1(b)

Excluded Assets

 

3.3

Excluded Contracts

 

3.3(g)

Excluded Obligations

 

3.5

Facility Mortgage Loan Instruments

 

7.27(a)

Final Closing Date Balance Sheet

 

4.5(a)(i)

$15 Million LC Expiration Date

 

12.10(b)(iii)

$5 Million LC Expiration Date

 

12.10(a)(iii)

 

13

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

401(k) Plan

 

7.17(f)

Group

 

Preamble

Initial Closing Date Balance Sheet

 

7.15(a)

Intellectual Property Licenses

 

5.14(a)

Jeffrey Scheck

 

Preamble

Leased Real Property

 

5.9(b)

Licensed Intellectual Property

 

5.14(a)

Lundy Shacter

 

4.4(f)

Major Customer

 

5.27(a)

Martin Scheck

 

Preamble

Michael Scheck

 

Preamble

Net Asset Amount

 

4.4(a)

New Scheck Real Property Lease

 

7.27(c)

Non-Competition Covenant

 

14.2

Non-Competition Payment

 

4.3

Non-Competition Period

 

14.1(a)

Non-Required Consents

 

7.4(a)

Notice of Acceptance

 

4.5(d)(i)

Notice of Objections

 

4.5(d)(ii)

Other Tax Claim

 

13.6(b)

Owned Intellectual Property

 

5.14(a)

Plans

 

5.18(a)

Pre-Closing Certificate

 

4.4(f)

Pre-Closing Exempt Aged Inventory Amount

 

5.12(b)

Pre-Closing Non-Exempt Aged Inventory Amount

 

5.12(b)

Property Taxes

 

13.2

Purchase Price Increase Amount

 

4.5(h)(i)

Purchase Price Reduction Amount

 

4.5(h)(ii)

Purchaser

 

Preamble

Raquel Scheck

 

Preamble

Real Property Leases

 

5.9(b)

Receiving Party

 

7.9(a)

Recipient

 

13.6(a)

Revised Pro Forma Balance Sheets

 

4.5(a)(ii)

Revised September 30, 2004 Net Asset Amount

 

4.5(a)(ii)

Scheck Alpha

 

Preamble

Scheck Investments

 

Preamble

Section 13.1(b) Return

 

13.1(b)

Seller Representative

 

15.17

Shareholders

 

Preamble

Steven Scheck

 

Preamble

Straddle Period

 

13.2

Straddle Return

 

13.1(a)

Supplier

 

5.27(b)(i)

Supplier Economic Terms

 

5.27(b)(ii)

Sweet Distribution Entities

 

5.31

Sweet Paper Assets

 

5.8(b)

 

14

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Sweet Paper California

 

Preamble

Sweet Paper Massachusetts

 

Preamble

Sweet Paper Texas

 

Preamble

Tax Claim

 

13.6(a)

3-Party Mutual Nondisclosure Agreement

 

15.15

Transaction Consents

 

7.4(d)

Transferee

 

7.5

Transferred Group Customer Contracts

 

3.2(a)(ii)

Transferred Group Fixed Assets

 

3.1(b)

Transferred Group Information and Records

 

3.1(f)

Transferred Group Intellectual Property Licenses

 

3.2(a)(v)

Transferred Group Inventory

 

3.1(a)

Transferred Group Other Receivables

 

3.1(e)

Transferred Group Owned Intellectual Property

 

3.1(g)

Transferred Group Personal Property Leases

 

3.2(a)(i)

Transferred Group Trade Receivables

 

3.1(d)

Transferred Group Vehicles

 

3.1(c)

Transferred Group Vendor Contracts

 

3.2(a)(iii)

Transferred Group Warehouse Contracts

 

3.2(a)(iv)

Travelers

 

7.24

Undeserved Portion

 

12.10(a)(ii)

Unresolved Adjustments

 

4.5(e)

Unresolved Claims

 

12.10(b)(iii)

Unresolved Claims Amount

 

12.10(b)(iii)

Wachovia Letter of Credit

 

7.24

WARN Act

 

5.19(f)

Withdrawn Corporation Assets

 

7.5

Withdrawn Corporation Obligations

 

7.5

 

1.3                                 Interpretation.  The headings preceding the
text of Articles and Sections included in this Agreement and the headings to
Schedules attached to this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement.  The use of the masculine, feminine or neuter gender or the singular
or plural form of words herein shall not limit any provision of this Agreement. 
The use of the terms “including” or “include” shall in all cases herein mean
“including, without limitation” or “include, without limitation,” respectively. 
Reference to any Person includes such Person’s successors and assigns to the
extent such successors and assigns are permitted by the terms of any applicable
agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually.  Reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect at the time that is
applicable to such reference in accordance with the terms thereof and, if
applicable, the terms hereof.  Reference to any Law means such Law as amended,
modified, codified, replaced or re-enacted, in whole or in part, at the time
that is applicable to such reference, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder.  Underscored
references to Articles, Sections,

 

15

--------------------------------------------------------------------------------


 

Subsections or Schedules shall refer to those portions of this Agreement.  The
use of the terms “hereunder,” “hereof,” “hereto” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article,
Section or clause of or Exhibit or Schedule to this Agreement.  No specific
representation, warranty or covenant contained herein shall limit the generality
or applicability of a more general representation, warranty or covenant
contained herein.  A breach of or inaccuracy in any representation, warranty or
covenant shall not be affected by the fact that any more general or less general
representation, warranty or covenant was not also breached or inaccurate.

 

1.4                                 Provision and Delivery of Information.  Any
reference in this Agreement to the fact that any information has been provided
or delivered by Sellers to Purchaser shall mean that such information was either
(a) directly provided or delivered by Sellers to one of Purchaser’s directors,
officers, employees or other Representatives or (b) made available by Sellers to
Purchaser through the “Project Springfield” online virtual data room web site
provided by IntraLinks, Inc.

 

1.5                                 GAAP and Consistency.  For the avoidance of
doubt, with respect to those provisions herein relating to the GAAP compliant
version of the Estimated Closing Date Balance Sheet, the Final Closing Date
Balance Sheet and the Initial Closing Date Balance Sheet, if there is any
conflict between GAAP (on the one hand) and the practices used to prepare the
Combined Balance Sheets (on the other hand), GAAP shall prevail.  For the
avoidance of doubt, “consistently applied” shall mean consistent with the
application of accounting principles and policies (and methods to determine
estimates and judgments) utilized in the construct of the Combined Financial
Statements.

 

1.6                                 Balance Sheets.

 

(a)                                  GAAP Version of Balance Sheets.  Any
reference herein to the “GAAP version” of the Estimated Closing Date Balance
Sheet, the Final Closing Date Balance Sheet or the Initial Closing Date Balance
Sheet shall mean such balance sheet prior to any adjustments being implemented
in accordance with the Pro Forma Calculation Principles.

 

(b)                                 Pro Forma Versions of Balance Sheets.  Any
reference herein to the “pro forma version” of the Estimated Closing Date
Balance Sheet, the Final Closing Date Balance Sheet or the Initial Closing Date
Balance Sheet shall mean such balance sheet as adjusted in accordance with the
Pro Forma Calculation Principles.

 

1.7                                 Schedules.

 

(a)                                  To the extent applicable, the information
set forth on each Schedule to this Agreement shall be organized and categorized
by reference to the particular Sweet Paper Entity or Sweet Paper Entities to
which such scheduled information pertains.

 

(b)                                 The inclusion of information in any
Schedule shall not be construed as an admission that such information is
material to any Sweet Paper Entity.  In addition, matters reflected in any
Schedule are not necessarily limited to matters required by this Agreement to be
reflected in such Schedule.  Such additional matters are set forth for

 

16

--------------------------------------------------------------------------------


 

informational purposes only and do not necessarily include other matters of a
similar nature.  Any item set forth on one Schedule shall not be deemed to have
been set forth on any other Schedule unless such item is relevant to such other
Schedule and such relevance is reasonably apparent.

 

ARTICLE 2.

 

SALE AND PURCHASE OF SHARES

 

2.1                                 Sale and Purchase of Shares.  Subject to the
terms and conditions of this Agreement, at and as of the Closing, each
Shareholder shall sell to Purchaser the number of Shares set forth next to the
name of such Shareholder on Schedule 5.4(b), free and clear of all Liens, and
Purchaser shall purchase all of the Shares.

 

ARTICLE 3.

 

SALE AND PURCHASE OF ASSETS;
ASSUMPTION OF ASSUMED OBLIGATIONS

 

3.1                                 Purchased Assets.  Except as provided in
Section 3.3, and subject to the terms and conditions of this Agreement, at and
as of the Closing, the Asset Sellers shall sell, assign, convey, transfer and
deliver to Purchaser, and Purchaser shall purchase, acquire and take assignment
and delivery of, all of the Asset Sellers’ title, right and interest in and to
all of the assets, properties and rights (wherever located) that are used or
held for use in, primarily related to or necessary for the Business, including
the following:

 

(a)                                  Inventory.  All supplies, materials and
other inventories held for resale,  packaging materials and marketing materials
that are used or held for use in, primarily related to or necessary for the
Business (collectively, the “Transferred Group Inventory”), including the
Transferred Group Inventory as of April 30, 2005 set forth on Schedule 3.1(a)
(other than such Transferred Group Inventory set forth on such Schedule that is
sold prior to the Closing not in violation of any provisions of this Agreement);

 

(b)                                 Fixed Assets.  All machinery, equipment,
storage racking, fixed assets, furniture, tools, spare and replacement parts,
maintenance equipment, materials, computers, printers, servers and other items
of personal property of every kind and description that are used or held for use
in, primarily related to or necessary for the Business, other than the
Transferred Group Vehicles and the Transferred Group Inventory (collectively,
the “Transferred Group Fixed Assets”), including the Transferred Group Fixed
Assets as of September 30, 2004 set forth on Schedule 3.1(b) (other than such
Transferred Group Fixed Assets set forth on such Schedule that are sold prior to
the Closing not in violation of any provisions of this Agreement);

 

(c)                                  Vehicles.  All automobiles, service trucks,
delivery trucks, tractors, trailers and other vehicles that are used or held for
use in, primarily related to or necessary for the Business (collectively, the
“Transferred Group Vehicles”);

 

17

--------------------------------------------------------------------------------


 

(d)                                 Trade Receivables.  All trade receivables to
the extent arising out of or from the operation of the Business (the
“Transferred Group Trade Receivables”);

 

(e)                                  Other Receivables.  All receivables other
than trade receivables to the extent arising out of or from the operation of the
Business, including rebates, allowances and other receivables from suppliers
(“Transferred Group Other Receivables”);

 

(f)                                    Information and Records.  All Information
and Records that are used or held for use in, primarily related to or necessary
for the Business, other than the Transferred Group Owned Intellectual Property
(collectively, the “Transferred Group Information and Records”);

 

(g)                                 Owned Intellectual Property.  All
Intellectual Property used or held for use in, primarily related to or necessary
for the Business, including all rights to sue and recover for past infringement
or misappropriation thereof and to receive all income, royalties, damages and
payments for past and future infringements thereof (the “Transferred Group Owned
Intellectual Property”), including the Transferred Group Owned Intellectual
Property set forth on Schedule 3.1(g);

 

(h)                                 Customer Goodwill.  All of the goodwill
relating to customer relationships  to the extent resulting from the conduct of
the Business by any Asset Seller;

 

(i)                                     Prepaid Expenses.  All prepaid expenses,
including ad valorem Taxes and lease and rental payments;

 

(j)                                     Rights of Set-Off, etc.  All claims,
causes of action, rights of recovery and rights of set-off of any kind relating
to or arising out of the Assets or the Business, including any claims against
insurance companies;

 

(k)                                  Cash.  All Cash; and

 

(l)                                     Other Assets.  All other assets and
rights of every kind and description not of a type specifically identified in
this Section 3.1, wherever located, personal or mixed, tangible or intangible,
known or unknown, that are used or held for use in, primarily related to or
necessary for the Business, including (i) all assets of any Asset Seller
reflected on the Pro Forma Balance Sheets, other than those assets so reflected
that have been sold or otherwise disposed of not in violation of any provisions
of this Agreement during the period from the date of the Combined Balance Sheets
until the Closing Date and (ii) all assets acquired after the date of the
Combined Balance Sheets by any Asset Seller primarily in connection with the
Business, but excluding, in any case, (A) any Contract or Permit (it being
understood that the only Contracts or Permits to be transferred to Purchaser
shall be the Assumed Contracts and Assumed Permits) and (B) the Excluded Assets.

 

All of the foregoing assets described in this Section 3.1, together with the
Assumed Contracts and the Assumed Permits, are referred to herein collectively
as the “Assets”.

 

18

--------------------------------------------------------------------------------


 

3.2                                 Assignment of Contracts and Permits.

 

(a)                                  Assignment of Contracts.  Except as
provided in Section 3.3, and subject to the terms and conditions of this
Agreement, at and as of the Closing, the Asset Sellers shall assign and transfer
to Purchaser, and Purchaser shall take assignment of, all of the Asset Sellers’
title, right and interest in and to all of the Contracts to which the Asset
Sellers are a party and that relate to, in whole or in part, other Assets or
that are used or held for use in, primarily related to or necessary for the
Business (all such Contracts are referred to herein collectively as the “Assumed
Contracts”), including the following:

 

(i)                                     Personal Property Leases.  All leases to
or by any Asset Seller of personal property, which leases or leased personal
property relate to, in whole or in part, other Assets or are used or held for
use in, primarily related to or necessary for the Business (collectively, the
“Transferred Group Personal Property Leases”), including the Transferred Group
Personal Property Leases set forth on Schedule 3.2(a)(i);

 

(ii)                                  Customer Contracts.  All customer
Contracts, sales orders and other Contracts for the sale or provision by any
Asset Seller of goods and/or services, which Contracts or goods and/or services
relate to, in whole or in part, other Assets or are used or held for use in,
primarily related to or necessary for the Business (collectively, the
“Transferred Group Customer Contracts”);

 

(iii)                               Vendor Contracts.  All purchase orders and
other Contracts for the purchase by any Asset Seller of goods and/or services,
which Contracts or goods and/or services relate to, in whole or in part, other
Assets or are used or held for use in, primarily related to or necessary for the
Business (collectively, the “Transferred Group Vendor Contracts”);

 

(iv)                              Warehouse Contracts.  All Contracts for the
consignment, bailment or warehousing of any property with or by any Asset
Seller, which Contracts or property relate to, in whole or in part, other Assets
or are used or held for use in, primarily related to or necessary for the
Business (collectively, the “Transferred Group Warehouse Contracts”);

 

(v)                                 Intellectual Property Licenses.  All
agreements for the license to or by any Asset Seller of any Intellectual
Property, which agreements or Intellectual Property relate to, in whole or in
part, other Assets or are used or held for use in, primarily related to or
necessary for the Business (collectively, the “Transferred Group Intellectual
Property Licenses”), including the Transferred Group Intellectual Property
Licenses set forth on Schedule 3.2(a)(v);

 

(vi)                              Asset Seller Real Property Leases.  The Asset
Seller Real Property Leases;

 

(vii)                           Non-Disclosure Obligations.  All non-disclosure,
confidentiality and similar obligations owed to any Asset Seller to the extent
related to the Assets or used or held for use in, primarily related to or
necessary for the Business, including all rights with respect to any obligation
of any current or former

 

19

--------------------------------------------------------------------------------


 

employee of the Business owed to any Asset Seller to maintain the
confidentiality of proprietary information of the Business;

 

(viii)                        Claims.  All warranties, indemnities, claims and
rights against third parties given to, assigned to or benefiting any Asset
Seller in connection with the Assets or the Business;

 

(ix)                                Employee Non-Compete Obligations.  All
rights with respect to any obligation of any current employee or former employee
of the Business owed to any Asset Seller to refrain from competing with the
Business; and

 

(x)                                   Other Contracts.  All other Contracts set
forth on Schedule 3.2(a)(x).

 

(b)                                 Assignment of Permits.  Except as provided
in Section 3.3, and subject to the terms and conditions of this Agreement, at
and as of the Closing, the Asset Sellers shall assign and transfer to Purchaser,
and Purchaser shall take assignment of, all of the Asset Sellers’ title, right
and interest in and to all of the Permits that relate to, in whole or in part,
other Assets or are used or held for use in, primarily related to or necessary
for the Business (collectively, the “Assumed Permits”).

 

Notwithstanding anything contained herein or otherwise to the contrary, this
Agreement shall not constitute an agreement to assign any Contract or Permit or
any claim or right or any benefit or obligation thereunder or resulting
therefrom if an assignment thereof, without the consent of a third party
thereto, would constitute a breach or violation thereof and if such a consent is
not obtained at or prior to the Closing, in which case the provisions of
Section 7.4(b) shall apply, provided that this sentence shall not limit or
otherwise affect the terms of Sections 5.3, 6.3, 7.4, 8.3 or 9.3.

 

3.3                                 Excluded Assets.  Notwithstanding the terms
of Sections 3.1 and 3.2 or anything else contained herein or otherwise to the
contrary, the following assets of the Asset Sellers shall be retained by the
Asset Sellers, are not being sold or assigned to Purchaser hereunder and do not
constitute Assets, Assumed Contracts or Assumed Permits (all of the following
are referred to herein collectively as the “Excluded Assets”):

 

(a)                                  [RESERVED];

 

(b)                                 Financing Agreements.  All Contracts
relating to the borrowing of funds by, or extension of credit or financing to,
any Asset Seller;

 

(c)                                  Corporate Records.  All minute books and
corporate records of the Asset Sellers;

 

(d)                                 Intercompany Agreements.  All Contracts
between any Asset Seller (on the one hand) and any other Asset Seller or any
Affiliate of any other Asset Seller (on the other hand) (other than those
Contracts explicitly set forth on Schedule 3.2(a)(x));

 

20

--------------------------------------------------------------------------------


 

(e)                                  Intercompany Accounts Receivables.  All
accounts receivable owed to any Asset Seller by any other Asset Seller or any
Affiliate of any other Asset Seller, other than those accounts receivable
incurred in the ordinary course of business;

 

(f)                                    Other Excluded Assets.  All assets of the
Asset Sellers set forth on Schedule 3.3(f);

 

(g)                                 Excluded Contracts.  All Contracts of the
Asset Sellers set forth on Schedule 3.3(g) (the “Excluded Contracts”);

 

(h)                                 Contracts Not Conforming to this Agreement. 
Unless Purchaser elects otherwise by notice to Seller, (i) any Contracts not
disclosed pursuant to Section 5.14 or Section 5.15 that should have been
disclosed pursuant thereto, and (ii) any Contracts entered into in violation of
Section 7.3(b);

 

(i)                                     Leasehold Improvements.  All
improvements to any real property leased by any Asset Seller pursuant to any
Asset Seller Real Property Lease made by or for the benefit of the tenant (other
than storage racking); and

 

(j)                                     Certain Contract Rights.  All rights
under the Assumed Contracts to the extent related to any Excluded Obligations.

 

3.4                                 Assumed Obligations.  At and as of the
Closing, subject to the terms and conditions of this Agreement (including
Section 3.5), Purchaser shall assume, and agree to pay, perform, fulfill and
discharge, the following obligations of the Asset Sellers (the “Assumed
Obligations”):

 

(a)                                  Assumed Contracts.  The obligations of the
Asset Sellers that are required to be performed, or that accrue, after the
Closing Date under the Assumed Contracts and Assumed Permits (but excluding any
liabilities of the Asset Sellers in respect of a breach by any Asset Seller of
or default by any Asset Seller under such Assumed Contracts or Assumed Permits),
to the extent such Assumed Contracts and Assumed Permits, and all rights of the
Asset Sellers thereunder, are effectively assigned to Purchaser at the Closing
pursuant to Section 3.2;

 

(b)                                 Accounts Payable.  All obligations with
respect to accounts payable of the Asset Sellers arising in the ordinary course
of business and relating to the Business as of the Closing to the extent set
forth on the pro forma version of the Final Closing Date Balance Sheet (as
finalized pursuant to Section 4.5) (other than accounts payable relating to
Excluded Assets, accounts payable that are payable to any other Asset Seller, or
any Affiliate of any other Asset Seller, and accounts payable relating to any
funded debt or notes payable, including any Sweet Paper Debt); and

 

(c)                                  Other Assumed Liabilities.  All obligations
with respect to accrued liabilities of the Asset Sellers arising in the ordinary
course of business and relating to the Business as of the Closing to the extent
set forth on the pro forma version of the Final Closing Date Balance Sheet (as
finalized pursuant to Section 4.5) (other than accrued liabilities relating to
Excluded Assets, accrued liabilities that are payable to any other

 

21

--------------------------------------------------------------------------------


 

Asset Seller, or any Affiliate of any other Asset Seller, and accrued
liabilities relating to any funded debt or notes payable, including any Sweet
Paper Debt).

 

3.5                                 No Other Liabilities Assumed. 
Notwithstanding anything contained herein or otherwise to the contrary, except
as specifically set forth in Section 3.4, neither Purchaser nor any of its
Affiliates shall assume or otherwise be liable in respect of, or be deemed to
have assumed or otherwise be liable in respect of, any debt, claim, obligation
or liability of the Asset Sellers or any of their Affiliates whatsoever (the
“Excluded Obligations”), including the Excluded Obligations set forth on
Schedule 3.5.

 

3.6                                 Prorations.

 

(a)                                  The Asset Sellers and Purchaser agree that
all of the items set forth in this Section 3.6 relating to the Assets will be
prorated as of the Closing Date, with the Asset Sellers liable or entitled to
receive payment to the extent such items relate to any time period up to and
including the Closing Date and Purchaser liable or entitled to receive payment
to the extent such items relate to periods subsequent to the Closing Date: 
rents, royalties, maintenance fees, charges and other amounts that in any case
are payable periodically by or to any Asset Seller or Purchaser under any of the
Assumed Contracts or Assumed Permits.

 

(b)                                 The Asset Sellers agree to provide Purchaser
with such documents and other records as Purchaser reasonably requests in order
to confirm all adjustment and proration calculations made pursuant to this
Section 3.6.  Final payments with respect to prorations contemplated by this
Section 3.6 that are not ascertainable on or before the Closing Date shall be
settled between the parties as soon as practicable after they are ascertainable.

 

(c)                                  The parties hereto agree that any and all
prorations of Taxes among the parties shall be effected pursuant to
Section 13.2.

 

ARTICLE 4.

 

PURCHASE PRICE; OTHER PAYMENTS; ADJUSTMENT; ALLOCATION

 

4.1                                 Payment of Purchase Price.  In consideration
for the transfer of the Shares and the Assets to Purchaser at and as of the
Closing, Purchaser shall assume the Assumed Obligations and pay the Seller
Representative an amount equal to:

 

(a)                                  $124,500,000 (the “Base Purchase Price”);
plus or minus (as applicable)

 

(b)                                 the adjustment amounts determined in
accordance with Sections 4.4(b), 4.4(c) and 4.4(d) (the Base Purchase Price, as
so adjusted, is hereinafter referred to as the “Estimated Purchase Price”);
minus

 

(c)                                  the Purchase Price Adjustment Holdback
Amount (the Estimated Purchase Price, as so reduced, is hereinafter referred to
as the “Closing Date Payment”); minus

 

22

--------------------------------------------------------------------------------


 

(d)                                 the sum of (i) the Closing Date Sweet Paper
Debt Amount, (ii) the  Defeasance Deposit Amount and (iii) the Non-Competition
Payment (the Closing Date Payment, as so reduced, is hereinafter referred to as
the “Closing Date Seller Payment”).

 

4.2                                 Payment of Closing Date Sweet Paper Debt
Amount.  At and as of the Closing, Purchaser shall pay to each Sweet Paper
Creditor (on behalf of the applicable Sweet Paper Entity) that portion of the
Closing Date Sweet Paper Debt Amount owed to such Sweet Paper Creditor according
to the statement provided by Sellers to Purchaser in accordance with
Section 7.13.

 

4.3                                 Payment of Non-Competition Payment.  In
consideration for Sellers’ agreement to be bound by the Non-Competition
Covenants in accordance with Article 14, at and as of the Closing, Purchaser
shall pay the Seller Representative an amount equal to $1,500,000 (the
“Non-Competition Payment”).

 

4.4                                 Pre-Closing Purchase Price Adjustment.

 

(a)                                  At least five (5) days prior to the Closing
Date, Sellers shall prepare and deliver to Purchaser a certificate setting forth
(i) a draft of (A) the projected combined, consolidating balance sheets of the
Sweet Paper Entities as of the close of business on the Closing Date prepared by
Sellers in good faith to be, to the greatest extent practicable, in accordance
with GAAP consistently applied and (B) an adjusted version of such projected
combined, consolidating balance sheets, prepared by Sellers in good faith to be,
to the greatest extent practicable, in accordance with the Pro Forma Calculation
Principles (collectively, the “Estimated Closing Date Balance Sheet”), and (ii)
a calculation of the estimated Net Asset Amount (as hereinafter defined),
estimated as of the close of business on the Closing Date, based on the
Estimated Closing Date Balance Sheet (the “Estimated Net Asset Amount”).  “Net
Asset Amount” means the amount equal to (A) the assets of the Sweet Paper
Entities on the date specified, calculated in accordance with the Pro Forma
Calculation Principles, minus (B) the liabilities of the Sweet Paper Entities on
the date specified, calculated in accordance with the Pro Forma Calculation
Principles.

 

(b)                                 The Base Purchase Price shall be increased
or decreased on a dollar-for-dollar basis to the extent the Estimated Net Asset
Amount is greater than or less than $50,879,447.

 

(c)                                  The Base Purchase Price shall be decreased
on a dollar-for-dollar basis by the Pre-Closing Non-Exempt Aged Inventory
Amount.

 

(d)                                 The Base Purchase Price shall be increased
by $5,500,000, which amount the parties hereto agree and acknowledge (i)
represents the excess working capital that is reflected on the Combined Balance
Sheets and (ii) shall not be subject to adjustment pursuant to any provision of
this Agreement, including Section 4.4(b).

 

(e)                                  The certificate described in Section 4.4(a)
shall be referred to herein as the “Pre-Closing Certificate.”  After Sellers
deliver the Pre-Closing Certificate to Purchaser in accordance with
Section 4.4(a), promptly upon Purchaser’s request, (i) Sellers shall

 

23

--------------------------------------------------------------------------------


 

make available to Purchaser and Purchaser’s Representatives copies of the work
papers and back-up materials used by Sellers in preparing the Pre-Closing
Certificate, and such other documents as Purchaser may reasonably request in
connection with its review of the Pre-Closing Certificate and (ii) Sellers shall
cause Sellers’ independent accountants, Lundy & Shacter, P.A. – Certified Public
Accountants (“Lundy Shacter”) and any other Representative of Sellers (as
applicable), to make available to Purchaser and Purchaser’s Representatives any
work papers used or prepared by Lundy Shacter or such other Representative in
its preparation of the Pre-Closing Certificate.

 

4.5                                 Post-Closing Purchase Price Adjustment;
Release of Purchase Price Adjustment Holdback Amount.

 

(a)                                  Sellers shall prepare and deliver to
Purchaser, no later than ninety (90) days after the Closing Date:

 

(i)                                     (A) compiled, combined, consolidating
balance sheets of the Sweet Paper Entities as of the close of business on the
Closing Date (as derived from audited consolidated balance sheets of the
Corporation and the Corporation Subsidiaries as of the close of business on the
Closing Date and the audited consolidated balance sheets of the Asset Sellers as
of the close of business on the Closing Date) prepared in accordance with GAAP
consistently applied and (B) an adjusted version of such compiled, combined,
consolidating balance sheets, so adjusted in accordance with the Pro Forma
Calculation Principles (collectively, the “Final Closing Date Balance Sheet”),
and a calculation of the Net Asset Amount as of the close of business on the
Closing Date, based on the Final Closing Date Balance Sheet and calculated in
accordance with the Pro Forma Calculation Principles (the “Closing Date Net
Asset Amount”);

 

(ii)                                  if, in the course of preparing the Final
Closing Date Balance Sheet, Sellers conclude that the Net Asset Amount as of
September 30, 2004 was greater than or less than $50,879,447, a revised version
of the Pro Forma Balance Sheets and a revised calculation of the Net Asset
Amount as of September 30, 2004 (the “Revised Pro Forma Balance Sheets” and the
“Revised September 30, 2004 Net Asset Amount,” respectively) and a reasonably
detailed explanation for such revisions;

 

(iii)                               A true, correct and complete list of the
Aged Inventory as of the close of business on the Closing Date (the “Closing
Date Aged Inventory Report” and, together with the Final Closing Date Balance
Sheet, the calculation of the Closing Date Net Asset Amount, and the calculation
of the Revised September 30, 2004 Net Asset Amount (if applicable), the “Closing
Date Adjustment Materials”).  Sellers shall include the following information in
the Closing Date Aged Inventory Report:  (A) for each stock keeping unit
included in such report, (i) the total quantity of such stock keeping unit in
the Sweet Paper Entities’ inventory as of the close of business on the Closing
Date, (ii) the quantity of such stock keeping unit that constitutes Aged
Inventory as of the close of business on the Closing Date, (iii) the “inventory
cost per unit” of such stock keeping unit,

 

24

--------------------------------------------------------------------------------


 

(iv) a designation of such stock keeping unit as “branded” or “unbranded,” (v) a
code identifying such stock keeping unit as new, dormant, overstock, private
label or commodity, and (vi) a designation of Y for each Exempt Stock Keeping
Unit and a designation of N for each Non-Exempt Stock Keeping Unit, (B) a true,
correct and complete calculation of the aggregate Aged Inventory Amount with
respect to the Exempt Stock Keeping Units as of the close of business on the
Closing Date (the “Closing Date Exempt Aged Inventory Amount”), and (C) a true,
correct and complete calculation of the aggregate Inventory Amount with respect
to the Non-Exempt Stock Keeping Units as of the close of business on the Closing
Date (the “Closing Date Non-Exempt Inventory Amount”); and

 

(iv)                              Notwithstanding anything to the contrary set
forth herein, for the avoidance of doubt, no adjustment shall be made with
respect to the Pre-Closing Exempt Aged Inventory Amount, the Pre-Closing
Non-Exempt Aged Inventory Amount, the Closing Date Exempt Aged Inventory Amount
or the Closing Date Non-Exempt Inventory Amount to the extent such adjustment is
duplicative of any adjustment made in connection with the Estimated Closing Date
Balance Sheet and the Estimated Net Asset Amount (including any writedown of
inventory relating thereto) or the Final Closing Date Balance Sheet and the
Closing Date Net Asset Amount (including any writedown of inventory relating
thereto).

 

(b)                                 Sellers agree that:

 

(i)                                     except as set forth on
Schedule 4.5(b)(i), Sellers shall prepare the GAAP version of the Final Closing
Date Balance Sheet so as to present fairly in all material respects the combined
financial position, assets and liabilities of the Sweet Paper Entities as of the
close of business on the Closing Date;

 

(ii)                                  Sellers shall prepare the GAAP version of
the Final Closing Date Balance Sheet so as to (A) be in accordance with the
books and records of the Sweet Paper Entities, (B) not reflect any material
transactions that are not bona fide transactions and (C) not contain any untrue
information or disclosures of a material nature or omit any fact necessary to
make the information and disclosures contained therein, in light of the
circumstances in which they were made, not materially misleading; and

 

(iii)                               Sellers shall prepare the pro forma version
of the Final Closing Date Balance Sheet so as to accurately reflect all
adjustments to the GAAP version of the Final Closing Date Balance Sheet that are
required by (A) items 1, 3, 4, 5, 6, 18 and 19 of the Pro Forma Calculation
Principles and (B) item 21 of the Pro Forma Calculation Principles as item 21
applies to items 3, 4, 5, 6 and 18 thereof.  Sellers shall prepare the pro forma
version of the Final Closing Date Balance Sheet in good faith so as to
accurately reflect, to the greatest extent practicable, all adjustments to the
GAAP version of the Final Closing Date Balance Sheet that are required by all
other Pro Forma Calculation Principles.

 

25

--------------------------------------------------------------------------------


 

(c)                                  In order to facilitate Sellers’ preparation
of the Closing Date Adjustment Materials, Purchaser shall make available to
Sellers, Lundy Shacter and any other Representative of Sellers (as applicable),
without unreasonable disruption of the normal business activities of Purchaser,
the Corporation, the Corporation Subsidiaries or the Business, (i) the
appropriate personnel and books and records of Purchaser relating to the
Business and (ii) the appropriate personnel and books and records of the
Corporation and the Corporation Subsidiaries.  In furtherance of the preceding
sentence, until Sellers have delivered the Closing Date Adjustment Materials in
accordance with Section 4.5(a), Purchaser shall use commercially reasonable
efforts to maintain the employment of those persons set forth on
Schedule 4.5(c), subject to the provisions of Section 7.17.  All fees and
expenses of Lundy Shacter and any other Representative of Sellers relating to
the audit or certification, as applicable, of the Closing Date Adjustment
Materials shall be borne solely by Sellers.  Any Confidential Information
supplied to Sellers by Purchaser to enable Sellers to prepare or review the
Closing Date Adjustment Materials shall be maintained by Sellers in strict
confidence and shall not be disclosed to any Person (other than their
accountants and other representatives who need to know such information) or used
by Sellers for any purpose, except in each case in connection with the matters
specifically covered by this Section 4.5; provided, however, that such
restrictions shall not apply to (i) any information that becomes generally
available to the public after the Closing Date through no fault of any Seller or
any of its Representatives, (ii) any information that after the Closing is
legitimately received by any Seller or any of its Affiliates from a third party
(provided such third party is not known by any Seller or any of its Affiliates
to be bound by an obligation of confidentiality) or (iii) any disclosure
required by Law or any Governmental Authority, so long as notice of such
disclosure is given to Purchaser prior to making such disclosure and Sellers
cooperate with Purchaser as Purchaser may reasonably request to resist such
disclosure.

 

(d)                                 At the time Purchaser delivers the Notice of
Acceptance or the Notice of Objections, as applicable, Purchaser shall notify
the Seller Representative of its designations with respect to the Exempt Aged
Inventory Threshold Amount.  Within thirty (30) days after receipt of the
Closing Date Adjustment Materials from Sellers (but in no event, at Purchaser’s
option, prior to September 15, 2005), Purchaser shall either:

 

(i)                                     deliver to the Seller Representative a
written statement confirming that no adjustments are proposed by Purchaser to
the Closing Date Adjustment Materials (a “Notice of Acceptance”); or

 

(ii)                                  deliver to the Seller Representative a
written statement to the effect that Purchaser objects to the Closing Date
Adjustment Materials (a “Notice of Objections”), specifying the nature of such
disagreement and the adjustments that Purchaser seeks to the Closing Date
Adjustment Materials.

 

For the avoidance of doubt, if Sellers do not deliver a proposed Revised
September 30, 2004 Net Asset Amount pursuant to Section 4.5(a)(ii), Purchaser
shall be entitled to propose, in its Notice of Objections, Revised Pro Forma
Balance Sheets and a Revised September 30, 2004  Net Asset Amount if, in the
course of reviewing the Closing Date Adjustment Materials,

 

26

--------------------------------------------------------------------------------


 

Purchaser concludes that the Net Asset Amount as of September 30, 2004 was
greater than or less  than $50,879,447.

 

(e)                                  If Purchaser delivers to the Seller
Representative a Notice of Objections, and the parties cannot resolve any
objections set forth in the Notice of Objections (the “Unresolved Adjustments”)
within thirty (30) days after the receipt by the Seller Representative of the
Notice of Objections, such Unresolved Adjustments shall be submitted for
resolution to KPMG LLP (which firm Purchaser represents and warrants has not
been retained by Purchaser or any of its Affiliates, and Sellers represent and
warrant has not been retained by Sellers or any of their Affiliates, in each
case, during the two (2) years preceding the date of this Agreement) or another
nationally recognized independent accounting firm that is mutually agreeable to
Purchaser and the Seller Representative and was not retained by Purchaser or any
of its Affiliates or Sellers or any of their Affiliates during the two (2) years
preceding the date of this Agreement (the “Accounting Firm”).  The Accounting
Firm shall be instructed to resolve such Unresolved Adjustments within thirty
(30) days after its appointment.  The scope of the review by the Accounting Firm
shall be limited to a determination of (i) whether the portions of the Final
Closing Date Balance Sheet, the calculation of the Closing Date Net Asset
Amount, the calculation of the Revised September 30, 2004 Net Asset Amount (if
applicable), the Closing Date Aged Inventory Report, the calculation of the
Closing Date Exempt Aged Inventory Amount and the calculation of the Closing
Date Non-Exempt Inventory Amount related to the Unresolved Adjustments were
prepared in accordance with this Agreement and (ii) based on its determinations
of the matters described in clause (i), a final calculation of the Closing Date
Net Asset Amount, the Revised September 30 Net Asset Amount (if applicable), the
Closing Date Exempt Aged Inventory Amount and the Closing Date Non-Exempt
Inventory Amount.  The Accounting Firm is not to make or be asked to make any
determination other than as set forth in the previous sentence.  The resolution
of such Unresolved Adjustments by the Accounting Firm shall be set forth in a
writing clearly labeled “Unresolved Adjustments Decision under the Purchase
Agreement” and shall be conclusive and binding upon all parties.  The fees and
expenses of the Accounting Firm shall be apportioned between the parties by the
Accounting Firm based on the degree to which each party’s claims were
unsuccessful and shall be paid by the parties in accordance with such
determination.  For example, if pursuant to this Section 4.5, Purchaser
submitted a Notice of Objections relating to an Unresolved Adjustment of the
Purchase Price in the amount of $100,000 and prevailed as to $55,000 of such
amount, then (A) Purchaser would bear forty-five percent (45%) of the fees and
expenses of the Accounting Firm and (B) Sellers would bear fifty-five percent
(55%) of the fees and expenses of the Accounting Firm.  Notwithstanding anything
else contained herein to the contrary, any review by the Accounting Firm shall
be a de novo review of the Unresolved Adjustments; to the extent any Closing
Date Adjustment Materials that are relevant to the Unresolved Adjustments were
to have been prepared “in good faith,” the Accounting Firm will determine the
final adjustments to such Closing Date Adjustment Materials in accordance with
GAAP consistently applied and, where applicable, in accordance with the Pro
Forma Calculation Principles (as opposed to determining simply whether such
materials were made in good faith).

 

27

--------------------------------------------------------------------------------


 

(f)                                    The Closing Date Adjustment Materials
shall become final and binding on all parties upon the earliest of (i) the date
that a Notice of Acceptance is delivered to the Seller Representative pursuant
to Section 4.5(d)(i) (in which case the final Closing Date Net Asset Amount, the
final Revised September 30, 2004 Net Asset Amount (if applicable), the Closing
Date Aged Inventory Report, the final Closing Date Exempt Aged Inventory Amount
and the final Closing Date Non-Exempt Inventory Amount shall be as set forth in
the Closing Date Adjustment Materials delivered pursuant to Section 4.5(a)),
(ii) the date that is one (1) day after the thirty (30) day review period
specified in Section 4.5(d) has ended if no Notice of Objections has been
delivered by Purchaser to the Seller Representative pursuant to
Section 4.5(d)(ii) during such thirty (30) day period (in which case the final
Closing Date Net Asset Amount, the final Revised September 30, 2004 Net Asset
Amount (if applicable),  the Closing Date Aged Inventory Report, the final
Closing Date Exempt Aged Inventory Amount and the final Closing Date Non-Exempt
Inventory Amount shall be as set forth in the Closing Date Adjustment Materials
delivered pursuant to Section 4.5(a)), (iii) the date of an agreement in writing
by Purchaser and the Seller Representative that the Closing Date Adjustment
Materials, together with any modifications thereto agreed by Purchaser and the
Seller Representative, are final and binding (in which case the final Closing
Date Net Asset Amount, the final Revised September 30, 2004 Net Asset Amount (if
applicable), the Closing Date Aged Inventory Report, the final Closing Date
Exempt Aged Inventory Amount and the final Closing Date Non-Exempt Inventory
Amount shall be as so agreed upon by the parties) and (iv) the date on which the
Accounting Firm finally resolves in writing any Unresolved Adjustments (in which
case the final Closing Date Net Asset Amount, the final Revised September 30,
2004 Net Asset Amount (if applicable), the Closing Date Aged Inventory Report,
the final Closing Date Exempt Aged Inventory Amount and/or the final Closing
Date Non-Exempt Inventory Amount, as applicable, shall be as determined by the
Accounting Firm pursuant to Section 4.5(e)).

 

(g)                                 During the period between the date of
Purchaser’s receipt of the Closing Date Adjustment Materials and the date upon
which the Closing Date Adjustment Materials become final and binding in
accordance with this Section 4.5:

 

(i)                                     promptly upon Purchaser’s request, (A)
Sellers shall make available to Purchaser and its Representatives copies of the
work papers and back-up materials used by Sellers in preparing the initial draft
of the Closing Date Adjustment Materials, and such other documents as Purchaser
may reasonably request in connection with its review of the Closing Date
Adjustment Materials, and (B) Sellers shall cause Lundy Shacter and any other
Representative of Sellers (as applicable) to make available to Purchaser and its
Representatives any work papers used or prepared by Lundy Shacter or such other
Representative in its preparation and audit or certification, as applicable, of
the Closing Date Adjustment Materials; and

 

(ii)                                  if Purchaser delivers a Notice of
Objections pursuant to Section 4.5(d)(ii), promptly upon the Seller
Representative’s request, (A) Purchaser shall make available to Sellers, Lundy
Shacter and any other Representative of Sellers (as applicable), copies of the
work papers and back-up materials used by

 

28

--------------------------------------------------------------------------------


 

Purchaser in identifying and quantifying the objections set forth in the Notice
of Objections, and such other documents as the Seller Representative may
reasonably request in connection with its review of the Notice of Objections,
and (B) Purchaser shall cause its Representatives to make available to Sellers,
Lundy Shacter and any other Representatives of Sellers (as applicable) any work
papers used or prepared by Purchaser’s Representatives in identifying and
quantifying the objections set forth in the Notice of Objections.

 

(h)                                 Within three (3) Business Days after the
date on which the Closing Date Adjustment Materials become final and binding in
accordance with this Section 4.5:

 

(i)                                     if the Adjusted Purchase Price is
greater than the Estimated Purchase Price (such difference being hereinafter
referred to as the “Purchase Price Increase Amount”), then Purchaser shall pay
to the Seller Representative the sum of (A) the Purchase Price Adjustment
Holdback Amount plus (B) the Purchase Price Increase Amount; or

 

(ii)                                  if the Adjusted Purchase Price is less
than the Estimated Purchase Price (such difference being hereinafter referred to
as the “Purchase Price Reduction Amount”), then:

 

(A)                              if the Purchase Price Reduction Amount is less
than the Purchase Price Adjustment Holdback Amount, then Purchaser shall (1)
retain for its own account from the Purchase Price Adjustment Holdback Amount
the Purchase Price Reduction Amount and (2) pay to the Seller Representative the
amount of the difference between the Purchase Price Adjustment Holdback Amount
and the Purchase Price Reduction Amount; and

 

(B)                                if the Purchase Price Reduction Amount is
greater than the Purchase Price Adjustment Holdback Amount, then (1) Purchaser
shall retain for its own account the entirety of the Purchase Price Adjustment
Holdback Amount and (2) Sellers shall pay to Purchaser the amount of the
difference between the Purchase Price Reduction Amount and the Purchase Price
Adjustment Holdback Amount.

 

(i)                                     Each Seller jointly and severally agrees
to pay to Purchaser any and all amounts payable to Purchaser by Sellers pursuant
to this Section 4.5.

 

(j)                                     All payments made hereunder shall be
made in accordance with Section 15.5 and to such account or accounts as the
receiving party shall designate in writing to the paying party.

 

(k)                                  The parties hereto expressly agree that
Sellers shall have no liability under or otherwise in connection with this
Agreement for any Loss to the extent that such Loss is accrued, provided for or
reserved for in, or otherwise taken into account in, the Pre-Closing Certificate
or the Closing Date Adjustment Materials (as finalized pursuant to this
Section 4.5).  Notwithstanding anything else contained herein to the contrary,
for the

 

29

--------------------------------------------------------------------------------


 

avoidance of doubt, the Purchaser Indemnified Parties shall not be prohibited
from seeking recovery from Sellers for any Losses to which the Purchaser
Indemnified Parties are otherwise entitled pursuant to the provisions of this
Agreement (including any Losses relating to, arising out of or resulting from
any breach of or any inaccuracy in any representation or warranty set forth in
Section 5.5) to the extent such Losses are not accrued, provided for or reserved
for in, or otherwise taken into account in, the Pre-Closing Certificate or the
Closing Date Adjustment Materials (as finalized pursuant to this Section 4.5).

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Each Seller jointly and severally represents and warrants to Purchaser, as of
the date of this Agreement and as of the Closing Date (as if such
representations and warranties were remade on the Closing Date), as follows:

 

5.1                                 Due Incorporation.

 

(a)                                  Each Sweet Paper Entity is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization, with all requisite power and authority to own,
lease and operate its properties and to carry on its business as they are now
being owned, leased, operated and conducted.  Except as set forth on
Schedule 5.1(a), each Sweet Paper Entity is licensed or qualified to do business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of the properties owned, leased or operated by it or the business
transacted by it require such licensing or qualification.  The jurisdictions in
which each Sweet Paper Entity is incorporated and licensed or qualified to do
business as a foreign corporation are set forth on Schedule 5.1(a).

 

(b)                                 Except as set forth on Schedule 5.1(b), no
Sweet Paper Entity has any direct or indirect subsidiaries, either wholly or
partially owned, and no Sweet Paper Entity holds any direct or indirect
economic, voting or management interest in any Person or directly or indirectly
owns any security issued by any Person.

 

(c)                                  True, correct and complete copies of the
Articles of Incorporation and by-laws (or similar organizational instruments),
and all minutes of all meetings (or written consents in lieu of meetings) of the
Board of Directors (and all committees thereof) and shareholders, of each Sweet
Paper Entity have been provided to Purchaser.  All action taken by the Boards of
Directors (and all committees thereof) and shareholders of each Sweet Paper
Entity is reflected in such minutes and written consents.

 

5.2                                 Due Authorization.

 

(a)                                  Each Seller has full power and authority to
execute, deliver and perform this Agreement and its Related Agreements and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by each of Scheck Investments, Scheck Alpha and each
Asset Seller of this Agreement and its

 

30

--------------------------------------------------------------------------------


 

Related Agreements, and the consummation by such Seller of the transactions
contemplated hereby and thereby, have been duly and validly approved by such
Seller’s board of directors or general partner (as applicable) and, to the
extent required by applicable Law, by all shareholders or partners (as
applicable) of such Seller entitled to vote thereon, and no other actions or
proceedings on the part of such Seller are necessary to authorize the execution,
delivery and performance by such Seller of this Agreement, its Related
Agreements or the transactions contemplated hereby and thereby.  Each Seller has
duly and validly executed and delivered this Agreement and has duly and validly
executed and delivered (or prior to or at the Closing will duly and validly
execute and deliver) its Related Agreements.  This Agreement constitutes a
legal, valid and binding obligation of each Seller, and such Seller’s Related
Agreements upon execution and delivery by such Seller will constitute legal,
valid and binding obligations of such Seller, in each case, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect that  affect the enforcement of creditors’ rights
generally, and by equitable limitations on the availability of specific remedies
and by principles of equity.

 

(b)                                 Each Affiliate Party has full power and
authority to execute, deliver and perform its Related Agreements and to
consummate the transactions contemplated  thereby.  The execution, delivery and
performance by each Affiliate Party of its Related Agreements, and the
consummation by such Affiliate Party of the transactions contemplated thereby,
have been duly and validly approved by such Affiliate Party’s  board of
directors or general partner (as applicable) and, to the extent required by
applicable Law, by all shareholders or partners (as applicable) of such
Affiliate Party entitled to vote thereon, and no other actions or proceedings on
the part of such Affiliate Party are necessary to authorize the execution,
delivery and performance by such Affiliate Party of its Related Agreements or
the transactions contemplated thereby.  Each Affiliate Party, prior to or at the
Closing, will duly and validly execute and deliver its Related Agreements.  Each
Affiliate Party’s Related Agreements upon execution and delivery by such
Affiliate Party will constitute legal, valid and binding obligations of such
Affiliate Party, in each case, enforceable in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect that affect the
enforcement of creditors’ rights generally, and by equitable limitations on the
availability of specific remedies and by principles of equity.

 

5.3                                 Consents and Approvals; Authority Relative
to this Agreement.

 

(a)                                  Except as set forth on Schedule 5.3, no
consent, authorization or approval of, filing or registration with, or
cooperation from, any Governmental Authority or any other Person not a party to
this Agreement is necessary in connection with the execution, delivery and
performance by each Seller of this Agreement and the execution, delivery and
performance by each Seller of its respective Related Agreements or the
consummation by each Seller of the transactions contemplated hereby or thereby.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Except as set forth on Schedule 5.3, the
execution, delivery and performance by each Seller of this Agreement and the
execution, delivery and performance by each Seller of its respective Related
Agreements, and the consummation by each Seller of the transactions contemplated
hereby and thereby, do not and will not (i) violate any Law applicable to or
binding on any Seller, the Corporation, any Corporation Subsidiary or any of
their respective assets or properties; (ii) violate or conflict with, result in
a breach or termination of, constitute a default or give any third party any
additional right (including a termination right) under, permit cancellation of,
result in the creation of any Lien upon any of the assets or properties of any
Seller, the Corporation or any Corporation Subsidiary under, or result in or
constitute a circumstance that, with or without notice or lapse of time or both,
would constitute any of the foregoing under, any Contract to which any Seller,
the Corporation or any Corporation Subsidiary is a party or by which any Seller,
the Corporation, any Corporation Subsidiary or any of their respective assets or
properties are bound; (iii) permit the acceleration of the maturity of any
indebtedness of any Seller, the Corporation or any Corporation Subsidiary or
indebtedness secured by their respective assets or properties; or (iv) violate
or conflict with any provision of any of the Articles of Incorporation, by-laws
or similar organizational instruments of any Asset Seller, Scheck Investments,
the Corporation or any Corporation Subsidiary.

 

5.4                                 Capitalization.

 

(a)                                  The authorized capital stock of the
Corporation consists of (i) 1,000 shares of Class A Voting Common Stock, $.001
par value per share, of which 100 are currently issued and outstanding, and (ii)
99,000 shares of Class B Non-Voting Common Stock $.001 par value per share, of
which 9,900 are currently issued and outstanding.  The Shares constitute all of
the issued and outstanding shares of capital stock of the Corporation.

 

(b)                                 All of the Shares (i) are validly issued,
fully paid and nonassessable and (ii) are, and when issued were, free of
preemptive rights.  The Shares are owned beneficially and of record by the
Shareholders, free and clear of any and all Liens (except for those Liens set
forth on Schedule 5.4(d)), in the amounts set forth on Schedule 5.4(b).  There
are no shares of capital stock of the Corporation held in the treasury of the
Corporation and no shares of capital stock of the Corporation are currently
reserved for issuance for any purpose or upon the occurrence of any event or
condition.

 

(c)                                  The authorized capital stock of each
Corporation Subsidiary, the outstanding shares of capital stock of each
Corporation Subsidiary and the legal and beneficial ownership thereof are
accurately set forth on Schedule 5.4(c).  All of the outstanding shares of
capital stock of each Corporation Subsidiary (i) are validly issued, fully paid
and nonassessable, (ii) are, and when issued were, free of preemptive rights and
(iii) are free and clear of any and all Liens.  There are no shares of capital
stock of any Corporation Subsidiary held in the treasury of such Corporation
Subsidiary and no shares of capital stock of any Corporation Subsidiary are
currently reserved for issuance for any purpose or upon the occurrence of any
event or condition.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Except as set forth on Schedule 5.4(d), (i)
there are no shares of capital stock or other securities (whether or not such
securities have voting rights) of the Corporation or any Corporation Subsidiary
issued or outstanding or any subscriptions, options, warrants, calls, rights,
convertible securities or other agreements or commitments of any character
obligating any Shareholder, the Corporation or any Corporation Subsidiary, or
obligating any Shareholder or any of its Affiliates to cause the Corporation or
any Corporation Subsidiary, to issue, transfer or sell, or cause the issuance,
transfer or sale of, any shares of capital stock or other securities (whether or
not such securities have voting rights) of the Corporation or any Corporation
Subsidiary, (ii) there are no outstanding contractual obligations of any
Shareholder, the Corporation or any Corporation Subsidiary that relate to the
purchase, sale, issuance, repurchase, redemption, acquisition, transfer,
disposition, holding or voting of any shares of capital stock or other
securities of the Corporation or any Corporation Subsidiary or the management or
operation of the Corporation or any Corporation Subsidiary and (iii) except for
each Shareholder’s rights as holder of Shares, no Person has any right to
participate in, or receive any payment based on any amount relating to, the
revenue, income, value or net worth of the Corporation or any Corporation
Subsidiary or any component or portion thereof, or any increase or decrease in
any of the foregoing.

 

(e)                                  The assignments, endorsements, stock powers
and other instruments of transfer delivered by the Shareholders to Purchaser at
the Closing will be sufficient to transfer to Purchaser the entire interest,
legal and beneficial, in the Shares.  Each Shareholder has full power and
authority to convey good and marketable title to all of the Shares identified as
owned by such Shareholder on Schedule 5.4(b), and upon transfer by the
Shareholders to Purchaser of the certificates representing such Shares,
Purchaser will receive good and marketable title to such Shares, free and clear
of any and all Liens.

 

5.5                                 Financial Statements; Undisclosed
Liabilities.

 

(a)                                  A true, correct and complete copy of the
Combined Financial Statements and the Pro Forma Balance Sheets is set forth on
Schedule 5.5(a).

 

(i)                                     Except as set forth on
Schedule 5.5(a)(i), the Combined Financial Statements (A) have been prepared in
accordance with GAAP consistently applied and (B) present fairly in all material
respects the combined financial position, assets and liabilities of the Sweet
Paper Entities as of the date thereof and the combined results of operations,
revenues, expenses and cash flows of the Sweet Paper Entities for the period
covered thereby.

 

(ii)                                  The Pro Forma Balance Sheets accurately
reflect all adjustments to the Combined Balance Sheets that are required by (A)
items 1, 2, 3, 4, 5, 6, 18 and 19 of the Pro Forma Calculation Principles and
(B) item 21 of the Pro Forma Calculation Principles, as item 21 applies to items
3, 4, 5, 6 and 18 thereof.  Sellers prepared the Pro Forma Balance Sheets in
good faith so as to accurately reflect, to the greatest extent practicable, all
adjustments to the Combined Balance Sheets  that are required by all other Pro
Forma Calculation Principles.

 

33

--------------------------------------------------------------------------------


 

(b)                                 A true, correct and complete copy of the
Corporation Financial Statements is set forth on Schedule 5.5(b).  Except as set
forth on Schedule 5.5(b)(i), the Corporation Financial Statements (i) have been
prepared in accordance with GAAP consistently applied and (ii) present fairly in
all material respects the consolidated financial position, assets and
liabilities of the Corporation and the Corporation Subsidiaries as of the date
thereof and the consolidated results of operations, revenues, expenses and cash
flows of the Corporation and the Corporation Subsidiaries for the period covered
thereby.

 

(c)                                  A true, correct and complete copy of the
2004 Group Financial Statements  is set forth on Schedule 5.5(c).  Except as set
forth on Schedule 5.5(c)(i), the 2004 Group Financial Statements (i) have been
prepared in accordance with GAAP consistently applied and (ii) present fairly in
all material respects the consolidated financial position, assets and
liabilities of the Asset Sellers as of the date thereof and the consolidated
results of operations, revenues, expenses and cash flows of the Asset Sellers
for the period covered thereby.

 

(d)                                 A true, correct and complete copy of the
2003 Group Financial Statements is set forth on Schedule 5.5(d).  Except as set
forth on Schedule 5.5(d)(i), the 2003 Group Financial Statements (i) have been
prepared in accordance with GAAP consistently applied and (ii) present fairly in
all material respects the consolidated financial position, assets and
liabilities of the Asset Sellers as of the date thereof and the consolidated
results of operations, revenues, expenses and cash flows of the Asset Sellers
for the period covered thereby.

 

(e)                                  A true, correct and complete copy of the
Interim Corporation Financial Statements is set forth on Schedule 5.5(e).  The
Interim Corporation Financial Statements (i) have been prepared in accordance
with internal financial reporting policies of the Corporation and the
Corporation Subsidiaries consistent with past practice and (ii) present
consistently in all material respects the consolidated financial position,
assets and liabilities of the Corporation and the Corporation Subsidiaries as of
the dates thereof and the consolidated results of operations, revenues and
expenses of the Corporation and the Corporation Subsidiaries for the periods
covered thereby (it being understood that the Interim Corporation Financial
Statements have not been prepared in accordance with GAAP).

 

(f)                                    A true, correct and complete copy of the
Interim Group Financial Statements is set forth on Schedule 5.5(f).  The Interim
Group Financial Statements (i) have been prepared in accordance with internal
financial reporting policies of the Asset Sellers consistent with past practice
and (ii) present consistently in all material respects the consolidated
financial position, assets and liabilities of the Asset Sellers as of the dates
thereof and the consolidated results of operations, revenues and expenses of the
Asset Sellers for the periods covered thereby (it being understood that the
Interim Group Financial Statements have not been prepared in accordance with
GAAP).

 

(g)                                 Except as set forth on Schedule 5.5(g), the
Combined Financial Statements, the Corporation Financial Statements, the 2004
Group Financial Statements and the 2003 Group Financial Statements are in
accordance with the books and records of

 

34

--------------------------------------------------------------------------------


 

the Sweet Paper Entities, do not reflect any material transactions that are not
bona fide transactions and do not contain any untrue information or disclosures
of a material nature or omit any fact necessary to make the information and
disclosures contained therein, in light of the circumstances in which they were
made, not materially misleading.

 

(h)                                 Except as set forth on Schedule 5.5(h) or in
the audited, consolidated balance sheets included in the Corporation Financial
Statements and the 2004 Group Financial Statements, and except for trade
payables and accrued expenses incurred in the ordinary course of business and
consistent with past practice since September 30, 2004, the Sweet Paper Entities
have no liabilities, debts, claims or obligations, whether accrued, absolute,
contingent or otherwise, whether due or to become due, that are, individually in
excess of $25,000, or in the aggregate in excess of $200,000.

 

5.6                                 No Adverse Effects or Changes.

 

(a)                                  Except as set forth on Schedule 5.6, since
September 30, 2004, the Sweet Paper Entities have conducted their businesses
only in the ordinary course and consistent with past practices.

 

(b)                                 Without limiting the generality of
Section 5.6(a), except as set forth on Schedule 5.6, since September 30, 2004,
no Sweet Paper Entity has:

 

(i)                                     suffered any Material Adverse Effect;

 

(ii)                                  suffered any damage, destruction or Loss
(other than ordinary wear and tear) to any of its assets or properties (whether
or not covered by insurance), individually in excess of $50,000, or in the
aggregate in excess of $100,000;

 

(iii)                               entered into or authorized any Contract or
transaction other than in the ordinary course of business and consistent with
past practice;

 

(iv)                              sold, transferred, conveyed, assigned or
otherwise disposed of any of its assets or properties, except sales of inventory
in the ordinary course of business and consistent with past practice;

 

(v)                                 waived, released, settled or canceled any
claims against third parties or debts owing to it, or any rights that have any
value, individually in excess of $25,000, or in the aggregate in excess of
$1,000,000;

 

(vi)                              waived, released, settled or canceled any
claims against third parties or debts owing to it, or any rights that have any
value, outside of the ordinary course of business;

 

(vii)                           made any changes in its accounting systems,
policies, principles, practices or methods;

 

(viii)                        except for purchases and sales of merchandise,
collection and servicing of receivables, servicing of payroll and funding
transfers in connection

 

35

--------------------------------------------------------------------------------


 

with intercompany loans and payments or reimbursements for ordinary course
expenses, in each case in the ordinary course of business consistent with past
practice, entered into, authorized or permitted any transaction with any other
Sweet Paper Entity;

 

(ix)                                entered into, authorized or permitted any
transaction, whether or not in the ordinary course of business, with any
Affiliate of any Sweet Paper Entity or any Affiliate of any Shareholder (in each
case, except for any other Sweet Paper Entity) or any Shareholder;

 

(x)                                   except for Liens set forth on Schedules
5.7(a) and 5.7(b), suffered or permitted the creation of any Lien over any of
its assets (including, with respect to the Asset Sellers, any of the Assets);

 

(xi)                                made any borrowings (other than under the
Wachovia Facility), incurred any debt (other than trade payables in the ordinary
course of business and consistent with past practice or under the Wachovia
Facility), or assumed, guaranteed, endorsed (except for the negotiation or
collection of negotiable instruments in transactions in the ordinary course of
business and consistent with past practice) or otherwise become liable (whether
directly, contingently or otherwise) for the obligations of any other Person, or
made any payment or repayment in respect of any indebtedness (other than trade
payables and accrued expenses in the ordinary course of business and consistent
with past practice or under the Wachovia Facility);

 

(xii)                             made any loans, advances or capital
contributions to, or investments in, any other Person, except for advances to
individual Employees that are in the amount of $1,000 or less;

 

(xiii)                          entered into, adopted, amended or terminated any
bonus, profit sharing, compensation, termination, stock option, stock
appreciation right, restricted stock, performance unit, pension, retirement,
deferred compensation, employment, severance or other employee benefit
agreement, trust, plan, fund or other arrangement for the benefit or welfare of
any director, officer or employee, or increased in any manner the compensation
or fringe benefits of any director, officer or employee (except for increases of
the annual base salary for such director, officer or employee that were made in
the ordinary course of business consistent with past practice and were less than
five percent (5%) of the annual base salary of such director, officer or
employee) or paid any benefit not required by any existing plan and arrangement
or entered into any Contract, agreement, commitment or arrangement to do any of
the foregoing;

 

(xiv)                         acquired or leased any assets outside the ordinary
course of business;

 

(xv)                            acquired, leased or encumbered any assets that
are material to any Sweet Paper Entity whether or not such acquisition, lease or
encumbrance was in

 

36

--------------------------------------------------------------------------------


 

the ordinary course of business (other than acquisitions of inventory in the
ordinary course of business consistent with past practice);

 

(xvi)                         filed any amended Tax Return or any claim for
refund of Taxes, amended any payment of Taxes paid by or on behalf of any Sweet
Paper Entity, waived or extended the statute of limitations in respect of any
Taxes, made, revoked, or amended any Tax election, changed any method of Tax
accounting or Tax procedure or practice, or settled or compromised any claim
relating to Taxes;

 

(xvii)                      paid any amount, performed any obligation or agreed
to pay any amount or perform any obligation, in settlement or compromise of any
suit or claim of liability against any directors, officers, employees or agents
of any Sweet Paper Entity;

 

(xviii)                   paid any amount, performed any obligation or agreed to
pay any amount or perform any obligation, in settlement or compromise of any
suit or claim of liability for breach of Contract, breach of warranty, tort or
violation of any Law against any Sweet Paper Entity, individually or in the
aggregate in excess of $25,000;

 

(xix)                           terminated, modified, amended or otherwise
altered or changed any of the terms or provisions of any Contract, or paid any
amount not required by Law or by any Contract; or

 

(xx)                              agreed, whether in writing or otherwise, to do
any of the foregoing.

 

(c)                                  Without limiting the generality of
Section 5.6(a), except as set forth on Schedule 5.6, since September 30, 2004,
no Corporation or Corporation Subsidiary has:

 

(i)                                     authorized for issuance, issued, sold,
delivered or agreed or committed to issue, sell or deliver (whether through the
issuance or granting of options, warrants, convertible or exchangeable
securities, commitments, subscriptions, rights to purchase or otherwise) any
shares of its capital stock or any other securities of the Corporation or any
Corporation Subsidiary, or amended any of the terms of any such capital stock or
other securities;

 

(ii)                                  split, combined or reclassified any shares
of its capital stock, declared, set aside or paid any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, or redeemed or otherwise acquired any capital
stock or other securities of the Corporation or any Corporation Subsidiary; or

 

(iii)                               agreed, whether in writing or otherwise, to
do any of the foregoing.

 

5.7                                 Title to Properties.

 

(a)                                  Except as set forth on Schedule 5.7(a), the
Corporation and the Corporation Subsidiaries have good and marketable title to,
and are the lawful owners of,

 

37

--------------------------------------------------------------------------------


 

all of the tangible and intangible assets, properties and rights used or held
for use in connection with their respective businesses and all of the tangible
and intangible assets, properties and rights reflected in the Corporation
Financial Statements or on Schedule 5.10 or 5.12 (other than  assets leased or
licensed under the leases or licenses set forth on Schedule 5.9(b), 5.10(b) or
5.14(a)(ii) and assets disposed of in the ordinary course of business since the
date of such Corporation Financial Statements), free and clear of any and all
Liens.

 

(b)                                 Except as set forth on Schedule 5.7(b), the
Asset Sellers have good and marketable title to, and are the lawful owners of,
all of the Assets, free and clear of any and all Liens.  Each Asset Seller has
the full right to sell, convey, transfer, assign and deliver the Assets to
Purchaser, subject to obtaining all consents set forth on Schedule 5.3, and, at
and as of the Closing, each Asset Seller will, except as provided in the last
sentence of Section 3.2, convey the Assets to Purchaser by deeds, bills of sale,
certificates of title and instruments of assignment and transfer effective to
vest in Purchaser, and Purchaser shall have, good and marketable and valid title
to all of the Assets, free and clear of any and all Liens.

 

5.8                                 Condition and Sufficiency of Assets.

 

(a)                                  Except as set forth on Schedule 5.8(a),

 

(i)                                     each of the tangible assets and
properties of the Corporation and the Corporation Subsidiaries (other than
rolling stock and the Computer System), and each of the tangible Assets (other
than rolling stock and the Computer System), whether real or personal, owned or
leased, is in adequate condition for its intended use in connection with the
operation of the Business; and

 

(ii)                                  the rolling stock of the Corporation and
the Corporation Subsidiaries, and the rolling stock included in the Assets,
taken as a whole at each Leased Real Property facility used in the Business, is
in adequate condition for its intended use in connection with the operation of
the Business.

 

(b)                                 The Assets, together with all of the assets,
properties and rights of the Corporation and the Corporation Subsidiaries and
all assets that are leased or licensed by any Sweet Paper Entity, other than the
Withdrawn Corporation Assets (collectively, the “Sweet Paper Assets”),
constitute all of the assets, properties and rights that are required for or
currently used in connection with the conduct of the businesses of the Sweet
Paper Entities as they are presently conducted and have been conducted since
September 30, 2004.

 

5.9                                 Real Property.

 

(a)                                  No Sweet Paper Entity owns fee title to any
real property.

 

(b)                                 Schedule 5.9(b) sets forth a true, correct
and complete list of all real estate held by any Sweet Paper Entity under real
property leases (the “Leased Real Property”) and all leases covering the Leased
Real Property, including all amendments thereto (the

 

38

--------------------------------------------------------------------------------


 

“Real Property Leases”).  The Leased Real Property constitutes all of the real
property interests held by the Sweet Paper Entities and required for or
currently used in connection with the operation of their respective businesses
as they are presently conducted and have been conducted since September 30,
2004.  Sellers have provided to Purchaser true, correct and complete copies of
all Real Property Leases together with copies of all reports (if any) of any
engineers, environmental consultants or other consultants in their possession or
under their control or in the possession or control of the Corporation or any
Corporation Subsidiary relating to any of the Leased Real Property.

 

(c)                                  Except as set forth on Schedule 5.9(c):

 

(i)                                     the Scheck Real Property has at all
times been constructed, managed, operated, maintained and repaired by the Sweet
Paper Entities as required under the Current Scheck Real Property Lease, there
are no defects or deficiencies in the design, construction, fabrication,
manufacture or installation of the Scheck Real Property or any part thereof or
any system, element or component thereof that would materially interfere with
the operation of the Business, and all systems, elements and components of the
Scheck Real Property (including all machinery, fixtures and equipment, the roof,
foundation and structural elements, and the elevator, mechanical, electrical and
life safety systems) are in adequate condition for the operation of the
Business; and

 

(ii)                                  to the knowledge of Sellers, the Third
Party Real Property has at all times been constructed, managed, operated,
maintained and repaired by the Sweet Paper Entities as required under the
Current Third Party Real Property Leases, there are no defects or deficiencies
in the design, construction, fabrication, manufacture or installation of the
Third Party Real Property or any part thereof or any system, element or
component thereof that would materially interfere with the operation of the
Business, and all systems, elements and components of the Third Party Real
Property (including all machinery, fixtures and equipment, the roof, foundation
and structural elements, and the elevator, mechanical, electrical and life
safety systems) are in adequate condition for the operation of the Business.

 

(d)                                 Except as set forth on Schedule 5.9(d), the
activities carried on in all buildings, warehouses, plants, facilities,
installations, fixtures and other structures or improvements included as part
of, or located on or at, the Scheck Real Property, and such buildings,
warehouses, plants, facilities, installations, fixtures and other structures or
improvements themselves, are not in violation of, or in conflict with, any
applicable zoning or health regulations or ordinance or any other similar Law
applicable to or binding on any Sweet Paper Entity or any of its respective
assets or properties.

 

(e)                                  Except as set forth on Schedule 5.9(e), to
the knowledge of Sellers, the activities carried on in all buildings,
warehouses, plants, facilities, installations, fixtures and other structures or
improvements included as part of, or located on or at, the Third Party Real
Property, and such buildings, warehouses, plants, facilities, installations,
fixtures and other structures or improvements themselves, are not in violation
of, or in

 

39

--------------------------------------------------------------------------------


 

conflict with, any applicable zoning or health regulations or ordinance or any
other similar Law applicable to or binding on any Sweet Paper Entity or any of
its respective assets or properties.

 

(f)                                    No parcel of land included in the Scheck
Real Property relies on or regularly makes use of access to the nearest public
road or right-of-way over land owned by others, except where such access is by
means of one or more valid recorded easements not subject to divestiture, the
terms of which have been disclosed in writing to Purchaser prior to the date
hereof.  All covenants or other restrictions (if any) to which any of the Scheck
Real Property is subject are being in all respects properly performed and
observed and, except for covenants contained in the Current Scheck Real Property
Lease, do not provide for forfeiture or reversion of title if violated, and no
Sweet Paper Entity has received any notice of violation (or claimed violation)
thereof.

 

(g)                                 To the knowledge of Sellers, no parcel of
land included in the Third Party Real Property relies on or regularly makes use
of access to the nearest public road or right-of-way over land owned by others,
except where such access is by means of one or more valid recorded easements not
subject to divestiture, the terms of which have been disclosed in writing to
Purchaser prior to the date hereof.  To the knowledge of Sellers, all covenants
or other restrictions (if any) to which any of the Third Party Real Property  is
subject are being in all respects properly performed and observed and do not
provide for forfeiture or reversion of title if violated.  To the knowledge of
Sellers, no Sweet Paper Entity has received any notice of violation (or claimed
violation) of any covenant or other restriction that is referenced in the
preceding sentence.

 

(h)                                 None of the Leased Real Property is subject
to any Lien, easement, right-of-way, building or use restriction, exception,
variance, reservation or limitation that could reasonably be expected to
interfere with or impair the present and continued use thereof in the usual and
normal conduct of the business and operations of any Sweet Paper Entity.

 

(i)                                     Each separate parcel included in the
Leased Real Property has adequate water supply, storm and sanitary sewer
facilities, access to telephone, gas and electrical connections, fire
protection, drainage and other public utilities, and has adequate parking
facilities that meet all requirements imposed by Laws applicable to or binding
on any Sweet Paper Entity or any of its respective assets or properties.

 

(j)                                     There is no pending or, to the knowledge
of Sellers, threatened or proposed proceeding or governmental action to modify
the zoning classification of, or to condemn or take by the power of eminent
domain (or to purchase in lieu thereof), or to classify as a landmark, or to
impose special assessments on, or otherwise to take or restrict in any way the
right to use, develop or alter, all or any part of the Leased Real Property.

 

(k)                                  All the Real Property Leases are in full
force and effect, valid and enforceable in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar

 

40

--------------------------------------------------------------------------------


 

laws in effect that affect the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies.  No Sweet Paper
Entity has  received any notice of any, and there exists no, dispute, claim,
event of default or event that constitutes or would constitute (with notice or
lapse of time or both) a default under any Real Property Lease.  All rent and
other amounts due and payable with respect to the Real Property Leases have been
paid.

 

(l)                                     There are no variances, use restrictions
or special permits applicable to the Scheck Real Property.  There are no
agreements, documents or other writings, and there is no oral arrangement,
pertaining to any such variance, use restriction or special permit.

 

(m)                               To the knowledge of Sellers, no portion of the
Leased Real Property is located in whole or in part within an area identified by
any Governmental Authority as a flood hazard area or subject to the jurisdiction
of the Army Corps of Engineers.

 

(n)                                 No work has been performed or is in progress
at, and no materials have been furnished to any Sweet Paper Entity for use at,
any of the Leased Real Property that may give rise to any mechanic’s,
materialmen’s or other Lien against any of the Leased Real Property.

 

5.10                           Personal Property.

 

(a)                                  Schedule 5.10(a) sets forth a true, correct
and complete list as of September 30, 2004 of (i) all of the tangible personal
property owned by the Corporation or any Corporation Subsidiary and (ii) all of
the tangible personal property owned by any Asset Seller and included in the
Assets (excluding, in the case of each of clauses (i) and (ii),  tangible
personal property set forth on Schedule 5.12 and items that have been expensed
or otherwise not recorded in accordance with the Sweet Paper Entities’
accounting principles, which expensing principles are set forth on
Schedule 5.10(a)).  All of such owned tangible personal property is utilized by
the Sweet Paper Entities in the ordinary course of business.

 

(b)                                 Schedule 5.10(b) sets forth a true, correct
and complete list of all leases of tangible personal property (including the
Transferred Group Personal Property Leases) binding upon any Sweet Paper Entity
or any of its respective assets or properties.  All of such leased tangible
personal property is utilized by the Sweet Paper Entities in the ordinary course
of business.  Sellers have provided to Purchaser true, correct and complete
copies of all such personal property leases.

 

5.11                           Computer System.  Except as set forth on
Schedule 5.11, all computer hardware and software and related materials used by
the Sweet Paper Entities in their business, including all such computer
hardware, software and related materials included in the Assets (herein
collectively referred to as the “Computer System”) are, taken as a whole, in
adequate working order and condition for their intended use in connection with
the Business.  Except as set forth on Schedule 5.11, no Sweet Paper Entity has
experienced any significant defect in design, workmanship or material of the
Computer System, and the Computer System has the performance capabilities,
processing capacity, resources, characteristics and functions necessary

 

41

--------------------------------------------------------------------------------


 

to the conduct of the business and operations of the Sweet Paper Entities as
currently conducted.  The use of the Computer System by the Sweet Paper Entities
(including any software modifications) (a) has not violated or infringed upon
the rights of any third parties and (b) has not resulted in the termination of
any maintenance, service or support agreement relating to any part of the
Computer System (including any Assumed Contract) or any reduction in the
services provided to any Sweet Paper Entity, warranties available to any Sweet
Paper Entity or rights of any Sweet Paper Entity.  The continued use of the
Computer System by Purchaser and its Affiliates, the Corporation and the
Corporation Subsidiaries (including any software modifications) from and after
the Closing, either consistent with past practice of the Sweet Paper Entities or
otherwise as not expressly prohibited by the terms and conditions of those fully
executed Intellectual Property Licenses provided by Sellers to Purchaser, (i)
will not violate or infringe upon the rights of any third parties and (ii) will
not result in the termination of any maintenance, service or support agreement
relating to any part of the Computer System (including any Assumed Contract) or
any reduction in the services provided to Purchaser or any of its Affiliates,
the Corporation or any Corporation Subsidiary, warranties available to 
Purchaser or any of its Affiliates, the Corporation or any Corporation
Subsidiary or rights of Purchaser or any of its Affiliates, the Corporation or
any Corporation Subsidiary.  The Sweet Paper Assets include full and adequate
user and service documentation for the Computer System.  Schedule 5.11 sets
forth a true, correct and complete description of the Computer System back-up
and recovery systems and processes followed by each Sweet Paper Entity.  Except
as set forth on Schedule 5.11, the software used by any Sweet Paper Entity does
not include any open source software or source code that is subject to any
public license (e.g., the “GNU General Public License”).

 

5.12                           Inventories.

 

(a)                                  Sellers have delivered to Purchaser a true,
correct and complete list of all inventories (including the Transferred Group
Inventory) of the Sweet Paper Entities as of April 30, 2005, except that such
list does not include packaging materials or marketing materials.  Each item of
inventory owned by any Sweet Paper Entity has been acquired for sale in the
ordinary course of business, and none of such items are held on assignment or
consignment.  Except as set forth at item 3 of Schedule 5.5(a)(i), such
inventories are fairly reflected in all material respects in the inventory
accounts on the balance sheet included in the Combined Financial Statements, in
accordance with GAAP, including all appropriate reserves.

 

(b)                                 Schedule 5.12 contains a true, correct and
complete list of the Aged Inventory as of the close of business on April 21,
2005, including, for each stock keeping unit included on such list, (i) the
total quantity of such stock keeping unit in the Sweet Paper Entities’ inventory
as of such date, (ii) the quantity of such stock keeping unit that constitutes
Aged Inventory, (iii) the “inventory cost per unit” of such stock keeping unit,
(iv) a designation of such stock keeping unit as “branded” or “unbranded,” and
(v) a code identifying such stock keeping unit as new, dormant, overstock,
private label or commodity.  A true, correct and correct calculation of the
aggregate Aged Inventory Amount with respect to the Exempt Stock Keeping Units
as of the close of business on April, 21, 2005 (the “Pre-Closing Exempt Aged
Inventory Amount”) is set forth on Schedule 5.12.  A true, correct  and correct
calculation of the aggregate Aged Inventory

 

42

--------------------------------------------------------------------------------


 

Amount with respect to the Non-Exempt Stock Keeping Units as of the close of
business on April 21, 2005 (the “Pre-Closing Non-Exempt Aged Inventory Amount”)
is set forth on Schedule 5.12.

 

5.13                           Accounts Receivable; Advances and Warranties.

 

(a)                                  Sellers have provided to Purchaser a true,
correct and complete aging schedule of all trade accounts receivable (including
the Transferred Group Trade Receivables) of any Sweet Paper Entity, as of
February 28, 2005 and as of April 30, 2005.  Except as set forth on
Schedule 5.13(a), (i) each such account receivable represents a sale made in the
ordinary course of business and arose pursuant to an enforceable Contract for a
bona fide sale of goods or for services performed, (ii) the Sweet Paper Entities
have performed all of their obligations to deliver the goods or perform the
services to which such account receivable relates, and (iii) the Sweet Paper
Entities can provide documentation substantiating such performance.  Purchaser
shall not make any claim against Sellers for any breach of or inaccuracy in the
representations and warranties contained in clause (iii) of the preceding
sentence except to the extent the failure to provide documentation
substantiating performance impairs the ability of a Sweet Paper Entity or
Purchaser (as applicable) to collect such account receivable.  Except as
reserved against in the Final Closing Date Balance Sheet (as finalized pursuant
to Section 4.5), all such accounts receivable arising from sales to or through
Redistributors of America and recorded on the Final Closing Date Balance Sheet
(as finalized pursuant to Section 4.5) will be collectible in full, subject to
normal discounts and allowances consistent with past practice, within six (6)
months of their origination.

 

(b)                                 Sellers have provided to Purchaser a good
faith estimated schedule of all accounts receivables from suppliers, including
rebates and allowances of any Sweet Paper Entity, as of March 31, 2005 (which
schedule categorizes each such receivable by supplier and type of receivable). 
Except as reserved against in the Final Closing Date Balance Sheet (as finalized
pursuant to Section 4.5), all such accounts receivable from Redistributors of
America recorded on the Final Closing Date Balance Sheet (as finalized pursuant
to Section 4.5) will be collectible in full within one hundred eighty (180) days
of the end of the applicable measurement period for purposes of such accounts
receivable (e.g., within one hundred eighty (180) days of December 31, 2005 in
the case of any vendor rebate that is based on volume of purchases during the
2004 calendar year).

 

(c)                                  Set forth on Schedule 5.13(c) is a good
faith estimated schedule of all accounts receivable of any Sweet Paper Entity
other than those receivables referenced at Sections 5.13(a) and 5.13(b) above
(including all loans and advances made by any Sweet Paper Entity to third
parties, other than loans and advances that are included in the Excluded Assets
or the Withdrawn Corporation Assets (collectively, the “Advances”)) as of
April 30, 2005.

 

5.14                           Intellectual Property.

 

(a)                                  Schedule 5.14(a)(i) sets forth a true,
correct and complete list of all of the Marks, patents, copyrights (including
any registrations of or pending applications for any

 

43

--------------------------------------------------------------------------------


 

of the foregoing) and other Intellectual Property (including the Transferred
Group Owned Intellectual Property) owned by any Sweet Paper Entity (the “Owned
Intellectual Property”).  Schedule 5.14(a)(ii) sets forth a true, correct and
complete list of all (A) Intellectual Property licensed to any Sweet Paper
Entity, including the Intellectual Property licensed to any Asset Seller
pursuant to any Transferred Group Intellectual Property License (the “Licensed
Intellectual Property”) and (B) all Contracts to which a Sweet Paper Entity is
or was a party or by which a Sweet Paper Entity is or was bound providing for
the license of Owned Intellectual Property or Licensed Intellectual Property or
otherwise relating to Owned Intellectual Property or Licensed Intellectual
Property (such Contracts are hereinafter referred to as “Intellectual Property
Licenses”).

 

(b)                                 Except as set forth on Schedule 5.14(b):

 

(i)                                     all of the Owned Intellectual Property
is owned by a Sweet Paper Entity free and clear of any and all Liens, and is not
subject to any license, royalty or other agreement (except as set forth on
Schedule 5.14(a)(ii));

 

(ii)                                  on the Closing Date, all of the
Transferred Group Owned Intellectual Property will be owned by Purchaser free
and clear of any and all Liens, and will not be subject to any license, royalty
or other agreement (except as set forth on Schedule 5.14(a)(ii));

 

(iii)                               none of the Owned Intellectual Property has
been or is the subject of any pending, or to the knowledge of Sellers,
threatened litigation or claim of infringement, and to the knowledge of Sellers,
there is no basis for making any such claim, and to the knowledge of Sellers,
none of the Licensed Intellectual Property has been or is the subject of any
pending or threatened litigation or claim of infringement;

 

(iv)                              no Sweet Paper Entity has breached any
provision of, or is in default under the terms of, any Intellectual Property
License to which it is a party or under which it has any rights or by which it
is bound, no condition exists or event has occurred that, with or without notice
or the passage of time or both, would constitute a breach of, or a default
under, any such Intellectual Property License by any Sweet Paper Entity and, to
the knowledge of Sellers, no other party to any such Intellectual Property
License has breached any provision of, or is in default under the terms of, any
such Intellectual Property License;

 

(v)                                 each product or service sold or provided by
any Sweet Paper Entity under a Mark owned by any Sweet Paper Entity, each
process, method, design or other Owned Intellectual Property employed by any
Sweet Paper Entity, and the marketing, performance and use by any Sweet Paper
Entity of any product, service or other Owned Intellectual Property, does not,
to the knowledge of Sellers, infringe or misappropriate any Intellectual
Property or confidential or proprietary rights of any other Person, and no
Shareholder or any Person set forth on Schedule 1.1(b), on behalf of any Sweet
Paper Entity, has received any notice making or threatening to make any claim of
infringement or misappropriation of

 

44

--------------------------------------------------------------------------------


 

any Intellectual Property of another Person or contesting any Sweet Paper
Entity’s right to market or use any such product, service, process, method,
design or other Intellectual Property, and, to the knowledge of Sellers, there
is no basis for making such a claim;

 

(vi)                              no Sweet Paper Entity has made or threatened
to make any, and there exists no, claim that any product or service sold or
provided by any Person, or any process, method, design or other Intellectual
Property employed by any Person, or any marketing or use by any Person of any
such product or service, infringes or misappropriates any Owned Intellectual
Property or Licensed Intellectual Property; and

 

(vii)                           each Sweet Paper Entity owns adequate rights in
perpetuity in and to all Owned Intellectual Property currently used to conduct
its respective business as presently conducted.  Each Sweet Paper Entity
possesses adequate rights in perpetuity in and to all Licensed Intellectual
Property currently used to conduct its respective business as presently
conducted except to the extent a term that is shorter than perpetuity is
expressly provided by the terms and conditions of those fully executed
Intellectual Property Licenses provided by Sellers to Purchaser.  The Sweet
Paper Assets include ownership or adequate rights in all Intellectual Property
currently used in connection with the conduct of the businesses of the Sweet
Paper Entities as they are presently conducted and have been conducted since
September 30, 2004.

 

5.15                           Contracts.  Schedule 5.15 sets forth a true,
correct and complete list of all the Contracts (including the Assumed Contracts)
of the following types to which any Sweet Paper Entity is a party or by which
any Sweet Paper Entity is bound, or to which any Sweet Paper Entity’s assets or
properties is subject:

 

(a)                                  any Contract that either (i) requires a
payment by any party in excess of, or a series of payments that in the aggregate
exceed, $50,000, or (ii) has a term of, or requires the performance of any
obligations by any party over a period in excess of, six (6) months (excluding,
in the case of clause (i), purchase orders that are received from customers or
issued to suppliers in the ordinary course of business);

 

(b)                                 any Contract (including any purchase order
received from a customer in the ordinary course) pursuant to which any Sweet
Paper Entity is committed to deliver goods or perform services, or provide any
combination thereof, to or for any customer, having a value in excess of
$50,000;

 

(c)                                  any Contract (including any purchase order
issued to a supplier in the ordinary course) pursuant to which any Sweet Paper
Entity is committed to purchase goods or services, or any combination thereof,
from any supplier, having a value in excess of $50,000;

 

45

--------------------------------------------------------------------------------


 

(d)                                 any blanket purchase orders that provide for
the purchase or sale of goods or services pursuant to a fixed price formula or a
designated schedule of prices for a minimum period of three (3) months or more;

 

(e)                                  any Contract containing a “most favored
nation” provision pursuant to which any Sweet Paper Entity is obligated to
provide any customer with pricing terms that are equal to or more favorable than
(but in no event less favorable than) the pricing terms offered by such Sweet
Paper Entity to any or all of the other customers of any Sweet Paper Entity;

 

(f)                                    any Contract pursuant to which any third
party agrees to perform any services for any Sweet Paper Entity that are
required to be performed by any Sweet Paper Entity under any other Contract;

 

(g)                                 any collective bargaining agreement;

 

(h)                                 any Contract of any kind with any employee,
officer or director of any Sweet Paper Entity, or any Affiliate of any such
individual;

 

(i)                                     any Contract of any kind with any
Affiliate of any Sweet Paper Entity, or with any Shareholder or any Affiliate of
any Shareholder;

 

(j)                                     any Contract with a sales
representative, manufacturer’s representative, distributor, dealer, broker,
sales agency, advertising agency or other Person engaged in sales, distributing
or promotional activities, or any Contract to act as one of the foregoing on
behalf of any Person (excluding purchase orders that are entered into with
customers or suppliers in the ordinary course of business);

 

(k)                                  any Contract pursuant to which any Sweet
Paper Entity has made or will make loans or advances, or has or will have
incurred debts or become a guarantor or surety or pledged its credit on or
otherwise become responsible with respect to any undertaking of another (except
for the negotiation or collection of negotiable instruments in transactions in
the ordinary course of business);

 

(l)                                     any indenture, credit agreement, loan
agreement, note, mortgage, security agreement, lease, loan commitment or other
Contract relating to the borrowing of funds, an extension of credit or
financing;

 

(m)                               any Contract involving any marketing or
purchasing groups or associations in which any Sweet Paper Entity is a member;

 

(n)                                 any Contract involving a partnership or
joint venture;

 

(o)                                 any Contract involving any restrictions with
respect to the geographical area of operations or scope or type of business of
any Sweet Paper Entity;

 

(p)                                 any power of attorney or agency agreement or
arrangement with any Person pursuant to which such Person is granted the
authority to act for or on behalf of

 

46

--------------------------------------------------------------------------------


 

any Sweet Paper Entity or any Sweet Paper Entity is granted the authority to act
for or on behalf of any Person;

 

(q)                                 any Contract relating to the Computer
System;

 

(r)                                    any Contract, whether or not fully
performed, relating to any acquisition or disposition of any capital stock or
other security of any Sweet Paper Entity or any predecessor in interest of any
Sweet Paper Entity, or any acquisition or disposition of any subsidiary,
division, line of business, material assets or real property;

 

(s)                                  any Contract not made in the ordinary
course of business and consistent with past practice that is to be performed in
whole or in part at or after the date of this Agreement; and

 

(t)                                    any Contract not specified above that is
material to any Sweet Paper Entity.

 

Sellers have delivered to Purchaser true, correct and complete copies of each
document set forth on Schedules 5.14(a) and 5.15 and a true, correct and
complete written description of each oral arrangement so listed, including all
rights, obligations and other material terms.  Sellers have provided to
Purchaser true, correct and complete copies of the following forms commonly used
by the Sweet Paper Entities in the conduct of their respective businesses: 
(i) with respect to customers, (A) invoice, (B) credit memo, (C) bill of lading,
(D) pricing correction voucher, (E) statement of amounts owed and (F) terms and
conditions of sale, and (ii) with respect to suppliers, (A) purchase order and
(B) vendor credit form.

 

5.16                           Permits.  Schedule 5.16 sets forth a true,
correct and complete list of all Permits held by any Sweet Paper Entity
(including the Assumed Permits).  All the Permits so listed are in full force
and effect and no Sweet Paper Entity has received any notice that any such
Permit may be revoked or canceled.  None of the Permits have been modified in
any way that could reasonably be expected to have a Material Adverse Effect. 
Except for the Permits set forth on Schedule 5.16, there are no Permits, whether
federal, state, local or foreign, that are necessary for the lawful operation of
the respective businesses of the Sweet Paper Entities.

 

5.17                           Insurance.

 

(a)                                  Schedule 5.17(a) sets forth a true, correct
and complete list of all policies of fire, liability, medical, workers’
compensation, title and other forms of insurance owned, held by or applicable to
any Sweet Paper Entity or any of its respective assets or businesses, and
Sellers have heretofore provided to Purchaser true, correct and complete copies
of all such policies, including all occurrence-based policies applicable to any
Sweet Paper Entity or its respective assets or businesses for all periods prior
to the Closing Date.  All such policies are valid, in full force and effect and
enforceable, all premiums with respect thereto covering all periods up to and
including the Closing Date have been paid, and no notice of cancellation or
termination has been received with respect to any such policy.  Such policies
are sufficient for compliance with (i) all requirements of Law and (ii) all
Contracts to which any Sweet Paper Entity is a party.  Except as set forth on
Schedule 5.17(a), no Sweet Paper Entity has been refused any

 

47

--------------------------------------------------------------------------------


 

insurance with respect to its assets or operations during the three (3) years
preceding the date of this Agreement, and its coverage has not been limited by
any insurance carrier to which it has applied for any such insurance or with
which it has carried insurance.

 

(b)                                 Schedule 5.17(b) sets forth a true, correct
and complete list of all claims that have been made by any Sweet Paper Entity
since December 31, 2001 under any workers’ compensation, general liability,
property or other insurance policy applicable to any Sweet Paper Entity or any
of its respective assets or businesses.  Except as set forth on such list, there
are no pending or, to the knowledge of Sellers, threatened claims under any
insurance policy.  Such claim information includes the following information
with respect to each accident, loss or other event: (i) the identity of the
claimant; (ii) the date of the occurrence; (iii) the status as of the report
date; and (iv) the amounts paid or expected to be paid or recovered.

 

5.18                           Employee Benefit Plans and Employment Agreements.

 

(a)                                  General.  Except as set forth on
Schedule 5.18(a), none of the Sweet Paper Entities or any of their ERISA
Affiliates maintains, sponsors, is a party to, participates in, has a commitment
to create or has any liability or contingent liability with respect to:

 

(i)                                     any “employee welfare benefit plan” or
“employee pension benefit plan” as those terms are respectively defined in
sections 3(1) and 3(2) of ERISA, other than a “multiemployer plan” (as defined
in section 3(37) of ERISA) (referred to collectively herein as “Plans”);

 

(ii)                                  any retirement or deferred compensation
plan, incentive compensation plan, stock plan, retention plan or agreement,
unemployment compensation plan, vacation pay, severance pay, bonus or benefit
arrangement, insurance (including health, life or disability insurance) or
hospitalization program or any other fringe benefit arrangement for any current
or former employee, director, consultant or agent, whether pursuant to a
Contract, arrangement, custom or informal understanding, whether written or
unwritten, that does not constitute an “employee benefit plan” (as defined in
section 3(3) of ERISA) (referred to collectively herein as “Arrangements”); or

 

(iii)                               any employment agreement or consulting
agreement of any type, including any noncompete or severance agreements
(referred to collectively herein as “Employment Agreements”).

 

(b)                                 Plan Documents and Reports.  A true, correct
and complete copy of each of the Plans, Arrangements and Employment Agreements
set forth on Schedule 5.18(a) (collectively, the “Benefit Plans”), and all
Contracts relating thereto, or to the funding thereof, including all trust
agreements, insurance contracts, administration contracts, investment management
agreements, subscription and participation agreements and record keeping
agreements, each as currently in effect, has been provided to Purchaser.  In the
case of any Benefit Plan that is not in written form, Purchaser has been
supplied with a true, correct and complete description of such Benefit Plan as
currently in effect,

 

48

--------------------------------------------------------------------------------


 

including all material terms of such Benefit Plan.  A true, correct and complete
copy of the most recent annual report, actuarial report, accountant’s opinion of
the plan’s financial statements, summary plan description and IRS determination
letter with respect to each Benefit Plan, to the extent applicable, and a
current schedule of assets (and the fair market value thereof assuming
liquidation of any asset that is not readily tradable) held with respect to any
funded Benefit Plan has been supplied to Purchaser, and there have been no
material changes in the financial condition in the respective Benefit Plans from
that stated in the annual reports and actuarial reports supplied.

 

(c)                                  Compliance With Laws; Liabilities.  As to
all Benefit Plans, except as set forth on Schedule 5.18(c):

 

(i)                                     each Benefit Plan complies and has been
administered in form and in operation in all material respects in accordance
with its terms and with all requirements of Law applicable thereto (including,
in the case of any Benefit Plan that is an employee pension benefit plan, the
requirements of sections 401(a) and 501(a) of the Code), and no event has
occurred that will or could cause any such Benefit Plan to fail to comply with
such requirements and no notice has been issued by any Governmental Authority
questioning or challenging such compliance;

 

(ii)                                  each Benefit Plan that is an employee
pension benefit plan (as defined in section 3(2) of ERISA) is the subject of a
favorable determination letter issued by the IRS with respect to the qualified
status of such plan under section 401(a) of the Code and the tax-exempt status
of any trust that forms a part of such plan under section 501(a) of the Code;
all amendments to any such plan for which the remedial amendment period (within
the meaning of section 401(b) of the Code and applicable regulations) has
expired are covered by a favorable IRS determination letter; and no event has
occurred that will or could give rise to disqualification of any such plan under
such sections or to a Tax under section 511 of the Code;

 

(iii)                               none of the assets of any Benefit Plan are
invested in employer securities or employer real property;

 

(iv)                              there have been no “prohibited transactions”
(as described in section 406 of ERISA or section 4975 of the Code) with respect
to any Benefit Plan and none of the Sweet Paper Entities or any of their ERISA
Affiliates has engaged in any prohibited transaction;

 

(v)                                 there have been no acts or omissions by any
of the Sweet Paper Entities or any of their ERISA affiliates that have given
rise to or may give rise to fines, penalties, taxes or related charges under
section 502 of ERISA or Chapters 43, 47, 68 or 100 of the Code for which any of
the Sweet Paper Entities or any of their ERISA Affiliates may be liable;

 

49

--------------------------------------------------------------------------------


 

(vi)                              none of the payments to any individual
contemplated by the Benefit Plans (in the aggregate and together with all other
compensation to be received by such individual) would, in the aggregate,
constitute excess parachute payments as defined in section 280G of the Code
(without regard to subsection (b)(4) thereof) or would exceed $1,000,000 in any
twelve (12) month period;

 

(vii)                           there are no actions, suits or claims (other
than routine claims for benefits) pending or, to the knowledge of Sellers,
threatened involving any Benefit Plan or the assets thereof, and no facts exist
that could give rise to any such actions, suits or claims (other than routine
claims for benefits);

 

(viii)                        no Benefit Plan is subject to Title IV of ERISA,
or the minimum funding rules of section 302 of ERISA or section 412 of the Code;

 

(ix)                                each Benefit Plan that constitutes a “group
health plan” (as defined in section 607(1) of ERISA or section 4980B(g)(2) of
the Code), including any plans of current and former Affiliates that must be
taken into account under section 4980B and 414(t) of the Code or sections
601-608 of ERISA, have been operated in compliance with applicable Laws,
including the continuation coverage requirements of section 4980B of the Code
and section 601 of ERISA and the portability and nondiscrimination requirements
of sections 9801 and 9802 of the Code and sections 701-707 of ERISA, to the
extent such requirements are applicable;

 

(x)                                   actuarially adequate accruals for all
obligations under the Benefit Plans are reflected in all of the Financial
Statements other than the Pro Forma Balance Sheets, the Interim Corporation
Financial Statements and the Interim Group Financial Statements;

 

(xi)                                none of the Sweet Paper Entities or any of
their ERISA Affiliates has any liability or contingent liability, under any
Benefit Plan or otherwise, for providing any post-retirement medical or life
insurance benefits, other than statutory liability for providing group health
plan continuation coverage under Part 6 of Title I of ERISA and section 4980B
(or any predecessor section thereto) of the Code or applicable state law;

 

(xii)                             the Sweet Paper Entities and all of their
ERISA Affiliates (and all successors thereto) have the right or ability to
terminate unilaterally any Benefit Plan, and upon such termination shall have no
further liability under or with respect to such Benefit Plan except for (i) in
the case of a qualified plan the ordinary administrative costs of winding up
such a plan, including obtaining a final determination letter, and (ii) the
specific bonus commitments listed at Schedule 5.18(c)(xii); and

 

(xiii)                          Sellers have satisfied all of the reporting and
disclosure requirements of Title I of ERISA with respect to each Benefit Plan.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Multiemployer Plans.  None of the Sweet
Paper Entities or any of their ERISA Affiliates is a party to, participates in,
contributes to, has contributed to or has any liability or contingent liability
with respect to any multiemployer plan (as defined in section 3(37) of ERISA).

 

5.19                           Employment and Labor Matters.

 

(a)                                  Schedule 5.19(a) sets forth a true, correct
and complete list of the names, titles or job descriptions, employer, full-time
or part time status, leave status (including short term and long term), annual
compensation or hourly rate schedule and all bonuses and similar payments made
with respect to each such individual for the preceding fiscal year for all
directors, officers and employees of any Sweet Paper Entity.

 

(b)                                 All Employees are employed by a Sweet Paper
Entity.

 

(c)                                  Each Sweet Paper Entity has conducted since
December 31, 1998 and currently is conducting its respective business in
compliance with all Laws relating to labor, employment and employment practices,
terms and conditions of employment, wages and hours and nondiscrimination in
employment.  Except as set forth on Schedule 5.19(c), there is no claim, action,
suit, proceeding, investigation or other litigation pending (including any
action involving a Governmental Authority) or, to the knowledge of Sellers,
threatened against or affecting any Sweet Paper Entity or any of its respective
officers, directors, employees or agents, any Affiliate of any Sweet Paper
Entity, any Shareholder or any Affiliate of any Shareholder, related to labor,
employment or employment practices, wage and hour, discrimination, retaliation,
workers’ compensation or safety matters.

 

(d)                                 There is, and since December 31, 2001 there
has been, no labor strike, dispute (excluding isolated, unrelated matters with
individual Employees), slow-down, work stoppage or other labor difficulty
pending, or to the knowledge of Sellers, threatened against or involving any
Sweet Paper Entity.

 

(e)                                  No employee of any Sweet Paper Entity is
covered by any collective bargaining agreement, no collective bargaining
agreement is currently being negotiated and no attempt is currently being made
or since December 31, 2001 has been made to organize any employees of any Sweet
Paper Entity to form or enter a labor union or similar organization.

 

(f)                                    No employees of any Sweet Paper Entity
have experienced an “employment loss” (as defined in the Worker Adjustment and
Retraining Notification (WARN) Act, 29 U.S.C. § 2101 et seq. as amended (the
“WARN Act”)) during the ninety (90) calendar-day period immediately preceding
the date hereof.

 

5.20                           Capital Improvements and Significant Non-Capital
Expenditures.

 

(a)                                  Set forth on Schedule 5.20(a) is a true,
correct and complete list of all of the capital improvements or purchases or
other capital expenditures that any Sweet Paper Entity has committed to or
contracted for and that have not been completed prior to the

 

51

--------------------------------------------------------------------------------


 

date hereof and the cost and expense reasonably estimated to complete such work
and purchases.

 

(b)                                 Set forth on Schedule 5.20(b) is a true,
correct and complete list of each  non-capital expenditure or purchase in excess
of $20,000 (excluding non-capital expenditures that are for inventory or are
otherwise in the ordinary course) that any Sweet Paper Entity has committed to
or contracted for and that has not been completed prior to the date hereof and
the cost and expense reasonably estimated to complete such work and purchases.

 

5.21                           Taxes.

 

(a)                                  Each Sweet Paper Entity has timely filed
all Tax Returns that it is required to file, and each such Tax Return was true
and correct when filed.  All Taxes due and payable have been timely paid or
shall be timely paid by each Sweet Paper Entity or, if not yet payable, such
Taxes have been or will be adequately accrued and reflected in all of the
Financial Statements (other than the Pro Forma Balance Sheets, the Interim
Corporation Financial Statements and the Interim Group Financial Statements) and
the Estimated Closing Date Balance Sheet, the Initial Closing Date Balance Sheet
and the Final Closing Date Balance Sheet.

 

(b)                                 Except as set forth on Schedule 5.21:

 

(i)                                     there is no action, suit, proceeding,
investigation, audit, claim or assessment presently pending or, to the knowledge
of Sellers, threatened, with regard to any Taxes that relate to any Sweet Paper
Entity;

 

(ii)                                  no issue has arisen in any examination of
any Sweet Paper Entity by any Governmental Authority that if raised with respect
to any other period not so examined would result in a material deficiency for
any other period, if upheld;

 

(iii)                               no position has been taken on any Tax Return
(for a taxable period for which the statute of limitations for the assessment of
tax has not expired) of any Sweet Paper Entity that is contrary to any publicly
announced position of a Governmental Authority;

 

(iv)                              all Taxes that any Sweet Paper Entity is
required by Law to withhold or collect, including sales and use Taxes, and
amounts required to be withheld for Taxes of employees, have been duly withheld
or collected and, to the extent required, have been paid over to the proper
Governmental Authorities or are held in separate bank accounts for such purpose;

 

(v)                                 no Sweet Paper Entity is a party to any Tax
sharing agreement, nor is any Sweet Paper Entity subject to any joint venture,
cooperative, partnership or other arrangement or contract that is treated as an
entity (including a partnership) for Federal income tax purposes; and

 

52

--------------------------------------------------------------------------------


 

(vi)                              Sellers and the Corporation have taken no
steps that would cause any Employee to be subject to taxes or penalties under
Section 409A.

 

(c)                                  None of the assets of the Sweet Paper
Entities constitute tax-exempt bond financed property or tax-exempt use property
within the meaning of Section 168 of the Code, and none of the assets reflected
on any of the Financial Statements (other than the Pro Forma Balance Sheets, the
Interim Corporation Financial Statements and the Interim Group Financial
Statements) is subject to a lease, safe harbor lease or other arrangement as a
result of which an entity other than a Sweet Paper Entity is treated as the
owner of the asset for Federal income tax purposes.

 

(d)                                 No Seller is a “foreign person” as defined
in Section 1445(f)(3) of the Code.

 

(e)                                  Neither the Corporation nor any Corporation
Subsidiary is required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting method
initiated by the Corporation or any Corporation Subsidiary, and to the knowledge
of Sellers, the IRS has not proposed any such adjustment or change in accounting
method.

 

(f)                                    Neither the Corporation nor any
Corporation Subsidiary has or could have any liability for Taxes of any Person
other than itself under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law).

 

(g)                                 All transactions between any Sweet Paper
Entity and any Affiliate of any Sweet Paper Entity have been conducted on an
arm’s length basis.

 

(h)                                 Neither the Corporation nor any Corporation
Subsidiary has requested or received a ruling related to Tax from any
Governmental Authority or signed a closing or other agreement related to Tax
with any Governmental Authority that would affect any taxable period after the
Closing Date.

 

(i)                                     No Sweet Paper Entity has engaged in, or
is a party to, (i) any “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, or a transaction substantially similar to a
reportable transaction or (ii) any “tax shelter” within the meaning of
Section 6662 of the Code.

 

(j)                                     No Sweet Paper Entity has any
obligations or commitments with respect to the Scheck Charitable Lead Trust,
Scheck Alpha LP or Scheck Investments.

 

(k)                                  Sellers have provided true, correct and
complete copies of all Tax Returns and audit reports for all Taxes of the
Corporation and the Corporation Subsidiaries for the last three (3) Tax years. 
To the extent Sellers provided Purchaser with Tax Returns that were unsigned,
such Tax Returns are otherwise exact copies of the Tax Returns that were
actually signed and filed.

 

53

--------------------------------------------------------------------------------


 

(l)                                     The Corporation and each Corporation
Subsidiary and each Asset Seller have obtained appropriate exemption
certificates for all transactions treated as nontaxable for sales Tax purposes.

 

(m)                               Neither the Corporation nor any Corporation
Subsidiary has entered into any transaction or arrangement outside the normal
course of business that would have the effect of deferring recognition of income
for Tax purposes to periods ending after the Closing Date or accelerating
deductions to periods ending on or prior to the Closing Date.

 

5.22                           No Defaults or Violations.  Except as set forth
on Schedule 5.22:

 

(a)                                  no Sweet Paper Entity has breached any
provision of, or is in default under the terms of, any Contract or Permit to
which it is a party or by which it is bound (including the Assumed Contracts and
Assumed Permits), no condition exists or event has occurred that, with or
without notice or the passage of time or both, would constitute a breach of, or
a default under, any such Contract or Permit by any Sweet Paper Entity (other
than as set forth on Schedule 5.3) and, to the knowledge of Sellers, no other
party to any such Contract or Permit has breached any provision of, or is in
default under the terms of, any such Contract or Permit;

 

(b)                                 each Sweet Paper Entity is in compliance
with all Laws applicable to or binding on such Sweet Paper Entity or any of its
respective assets or properties (including, as applicable, the Assets), and no
condition exists or event has occurred that, with or without notice or the
passage of time or both, would constitute a violation under any such Law; and

 

(c)                                  during the three (3) years preceding the
date of this Agreement, no notice from any Governmental Authority has been
received by any Sweet Paper Entity claiming any violation of any Law (including
any building, zoning or other ordinance) or requiring any work, construction or
expenditure, or asserting any Tax, assessment or penalty (and any and all such
notices received by any Sweet Paper Entity prior to the three (3) year period
preceding the date of this Agreement have been fully resolved with no continuing
obligations of any Sweet Paper Entity).

 

5.23                           Environmental Matters.  Except as set forth on
Schedule 5.23:

 

(a)                                  each Sweet Paper Entity is in compliance
with, and during the two (2) year period preceding the date of this Agreement
has been in compliance with, all Environmental Laws, and no condition exists or
event has occurred that would constitute a violation of or give rise to any
liability, obligation, material expenditure or Lien under any Environmental Law;

 

(b)                                 each Sweet Paper Entity is in possession of
all Environmental Permits, if any, required for the conduct or operation of its
respective business (or any part thereof), and is in compliance with all of the
requirements and limitations included in such Environmental Permits;

 

54

--------------------------------------------------------------------------------


 

(c)                                  there are no, and no Sweet Paper Entity or
predecessor of any Sweet Paper Entity has used, generated, treated, handled,
transported, stored or disposed of, or arranged for disposal or treatment of,
any Hazardous Substances in, on, or at any of the Leased Real Property, or any
real property formerly owned, leased or operated by any Sweet Paper Entity or
any predecessor of any Sweet Paper Entity, and no Hazardous Substances have been
used in the construction or repair of, or any alterations or additions to, any
of the Leased Real Property, except for inventories of substances which (i) are
set forth on Schedule 5.23, (ii) are used or are to be used in the ordinary
course of business and (iii) have been stored and used in accordance with all
applicable Environmental Laws and Environmental Permits, including all so-called
“Right To Know Laws”;

 

(d)                                 no Sweet Paper Entity or any predecessor of
any Sweet Paper Entity has Released any Hazardous Substances at, into, on, from,
under, beneath, adjacent to or affecting any real property;

 

(e)                                  no Environmental Claim from any
Governmental Authority or any other Person has been received by any Sweet Paper
Entity or any predecessor of any Sweet Paper Entity claiming that (i) any aspect
of the business, operations or facilities of such Sweet Paper Entity or
predecessor thereof is or has been in violation of or has any liability under
any Environmental Law or Environmental Permit, or (ii) any Sweet Paper Entity or
any predecessor thereof is responsible (or potentially responsible) for the
cleanup or remediation of any substances at any location, nor have any
Environmental Claims been threatened against any Sweet Paper Entity or any
predecessor of any Sweet Paper Entity;

 

(f)                                    no Sweet Paper Entity is the subject of
any pending or threatened litigation or proceedings in any forum, judicial or
administrative, involving a demand for damages, injunctive relief, penalties or
other potential liability with respect to violations of or liability under any
Environmental Law;

 

(g)                                 no properties now or formerly owned, leased
or operated by any Sweet Paper Entity or any predecessor of any Sweet Paper
Entity are (i) listed or proposed for listing on the National Priorities List
under CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System List promulgated pursuant to
CERCLA or (iii) included on any similar lists maintained by any Governmental
Authority;

 

(h)                                 each Sweet Paper Entity has timely filed all
reports and notifications required to be filed with respect to all of its
respective properties and facilities and has generated and maintained all
required records and data under all applicable Environmental Laws;

 

(i)                                     no past or present condition, event,
activity, practice or action, or agreement, judgment, decree or order by which
any Sweet Paper Entity is bound exists that could reasonably be expected to
prevent any Sweet Paper Entity from complying with any Environmental Law, or
that could reasonably be expected to give rise to any liability of any Sweet
Paper Entity under any Environmental Law with respect to (i) any

 

55

--------------------------------------------------------------------------------


 

property that was at any time owned or leased, or any direct or indirect
subsidiary that was at any time owned, by any Sweet Paper Entity, any
predecessor of any Sweet Paper Entity or any Person that is or was an Affiliate
of any Sweet Paper Entity, which property or subsidiary has been sold,
transferred or disposed or for which any lease has terminated or (ii) any
predecessor of any Sweet Paper Entity; and

 

(j)                                     all environmental investigations,
studies, audits, assessments and data that are in the possession, custody or
control of any Sweet Paper Entity relating (i) to the current or prior business,
operations, facilities or real property of any Sweet Paper Entity or any
predecessor of any Sweet Paper Entity or (ii) to any facility, real property or
other asset now or previously owned, operated, leased or used by any Sweet Paper
Entity or any predecessor of any Sweet Paper Entity have been provided to
Purchaser.

 

5.24                           Litigation.

 

(a)                                  Except as set forth on Schedule 5.24, there
are no claims, actions, suits, proceedings, arbitrations, investigations or
other litigation pending or, to the knowledge of Sellers, threatened against or
affecting any Sweet Paper Entity or any of its respective officers, directors,
employees, agents or shareholders in their capacity as such, or any of its
respective properties (including the Assets) or businesses, and no Shareholder
or Person set forth on Schedule 1.1(b) is aware of any facts or circumstances
that could reasonably be expected to give rise to any of the foregoing.  Except
as set forth on Schedule 5.24, all of the proceedings, pending or, to the
knowledge of Sellers, threatened, against any Sweet Paper Entity are fully
covered by insurance policies (or other indemnification agreements with third
parties) and are being defended by the insurers (or such third parties), subject
to such deductibles as are set forth on such Schedule.  Except as set forth on
Schedule 5.24, no Sweet Paper Entity is subject to any order, judgment, decree,
injunction, stipulation or consent order of or with any court or other
Governmental Authority.  No Sweet Paper Entity has entered into any agreement to
settle or compromise any proceeding pending or threatened against it, which
agreement  has involved any obligation other than the payment of money or for
which any Sweet Paper Entity has any continuing obligation.

 

(b)                                 There are no claims, actions, suits,
proceedings, arbitrations, investigations or other litigation pending or, to the
knowledge of Sellers, threatened by or against any Seller, the Corporation or
any Corporation Subsidiary or any of its respective Affiliates with respect to
this Agreement or the Related Agreements, or in connection with the transactions
contemplated hereby or thereby, and no Seller has any reason to believe that
there is a valid basis for any such claim, action, suit, proceeding,
arbitration,  investigation or other litigation.

 

5.25                           No Conflict of Interest.  Except as set forth on
Schedule 5.25, no Seller nor any of its or his Affiliates has or claims to have
any direct or indirect interest in any tangible or intangible property used in
the business of any Sweet Paper Entity, except for each Shareholder as a holder
of Shares or each Asset Seller as an owner of Assets.  Except as set forth on
Schedule 5.25, no Seller nor any of its Affiliates has any direct or indirect
interest in any other Person that conducts a business similar to, has any
Contract or arrangement with, or does business or is

 

56

--------------------------------------------------------------------------------


 

involved in any way with, any Sweet Paper Entity, except for the ownership of
less than one percent (1%) of the outstanding shares of any class of capital
stock of any Person listed on a national securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System or
over-the-counter.  Schedule 5.25 sets forth a true, correct and complete
description of all such Persons, interests, Contracts, arrangements and other
matters.

 

5.26                           Bank Accounts.  Schedule 5.26 sets forth a true,
correct and complete list of the names and locations of each bank or other
financial institution at which the Corporation or any  Corporation Subsidiary
has an account (giving the account numbers) or safe deposit box and the names of
all Persons authorized to draw thereon or have access thereto, and the names of
all Persons, if any, now holding powers of attorney or comparable delegation of
authority from the Corporation or any Corporation Subsidiary and a summary
statement thereof.

 

5.27                           Customers and Suppliers.

 

(a)                                  Customers.

 

(i)                                     Schedule 5.27(a)(i) sets forth a true,
correct and complete list of the one hundred (100) largest customers of the
Sweet Paper Entities taken as a whole, in terms of revenue during each of the
2003 and 2004 calendar years (collectively, the “Major Customers”), showing the
total revenue received in each such period from each such customer.

 

(ii)                                  Except as set forth on
Schedule 5.27(a)(ii), (A) all sales to Major  Customers are being made, and
since September 30, 2003 have been made, in the ordinary course of business
consistent with past practices, and (B) to the knowledge of Sellers, no Major
Customer has a right to receive any rebate, allowance, cash incentive payment or
other back-end payment or to receive any discount for early payment or otherwise
to receive any payment terms other than “net 30” and (C) the applicable Sweet
Paper Entity has the right to revise the payment, rebate and other material
economic terms for each Major Customer of such Sweet Paper Entity upon not more
than thirty (30) days notice.

 

(iii)                               Schedule 5.27(a)(iii) sets forth a true,
correct and complete list of each private label owned by any Sweet Paper
Entity.  Schedule 5.27(a)(iii) also sets forth, for each private label set forth
therein, a true, correct and complete list of (A) each manufacturer that
supplies stock keeping units under such private label and (B) each stock keeping
unit that is supplied by such manufacturer under such private label.

 

(iv)                              Schedule 5.27(a)(iv) sets forth a true,
correct and complete list of each private label sold (but not owned) by any
Sweet Paper Entity.  Schedule 5.27(a)(iv) also sets forth, for each private
label set forth therein, a true, correct and complete list of (A) each
manufacturer that supplies stock keeping units under such private label and
(B) each stock keeping unit that is supplied by such manufacturer under such
private label.

 

57

--------------------------------------------------------------------------------


 

(v)                                 Schedule 5.27(a)(v) sets forth certain
information regarding certain customers of the Sweet Paper Entities, which
information is true, correct and complete and fully responsive to each of the
information requirements set forth at the beginning of such Schedule.

 

(vi)                              Except as set forth on Schedule 5.27(a)(vi),
since December 31, 2003, there has been no material adverse change in the
business relationship, and there has been no material dispute, between any Sweet
Paper Entity (on the one hand) and any Major Customer (on the other hand), and
no Shareholder or Person set forth on Schedule 1.1(b) has any indications or
reasons that could reasonably be expected to cause him to believe that (A) there
will be any such material adverse change or dispute or (B) any Major Customer
intends to materially reduce its purchases from any Sweet Paper Entity or the
Business.

 

(vii)                           Except as set forth on Schedule 5.27(a)(vii)(A),
each customer of each Sweet Paper Entity is, for Tax purposes, a “reseller” and
not a “consumer”.  Except as set forth on Schedule 5.27(a)(vii)(B), and except
for those customers from whom sales Taxes have been collected, each customer of
each Sweet Paper Entity has provided a signed valid resale exemption certificate
covering all purchases in accordance with applicable state Tax Law.  During the
twelve (12) month period ended December 31, 2004, the sales of the Sweet Paper
Entities, taken as a whole, to customers that are not, for Tax purposes,
“resellers” did not exceed $3,000,000.

 

(b)                                 Suppliers.

 

(i)                                     Schedule 5.27(b)(i) sets forth a true,
correct and complete list of all of the suppliers of inventory to the Sweet
Paper Entities (collectively, the “Suppliers”), showing the total purchases made
by the Sweet Paper Entities taken as a whole from each such Supplier during each
of the 2003 and 2004 calendar years.

 

(ii)                                  Schedule 5.27(b)(ii) sets forth, for each
current supplier to any Sweet Paper Entity, a true, correct and complete
description of the payment, rebate, allowance, cash incentive, discount and
other material economic terms between such Sweet Paper Entity and such supplier
(the “Supplier Economic Terms”).

 

(iii)                               Except as set forth on
Schedule 5.27(b)(iii), since December 31, 2003, there has been no material
adverse change in the business relationship, and there has been no material
dispute, between any Sweet Paper Entity (on the one hand) and any Supplier (on
the other hand), and no Shareholder and no Person set forth on
Schedule 1.1(b) has any indications or reasons that could reasonably be expected
to cause him to believe that (A) there will be any such material adverse change
or dispute or (ii) any Supplier intends to reduce its sales to any Sweet Paper
Entity or the Business.

 

58

--------------------------------------------------------------------------------


 

5.28                           Improper and Other Payments.  Except as set forth
on Schedule 5.28, (a) no Sweet Paper Entity, or director, officer, employee,
agent or representative of any Sweet Paper Entity, or  Person acting on behalf
of any of them, has made, paid or received any bribes, kickbacks or other
similar payments to or from any Person, whether lawful or unlawful, (b) no
contributions have been made by any Sweet Paper Entity, directly or indirectly,
to a domestic or foreign political party or candidate and (c) no improper
foreign payment (as defined in the Foreign Corrupt Practices Act) has been made
by any Sweet Paper Entity or any director, officer, employee, agent or
representative of any Sweet Paper Entity, or any Person acting on behalf of any
of them.

 

5.29                           Brokers.  Except as set forth on Schedule 5.29,
none of the Shareholders, the Corporation, the Corporation Subsidiaries or the
Asset Sellers has used any broker or finder in connection with the transactions
contemplated hereby, and neither Purchaser nor any Affiliate of Purchaser
(including, from and after the Closing, the Corporation and any Corporation
Subsidiary) has or shall have any liability or otherwise suffer or incur any
Loss as a result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained by any Shareholder, the Corporation, any
Corporation Subsidiary or any Asset Seller or any of its respective Affiliates
in connection with any of the transactions contemplated by this Agreement or the
Related Agreements.

 

5.30                           Accounting and Disclosure Controls.  Except as
set forth on Schedule 5.30, each Sweet Paper Entity maintains and complies with
a system of controls sufficient to provide reasonable assurances that, except
where the failure of same would not have a Material Adverse Effect:
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of the consolidated financial statements of the Corporation and the
Corporation Subsidiaries or the consolidated financial statements of the Asset
Sellers, as applicable, in each case, in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; (d) the reporting of assets
is compared with existing assets at regular intervals and appropriate action is
taken with respect to any differences; (e) material information relating to such
Sweet Paper Entity is promptly made known to the officers responsible for
establishing and maintaining the system of internal control over financial
reporting; and (f) any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to materially and adversely affect the ability to record,
process, summarize and report financial information, and any fraud whether or
not material that involves management or other employees who have a significant
role in respect of internal control over financial reporting, are adequately and
promptly disclosed to the independent accountants and management of such Sweet
Paper Entity.

 

5.31                           Sweet Distribution Entities.  Set forth on
Schedule 5.31 is a true, correct and complete list of each Affiliate of any
Seller, the Corporation or any Corporation Subsidiary that is currently engaged,
or was previously engaged, in the conduct of the Sweet Distribution Business
(the “Sweet Distribution Entities”).  The authorized equity interests of each
Sweet Distribution Entity, the outstanding equity interests of each Sweet
Distribution Entity and the legal and beneficial ownership thereof are
accurately set forth on Schedule 5.31.  True, correct and complete copies of the
Articles of Incorporation and by-laws (or similar organizational instruments) of
each Sweet Distribution Entity have been provided to Purchaser.

 

59

--------------------------------------------------------------------------------


 

5.32                           Sales in Puerto Rico.  Set forth on Schedule 5.32
is a true, correct and complete list of the amount of revenues recognized by the
Sweet Paper Entities, taken as a whole, based on sales of products and services
of the Business in Puerto Rico during the twelve (12) month period ended
September 30 in each of 2003 and 2004.  Except as set forth on Schedule 5.32,
all of the aforementioned sales of products and services of the Business in
Puerto Rico during the twelve (12) month period ended September 30 in each of
2003 and 2004 were made to retailers and not end-users.

 

5.33                           Compliance with Facility Mortgage Loan
Documents.  Each of Scheck Family LLC, JEMS of Miami, Inc., the Corporation, and
all of their applicable Affiliates are in compliance with all of the provisions
of all of the agreements and instruments relating to the  Facility Mortgage
Loan, including (a) the Required Repair Reserve Agreement, dated as of June 10,
1999, by and between Scheck Family LLC, JEMS of Miami, Inc. and GMAC, (b) the
Replacement Reserve Agreement, dated as of June 10, 1999, by and between Scheck
Family LLC, JEMS of Miami, Inc. and GMAC and (c) the Tenant Improvement and
Leasing Commission Reserve Agreement, dated as of June 10, 1999, by and between
Scheck Family LLC, JEMS of Miami, Inc. and GMAC.  No “event of default” (as such
term is defined in each agreement and instrument relating to the Facility
Mortgage Loan) or event that, with or without notice or the passage of time
would (if not cured) become an “event of default” has occurred under any
agreement or instrument relating to the Facility Mortgage Loan.

 

5.34                           Sweet Paper Debt.  Set forth on
Schedule 1.1(d) is the true and correct aggregate amount of Sweet Paper Debt
outstanding as of the date of this Agreement.

 

5.35                           Accuracy of Statements.  Neither this Agreement
nor any schedule or certificate provided or to be provided by or on behalf of
any Seller or any Sweet Paper Entity to Purchaser or any representative or
Affiliate of Purchaser in connection with this Agreement, any Related Agreement
to which any Sweet Paper Entity or any of its Affiliates is a party or any of
the transactions contemplated hereby or thereby contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein, in light of
the circumstances in which they are made, not misleading.

 

ARTICLE 6.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to each Seller, as of the date of this
Agreement and as of the Closing Date (as if such representations and warranties
were remade on the Closing Date), as follows:

 

6.1                                 Due Incorporation.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Louisiana, with all requisite power and authority to own, lease
and operate its properties and to carry on its business as they are now being
owned, leased, operated and conducted.

 

6.2                                 Due Authorization.  Purchaser has full power
and authority to enter into this Agreement and its Related Agreements and to
consummate the transactions contemplated hereby

 

60

--------------------------------------------------------------------------------


 

and thereby.  The execution, delivery and performance by Purchaser of this
Agreement and its Related Agreements, and the consummation by Purchaser of the
transactions contemplated hereby and thereby, have been duly and validly
approved by the board of directors of Purchaser, and no other actions or
proceedings on the part of Purchaser are necessary to authorize this Agreement,
its Related Agreements and the transactions contemplated hereby and thereby. 
Purchaser has duly and validly executed and delivered this Agreement and has
duly and validly executed and delivered (or prior to or at the Closing will duly
and validly execute and deliver) its Related Agreements.  This Agreement
constitutes legal, valid and binding obligations of Purchaser, and Purchaser’s
Related Agreements upon execution and delivery by Purchaser will constitute
legal, valid and binding obligations of Purchaser, in each case, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect that affect the enforcement of creditors’ rights
generally, and by equitable limitations on the availability of specific
remedies.

 

6.3                                 Consents and Approvals; Authority Relative
to this Agreement.

 

(a)                                  Except as set forth on Schedule 6.3, no
consent, authorization or approval of, filing or registration with, or
cooperation from, any Governmental Authority or any other Person not a party to
this Agreement is necessary in connection with the execution, delivery and
performance by Purchaser of this Agreement and its Related Agreements and the
consummation by Purchaser of the transactions contemplated hereby and thereby.

 

(b)                                 Except as set forth on Schedule 6.3, the
execution, delivery and performance by Purchaser of this Agreement and its
Related Agreements, and the consummation by Purchaser of the transactions
contemplated hereby and thereby, do not and will not (i) violate any Law
applicable to or binding on Purchaser or any of its assets or properties;
(ii) violate or conflict with, result in a breach or termination of, constitute
a default or give any third party any additional right (including a termination
right) under, permit cancellation of, result in the creation of any Lien upon
any of the assets or properties of Purchaser under, or result in or constitute a
circumstance that, with or without notice or lapse of time or both, would
constitute any of the foregoing under, any Contract to which Purchaser is a
party or by which Purchaser or any of its assets or properties are bound;
(iii) permit the acceleration of the maturity of any indebtedness of Purchaser
or indebtedness secured by its assets or properties; or (iv) violate or conflict
with any provision of Purchaser’s Articles of Incorporation or by-laws.

 

6.4                                 Litigation.  There are no claims, actions,
suits, proceedings, arbitrations, investigations or other litigation pending or,
to the knowledge of Purchaser, threatened by or against Purchaser or any of its
Affiliates with respect to this Agreement or the Related Agreements, or in
connection with the transactions contemplated hereby or thereby, and Purchaser
has no reason to believe that there is a valid basis for any such claim, action,
suit, proceeding, arbitration, investigation or other litigation.

 

6.5                                 Brokers.  Except as set forth on
Schedule 6.5, Purchaser has used no broker or finder in connection with the
transactions contemplated hereby, and no Seller or any of its respective
Affiliates has or shall have any liability or otherwise suffer or incur any Loss
as a

 

61

--------------------------------------------------------------------------------


 

result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained by Purchaser or any of its Affiliates in
connection with any of the transactions contemplated by this Agreement or the
Related Agreements.

 

ARTICLE 7.

 

COVENANTS

 

7.1                                 Implementing Agreement.  Subject to the
terms and conditions hereof, each party hereto shall take all action required of
it to fulfill its obligations under the terms of this Agreement and shall
otherwise use all commercially reasonable efforts to facilitate the consummation
of the transactions contemplated hereby.  Sellers agree that unless this
Agreement is terminated in accordance with the provisions of Section 11.1,
Sellers will not take any action that would have the effect of preventing or
impairing the performance by any Seller of its respective obligations under this
Agreement.

 

7.2                                 Access to Information and Facilities.

 

(a)                                  From and after the date of this Agreement
until the Closing Date, the Asset Sellers shall, and the Shareholders shall
cause the Corporation and the Corporation Subsidiaries to, (i) upon reasonable
notice to the Seller Representative, give Purchaser and Purchaser’s
representatives reasonable access to all of the facilities, properties, books,
records and Contracts of the Asset Sellers, the Corporation and the Corporation
Subsidiaries, (ii) upon reasonable notice to the Seller Representative, make the
directors, officers and employees of the Asset Sellers, the Corporation and the
Corporation Subsidiaries available to Purchaser and its representatives as
Purchaser and its representatives shall from time to time reasonably request and
(iii) provide Purchaser and its representatives with any and all information
concerning the Asset Sellers, the Corporation and the Corporation Subsidiaries
that Purchaser or its representatives reasonably request.

 

(b)                                 Without limiting the generality of
Section 7.2(a), from and after the date of this Agreement until the Closing
Date, the Asset Sellers shall, and the Shareholders shall cause the Corporation
and the Corporation Subsidiaries to, permit (upon reasonable notice and at
reasonable times) officers, executives and other Representatives of Parent or
any of its Affiliates to meet with the officers, executives and other
Representatives of any Sweet Paper Entity responsible for (i) the consolidated
financial statements of the Asset Sellers or the consolidated financial
statements of the Corporation and the Corporation Subsidiaries (including, in
each case, any notes thereto) or (ii) the internal controls of any Sweet Paper
Entity and the disclosure controls and procedures of any Sweet Paper Entity for
the purpose of discussing such matters as Parent or any of its Affiliates may
deem reasonably necessary or appropriate for Parent or any of its Affiliates to
satisfy obligations under Sections 302, 404 and 906 of SOX.

 

(c)                                  Without limiting the generality of
Section 7.2(a), from and after the date of this Agreement until the Closing
Date, upon reasonable notice to the Seller Representative, the Asset Sellers
shall, and the Shareholders shall cause the Corporation

 

62

--------------------------------------------------------------------------------


 

and the Corporation Subsidiaries to, permit Purchaser’s Representatives to have
reasonable access upon reasonable notice to any of the facilities of any Asset
Seller, the Corporation or any Corporation Subsidiary or any remote location
where any information and records of any such Person are maintained or processed
for the purposes of training personnel, gathering information about the Business
and preparing for the consummation of the transactions contemplated by this
Agreement.  Purchaser agrees that the Asset Sellers shall not be required, and
the Shareholders shall not be required to cause the Corporation and the
Corporation Subsidiaries to, permit any actions by Purchaser under this
Section 7.2(c) that would unduly or materially disrupt the operations of any
Asset Seller, the Corporation or any Corporation Subsidiary.

 

7.3                                 Preservation of Business.

 

(a)                                  From the date of this Agreement until the
Closing Date, the Asset Sellers shall, and the Shareholders shall cause the
Corporation and the Corporation Subsidiaries to:  (i) operate only in the
ordinary and usual course of business and consistent with past practice, and
(ii) use commercially reasonable efforts to (A) preserve intact the present
business organization and personnel of the Asset Sellers, the Corporation and
the Corporation Subsidiaries, (B) preserve the goodwill and advantageous
relationships of the Asset Sellers, the Corporation and the Corporation
Subsidiaries with customers, suppliers, employees, independent contractors and
other Persons material to the operation of their respective businesses,
(C) prevent any event that could reasonably be expected to have a Material
Adverse Effect and (D) not permit any action or omission that would cause any of
the representations or warranties of any Seller contained herein or in any of
its Related Agreements to become inaccurate or any of the covenants of any
Seller contained herein or in any of its Related Agreements to be breached.

 

(b)                                 Without limiting the generality of
Section 7.3(a), except as set forth on Schedule 7.3, prior to the Closing, no
Asset Seller shall, and no Shareholder shall permit the Corporation or any
Corporation Subsidiary to, without the prior written consent of Purchaser:

 

(i)                                     enter into any Contract that would be
required to be disclosed on Schedule 5.14 or Schedule 5.15;

 

(ii)                                  take any action or enter into or authorize
any Contract or transaction, other than in the ordinary course of business and
consistent with past practice;

 

(iii)                               sell, transfer, convey, assign or otherwise
dispose of any of its assets or properties, except sales of inventory in the
ordinary course of business and consistent with past practice;

 

(iv)                              waive, release, settle or cancel any claims
against third parties or debts owing to it, or any rights that have any value,
individually in excess of $25,000, or in the aggregate in excess of $200,000;

 

63

--------------------------------------------------------------------------------


 

(v)                                 waive, release, settle or cancel any claims
against third parties or debts owing to it, or any rights that have any value,
outside of the ordinary course of business;

 

(vi)                              make any changes in its accounting systems,
policies, principles, practices or methods;

 

(vii)                           except for purchases and sales of merchandise,
collection and servicing of receivables, servicing of payroll and funding
transfers in connection with intercompany loans and payments or reimbursements
for ordinary course expenses, in each case, in the ordinary course of business
consistent with past practice, enter into, authorize or permit any transaction
with any other Sweet Paper Entity,

 

(viii)                        enter into, authorize or permit any transaction,
whether or not in the ordinary course of business, with any Affiliate of any
Sweet Paper Entity or any Affiliate of any Shareholder (in each case, except for
any other Sweet Paper Entity) or any Shareholder, except for any satisfaction
and discharge of any indebtedness owed to any Affiliate of any Sweet Paper
Entity, any Affiliate of any Shareholder or any Shareholder that constitutes
Sweet Paper Debt or Withdrawn Corporation Assets;

 

(ix)                                except for any Liens arising in favor of any
lienor set forth on Schedule 5.7(a) or Schedule 5.7(b) (pursuant to security
agreements or similar instruments granted by any Sweet Paper Entity in favor of
such lienors prior to or as of the date of this Agreement) with respect to any
assets acquired by any Sweet Paper Entity after the date of this Agreement,
suffer or permit the creation of any Lien over any assets of any Asset Seller,
the Corporation or any Corporation Subsidiary (including, with respect to the
Asset Sellers, any of the Assets);

 

(x)                                   make any borrowings (other than under the
Wachovia Facility), incur any debt (other than trade payables in the ordinary
course of business and consistent with past practice or under the Wachovia
Facility), or assume, guarantee, endorse (except for the negotiation or
collection of negotiable instruments in the ordinary course of business and
consistent with past practice) or otherwise become liable (whether directly,
contingently or otherwise) for the obligations of any other Person, or make any
payment or repayment in respect of any indebtedness (other than trade payables
and accrued expenses in the ordinary course of business and consistent with past
practice or under the Wachovia Facility);

 

(xi)                                make any loans, advances or capital
contributions to, or investments in, any other Person, except for advances to
individual Employees that are in the amount of $1,000 or less;

 

(xii)                             terminate, other than for cause, any employee
or hire any individual to be employed by any Asset Seller, the Corporation or
any

 

64

--------------------------------------------------------------------------------


 

Corporation Subsidiary (other than hourly workers hired in the ordinary course
of business consistent with past practice at the standard compensation and
benefits provided by the Sweet Paper Entities);

 

(xiii)                          enter into, adopt, amend or terminate any bonus,
profit sharing, compensation, termination, stock option, stock appreciation
right, restricted stock, performance unit, pension, retirement, deferred
compensation, employment, severance or other employee benefit agreement, trust,
plan, fund or other arrangement for the benefit or welfare of any director,
officer or employee, or increase in any manner the compensation or fringe
benefits of any director, officer or employee or pay any benefit not required by
any existing plan and arrangement or enter into any Contract, agreement,
commitment or arrangement to do any of the foregoing;

 

(xiv)                         acquire or lease any assets outside the ordinary
course of business;

 

(xv)                            except for capital expenditures contemplated by
clause (xv) below, acquire, lease or encumber any assets that are material to
any Asset Seller, the Corporation or any Corporation Subsidiary whether or not
such acquisition, lease or encumbrance is in the ordinary course of business
(other than acquisitions of inventory in the ordinary course of business
consistent with past practice);

 

(xvi)                         authorize or make any capital expenditures that
individually or in the aggregate are in excess of $10,000;

 

(xvii)                      file any amended Tax Return or any claim for refund
of Taxes, amend any payment of Taxes paid by or on behalf of any Sweet Paper
Entity, waive or extended the statute of limitations in respect of any Taxes,
make, revoke, or amend any Tax election, change any method of Tax accounting or
Tax procedure or practice, or settle or compromise any claim relating to Taxes;

 

(xviii)                   pay any amount, perform any obligation or agree to pay
any amount or perform any obligation, in settlement or compromise of any suit or
claim of liability against any directors, officers, employees or agents of any
Asset Seller, the Corporation or any Corporation Subsidiary;

 

(xix)                           pay any amount, perform any obligation or agree
to pay any amount or perform any obligation, in settlement or compromise of any
suit or claim of liability for breach of Contract, breach of warranty, tort or
violation of any Law against any Asset Seller, the Corporation or any
Corporation Subsidiary, individually or in the aggregate in excess of $25,000;

 

(xx)                              terminate, modify, amend or otherwise alter or
change any of the terms or provisions of any Real Property Lease, any Benefit
Plan, any Debt Instrument relating to any Sweet Paper Debt or any Intellectual
Property License, or pay any amount not required by Law or by any Contract;

 

65

--------------------------------------------------------------------------------


 

(xxi)                           except in the ordinary course of business,
terminate, modify, amend or otherwise alter or change any of the terms or
provisions of any Contract of a type not expressly set forth in
Section 7.3(b)(xx); or

 

(xxii)                        agree, whether in writing or otherwise, to do any
of the foregoing.

 

(c)                                  Without limiting the generality of
Section 7.3(a), except as set forth on Schedule 7.3, prior to the Closing, no
Shareholder shall permit the Corporation or any Corporation Subsidiary to,
without the prior written consent of Purchaser:

 

(i)                                     authorize for issuance, issue, sell,
deliver or agree or commit to issue, sell or deliver (whether through the
issuance or granting of options, warrants, convertible or exchangeable
securities, commitments, subscriptions, rights to purchase or otherwise) any
shares of its capital stock or any other securities of the Corporation or any
Corporation Subsidiary, or amend any of the terms of any such capital stock or
other securities;

 

(ii)                                  split, combine or reclassify any shares of
its capital stock, declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
its capital stock, or redeem or otherwise acquire any capital stock or other
securities of the Corporation or any Corporation Subsidiary;

 

(iii)                               merge into or with or consolidate with any
other Person;

 

(iv)                              make any change in the Articles of
Incorporation, by-laws or similar organizational instruments of the Corporation
or any Corporation Subsidiary; or

 

(v)                                 agree, whether in writing or otherwise, to
do any of the foregoing.

 

7.4                                 Consents and Approvals.

 

(a)                                  Each Seller shall use all commercially
reasonable efforts to obtain all consents, approvals, certificates and other
documents required in connection with the performance of this Agreement and its
Related Agreements and the consummation of the transactions contemplated hereby
and thereby, including all consents and approvals set forth on Schedule 5.3 (and
Purchaser shall cooperate with Sellers in obtaining all such consents,
approvals, certificates and other documents); provided, that no contact will be
made by any Seller or Sweet Paper Entity (or any representative thereof) with
any third party to obtain any such consent or approval without the prior written
consent of Purchaser as to the form of such third party consent or approval; and
provided, further, that Sellers shall not be obligated to use any efforts to
obtain any consents relating to items 2, 10, 11, 12, 13, 14, 15, 16, 17 or 18 of
Schedule 5.3 (the “Non-Required Consents”).  Each Seller shall promptly make or
cause to be made all filings, applications, statements and reports to all
Governmental Authorities and other Persons that are required to be made prior to
the Closing Date by or on behalf of any Seller, the Corporation, any Corporation
Subsidiary, or any of their respective Affiliates pursuant to

 

66

--------------------------------------------------------------------------------


 

any applicable Law, Permit or Contract in connection with this Agreement, its
Related Agreements and the transactions contemplated hereby and thereby,
including all filings, applications, statements and reports set forth on
Schedule 5.3 (and Purchaser shall cooperate with Sellers in making all such
filings, applications, statements and reports).  Furthermore, each Seller shall
use all commercially reasonable efforts to assist Purchaser in making all
filings, applications, statements and reports to all Governmental Authorities
and other Persons that Purchaser must make in order to obtain a Permit due to
the fact that any Permit held by any Asset Seller is not assignable or
transferable to Purchaser.

 

(b)                                 Without limiting the generality of
Section 7.4(a), if a consent or approval is required by any party under any
Contract or Permit in connection with the performance of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby and is not obtained on or before the Closing or if an attempted
assignment of any Contract or Permit is ineffective, Sellers shall cooperate
with Purchaser at Sellers’ expense in any commercially reasonable arrangement
requested by Purchaser to provide for the Corporation, any Corporation
Subsidiary or Purchaser (as applicable) the benefits under any such Contract or
Permit; provided, however, that the provisions of this Section 7.4(b) shall not
apply to any Contract or Permit relating to any Non-Required Consent. 

 

(c)                                  Purchaser shall use all commercially
reasonable efforts to obtain all consents, approvals, certificates and other
documents required to be obtained by Purchaser in connection with the
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby and thereby, including all consents and
approvals set forth on Schedule 6.3 (and each Seller shall cooperate with
Purchaser in obtaining all such consents, approvals, certificates and other
documents).  Purchaser shall promptly make all filings, applications, statements
and reports to all Governmental Authorities and other Persons that are required
to be made by Purchaser prior to the Closing Date by or on behalf of Purchaser
or any of its Affiliates pursuant to any applicable Law, Permit or Contract in
connection with this Agreement, the Related Agreements and the transactions
contemplated hereby and thereby (and Sellers shall cooperate, and shall cause
the Corporation and the Corporation Subsidiaries to cooperate, with Purchaser in
making all such filings, applications, statements and reports).

 

(d)                                 Sellers shall be obligated to pay any and
all fees and other payments that are required in order to obtain or make (i) all
consents, approvals, certificates and other documents referenced at Sections
7.4(a) (other than the Non-Required Consents) and 7.4(c) and (ii) all filings,
applications, statements and reports referenced at Sections 7.4(a) and
7.4(c) (collectively, the “Transaction Consents”); provided, however,
notwithstanding anything else contained herein to the contrary, Sellers shall be
obligated to pay fees and other payments with respect to any Transaction
Consents that are not obtained or made prior to the Closing only to the extent
that the amount of all such fees and other payments relating to such Transaction
Consents, in the aggregate, is in excess of $10,000.  Notwithstanding the
foregoing, the parties hereto agree and acknowledge that Purchaser is
responsible for payment of, and has paid, the filing fee required by the HSR Act
in connection with the filings made by Purchaser and Sellers thereunder.

 

67

--------------------------------------------------------------------------------


 

7.5                                 Transfer of Assets from Corporation and
Corporation Subsidiaries.  Prior to the Closing, (a) the Shareholders shall
cause the Corporation and the Corporation Subsidiaries to sell, assign, convey,
transfer and deliver to Scheck Alpha, and Scheck Alpha shall purchase, acquire
and take assignment and delivery of, all of the title, right and interest of the
Corporation and the Corporation Subsidiaries in and to all of those assets and
Contracts set forth on Schedule 7.5(a) (the “Withdrawn Corporation Assets”) and
(b) Scheck Alpha shall assume, and agree to pay, perform, fulfill and discharge,
all of those obligations of the Corporation and the Corporation Subsidiaries set
forth on Schedule 7.5(b) (the “Withdrawn Corporation Obligations”), in the case
of each of clauses (a) and (b), pursuant to the terms and conditions of the
Corporation Transfer Agreement. 

 

7.6                                 Maintenance of Insurance.  From the date of
this Agreement until the Closing Date, the Asset Sellers shall, and the
Shareholders shall cause the Corporation and the Corporation Subsidiaries to
(a) continue to carry its existing insurance through the Closing Date, and
(b) not allow any breach or default under, and use commercially reasonable
efforts to not allow any termination or cancellation of, such insurance policies
or agreements.

 

7.7                                 Resignation of Officers and Directors.  The
Shareholders shall cause each officer and member of the Board of Directors of,
and each non-corporate trustee or fiduciary of any plan or arrangement involving
employee benefits of, the Corporation and each Corporation Subsidiary to tender
his resignation from such position effective as of the Closing.

 

7.8                                 Supplemental Information.  From time to time
prior to the Closing Date, Sellers shall disclose in writing to Purchaser any
matter hereafter arising or discovered by any Shareholder or any Person set
forth on Schedule 1.1(b) that, if existing, occurring or known at the date of
this Agreement would have been required to be disclosed to Purchaser in
connection with any of the representations or warranties of Sellers set forth in
this Agreement.  No information provided to a party pursuant to this Section 7.8
shall be deemed to cure any breach of any representation, warranty or covenant
made in this Agreement.  Notwithstanding the foregoing, any update to
Schedule 5.15 with respect to any Contract that is entered into by any Sweet
Paper Entity after the date of this Agreement and prior to the Closing Date not
in violation of any provisions of this Agreement shall be deemed to cure any
breach of any representation or warranty set forth in Section 5.15 arising from
the fact that such Contract was not originally set forth on Schedule 5.15 as of
the date of this Agreement.

 

7.9                                 Confidentiality.

 

(a)                                  Prior to the Closing, Purchaser, on the one
hand, and Sellers, on the other hand (each such Person, together with its
respective Affiliates, shall hereinafter be referred to, as applicable, as the
“Receiving Party”) shall, and shall cause each of their respective Affiliates
to, maintain all Confidential Information of Sellers and Purchaser, respectively
(each such Person shall hereinafter be referred to, as applicable, as the
“Disclosing Party”), in strict confidence and not disclose, divulge or
distribute, in whole or in part, any such information to any Person, other than
to the Receiving Party’s Representatives on a need-to-know basis for the purpose
of advising the Receiving Party with respect to the transactions contemplated by
this Agreement, or use any such information for any purpose other than as
expressly provided by this Agreement,

 

68

--------------------------------------------------------------------------------


 

including any purpose that would be competitively disadvantageous to the
Disclosing Party.  Furthermore, the Receiving Party shall cause each of its
Representatives to maintain all Confidential Information of the Disclosing Party
in strict confidence and not disclose, divulge or distribute, in whole or in
part, any such information to any Person or use any such information for any
purpose other than as expressly provided by this Agreement, including any
purpose that would be competitively disadvantageous to the Disclosing Party. 
The Receiving Party shall provide the Disclosing Party with written notification
of any breach of any obligation of the Receiving Party set forth in the
preceding two sentences promptly after the Receiving Party receives knowledge of
such breach.  The obligations set forth in the three preceding sentences shall
not apply to (i) any information that becomes generally available to the public
prior to the Closing Date through no fault of any Receiving Party or any of its
Affiliates, (ii) any information that prior to the Closing Date is legitimately
received by any Receiving Party or any of its Affiliates from a third party
(provided such third party is not known by any Receiving Party or any of its
Affiliates to be bound by an obligation of secrecy) or (iii) any disclosure
required by Law or any Governmental Authority, so long as notice of such
disclosure is given to the Disclosing Party prior to making such disclosure and
the Receiving Party cooperates with the Disclosing Party as the Disclosing Party
may reasonably request to resist such disclosure.  If this Agreement is
terminated on or prior to the Closing Date in accordance with the provisions of
this Agreement, then the Receiving Party shall, not later than twenty (20)
Business Days from the date of such termination, (A) return all Confidential
Information of the Disclosing Party (and copies thereof) to the Disclosing
Party, (B) destroy all notes, summaries, analyses, compilations, studies,
interpretations or other materials prepared by the Receiving Party or any of its
Representatives which contain, reflect or are based upon any Confidential
Information of the Disclosing Party and (C) certify to the Disclosing Party in
writing that the Receiving Party has fully complied with all of the obligations
contained in clauses (A) and (B) of this sentence.  Notwithstanding anything
else contained herein to the contrary, from and after the Closing, neither
Purchaser nor any of its Affiliates shall be obligated to comply with any of the
provisions of this Section 7.9(a)  with respect to any information relating to
the Assets, the Business, the Corporation or any Corporation Subsidiary or its
respective operations.

 

(b)                                 After the Closing, each Seller shall, and
shall cause each of its Affiliates to, maintain all Confidential Information,
relating to any period of time before, at or after the Closing, with respect to
Purchaser, any Asset Seller (in connection with the Assets or the Business), the
Corporation or any Corporation Subsidiary or its  respective operations
(including any information obtained by any Seller in connection with his
employment by Purchaser, the Corporation or any of their respective Affiliates
after the Closing) in strict confidence and not disclose any such information to
any Person or use any such information for any purpose (other than in connection
with such Seller’s employment by Purchaser, the Corporation or any of their
respective Affiliates after the Closing); provided, however, that such
restrictions shall not apply to (i) any information that becomes generally
available to the public after the Closing Date through no fault of any Seller or
any of its Affiliates, (ii) any information that after the Closing Date is
legitimately received by any Seller or any of its Affiliates from a third party
(provided such third party is not known by any Seller or any of its Affiliates
to be bound by an

 

69

--------------------------------------------------------------------------------


 

obligation of secrecy) or (iii) any disclosure required by Law or any
Governmental Authority, so long as notice of such disclosure is given to
Purchaser prior to making such disclosure and Sellers cooperate with Purchaser
as Purchaser may reasonably request to resist such disclosure.  Sellers shall
provide Purchaser with written notification of any breach of any obligation of
Sellers set forth in the preceding sentence promptly after any Seller receives
knowledge of such breach. 

 

7.10                           Exclusivity.  During the period from the date of
this Agreement to the earlier of the Closing Date or the date this Agreement is
terminated pursuant to Article 11, no Asset Seller or Shareholder shall (and no
Asset Seller or Shareholder shall permit any of its Affiliates, directors,
employees, officers, agents or representatives to), and no Shareholder shall
permit the Corporation or any Corporation Subsidiary (or any of its respective
Affiliates, directors, employees, officers, agents or representatives) to,
directly or indirectly, solicit, initiate, condone, knowingly encourage or
respond to any inquiries, proposals or offers from, or participate in any
discussions or negotiations with, or provide any of their Confidential
Information to, or otherwise cooperate in any way with, any Person (other than
Purchaser and its directors, officers, employees, representatives and agents)
regarding (a) any merger, consolidation or sale or other disposition of any
capital stock of any Asset Seller, the Corporation or any Corporation Subsidiary
or any of its respective Affiliates (including any sale of any of the Shares) or
(b) any sale or other disposition of all or any substantial portion of the
assets or properties of any Asset Seller, the Corporation or any Corporation
Subsidiary or any of its respective Affiliates (or any unit or division thereof)
(including any sale of any Assets but excluding the sale of any inventory of any
Asset Seller, the Corporation or any Corporation Subsidiary in the ordinary
course of business).  Sellers  shall promptly notify Purchaser in writing of
each instance in which Sellers receive any such inquiry, proposal or offer;
provided, that Sellers shall not be obligated to  communicate to Purchaser the
terms and conditions of (or the identity of the Person making), any such
inquiry, proposal or offer received.

 

7.11                           Use of Marks.

 

(a)                                  No later than ten (10) Business Days after
the Closing Date, each Asset Seller shall, and Sellers shall cause each Sweet
Distribution Entity to, take all necessary action (including filing an amendment
to its articles of incorporation or similar organizational documents with the
secretary of state of its respective state of incorporation) to change its
formal name so as to remove the word “Sweet”.  Furthermore, subject to
Section 7.11(b), from and after the Closing Date, no Seller or any of its
respective Affiliates shall, and Sellers shall cause each Sweet Distribution
Entity not to, directly or indirectly use in any manner any Mark included in the
Sweet Paper Assets, or any word or logo that is similar in sound, spelling or
appearance to such Mark.

 

(b)                                 Asset Sellers shall, and Sellers shall cause
each Sweet Distribution Entity to:

 

(i)                                     from and after the Closing Date, not
include in its formal or any assumed or other name any word or logo that is
similar in sound, spelling or appearance to the word “Sweet”; provided, however,
that for not more than six (6) months after the Closing Date, any Asset Seller
can, and Sellers shall be permitted

 

70

--------------------------------------------------------------------------------


 

to cause any Sweet Distribution Entity to, identify itself as “formerly known as
Sweet Distribution”; and

 

(ii)                                  as promptly as possible after the Closing
Date, but in any event, no later than six (6) months after the Closing Date:

 

(A)                              not refer to itself as being formerly known as
any name that includes the word “Sweet” or includes any word or logo that is
similar in sound, spelling or appearance to the word “Sweet”;

 

(B)                                either (1) not use any letterhead,
stationery, purchase order, invoice, receipt or other similar document
containing any reference to the “Sweet” name or any word or logo that is similar
in sound, spelling or appearance to the word “Sweet” or (2) only use such
letterhead, stationery, purchase order, invoice, receipt or other similar
document after having deleted, pasted over or placed a sticker over such
references;

 

(C)                                remove from all premises, signs and vehicles
owned or used by any Asset Seller or Sweet Distribution Entity, and not use on
any such premises, signs or vehicles, any reference to the “Sweet” name or any
word or logo that is similar in sound, spelling or appearance to the word
“Sweet”;

 

(D)                               either (1) not use any brochures, leaflets or
similar documents or packaging containing any reference to the “Sweet” name or
any word or logo that is similar in sound, spelling or appearance to the word
“Sweet” or (2) only use such brochures, leaflets or similar documents or
packaging after having deleted, pasted over or placed a sticker over such
references; and

 

(E)                                 ensure that no stocks, goods, products,
services or software are manufactured, produced, provided or distributed by or
on behalf of any Asset Seller or any Sweet Distribution Entity showing, having
marked thereon or using the “Sweet” name or any word or logo that is similar in
sound, spelling or appearance to the “Sweet” name.

 

7.12                           Termination of Certain Agreements.  Each Asset
Seller shall (and shall cause its respective Affiliates to), and the
Shareholders shall cause the Corporation and the Corporation Subsidiaries to
(and shall cause their respective Affiliates to), effective as of the Closing,
without any cost to, payment by or liability of any Asset Seller, the
Corporation or any Corporation Subsidiary, terminate, rescind, cancel and render
void and of no effect any and all Contracts between any Asset Seller, the
Corporation or any Corporation Subsidiary (on the one hand) and any such Person
or any Affiliate of any such Person (on the other hand); provided, however, that
this Section 7.12 shall not apply to this Agreement or any Related Agreement,
the Current Scheck Real Property Lease (as amended by the Scheck Lease
Amendment), any Contract of an Asset Seller that is not an Assumed Contract, or
any Contract set forth on Schedule 7.12.

 

71

--------------------------------------------------------------------------------


 

7.13                           Pay-Off Letters; Closing Date Sweet Paper Debt
Amount.  Sellers shall (a) no earlier than fifteen (15) days, and no later than
five (5) days, prior to the Closing Date, provide Purchaser with (i) a Pay-Off
Letter from each Sweet Paper Creditor other than Wachovia Bank, N.A. and a form
of a Pay-Off Letter from Wachovia Bank, N.A., which form will not need to
include the amount of Sweet Paper Debt that will be owed to Wachovia Bank, N.A.
on the Closing Date and (ii) a statement setting forth the aggregate amount of
Sweet Paper Debt that will be owed to the Sweet Paper Creditors (other than
Wachovia Bank, N.A.) on the Closing Date and (b) no later than 10:00 a.m.
(Central Standard Time) on the Closing Date, provide Purchaser with a statement
setting forth the aggregate amount of Sweet Paper Debt that will be owed to
Wachovia Bank, N.A. on the Closing Date (the sum of such amounts referred to in
clauses (a)(ii) and (b) is referred to herein as the “Closing Date Sweet Paper
Debt Amount”).  At and as of the Closing, Purchaser shall pay to each Sweet
Paper Creditor that portion of the Closing Date Sweet Paper Debt Amount owed to
such Sweet Paper Creditor according to the statement provided by Sellers to
Purchaser in accordance with the previous sentence.  Notwithstanding the
foregoing, no Pay-Off Letter shall be required for any Sweet Paper Creditor set
forth on Schedule 1.1(d)(ii) or Schedule 1.1(d)(iii).

 

7.14                           [RESERVED]

 

7.15                           Initial Closing Date Balance Sheet.

 

(a)                                  Sellers shall use their best efforts to
prepare and deliver to Purchaser, no later than July 7, 2005, (i) compiled,
combined, consolidating balance sheets of the Sweet Paper Entities as of the
close of business on the Closing Date, as derived from consolidated balance
sheets of the Corporation and the Corporation Subsidiaries as of the close of
business on the Closing Date and the consolidated balance sheets of the Asset
Sellers as of the close of business on the Closing Date, and prepared in
accordance with GAAP consistently applied and (ii) an adjusted version of such
compiled, combined, consolidating balance sheets, so adjusted in accordance with
the Pro Forma Calculation Principles (collectively, the “Initial Closing Date
Balance Sheet”).

 

(b)                                 Sellers agree that:

 

(i)                                     Except as set forth on
Schedule 7.15(b)(i), Sellers shall use their best efforts to prepare the GAAP
version of the Initial Closing Date Balance Sheet so as to present fairly in all
material respects the combined financial position, assets and liabilities of the
Sweet Paper Entities as of the close of business on the Closing Date;

 

(ii)                                  Sellers shall use their best efforts to
prepare each of the GAAP version of the Initial Closing Date Balance Sheet so as
to (A) be in accordance with the books and records of the Sweet Paper Entities,
(B) not reflect any transactions that are not bona fide transactions and (C) not
contain any untrue information or disclosures of a material nature or omit any
material fact necessary to make the information and disclosures contained
therein, in light of the circumstances in which they were made, not misleading;
and

 

72

--------------------------------------------------------------------------------


 

(iii)                               Sellers shall prepare the pro forma version
of the Initial Closing Date Balance Sheet so as to accurately reflect all
adjustments to the GAAP version of the Initial Closing Date Balance Sheet that
are required by (A) items 1, 3, 4, 5, 6, 18 and 19 of the Pro Forma Calculation
Principles and (B) item 21 of the Pro Forma Calculation Principles as item 21
applies to items 3, 4, 5, 6 and 18 thereof.  Sellers shall prepare the pro forma
version of the Initial Closing Date Balance Sheet in good faith so as to
accurately reflect, to the greatest extent practicable, all adjustments to the
GAAP version of the Initial Closing Date Balance Sheet that are required by all
other Pro Forma Calculation Principles. 

 

(c)                                  In order to facilitate Sellers’ preparation
of the Initial Closing Date Balance Sheet, (i) until Sellers have delivered the
Final Closing Date Balance Sheet, Purchaser shall use commercially reasonable
efforts to maintain the employment of those Persons set forth on
Schedule 4.5(c), subject to the provisions of Section 7.17, and (ii) Purchaser
shall make available to Sellers, Lundy Shacter and any other Representative of
Sellers (as applicable), without unreasonable disruption of the normal business
activities of Purchaser, the Corporation, the Corporation Subsidiaries or the
Business, (A) the appropriate personnel and books and records of Purchaser
relating to the Business, (B) the appropriate personnel and books and records of
the Corporation and the Corporation Subsidiaries and (C) such additional
internal accounting personnel of Purchaser as Sellers reasonably request and
Purchaser can reasonably provide.  All fees and expenses of Lundy Shacter and
any other Representative of Sellers relating to the preparation of the Initial
Closing Date Balance Sheet shall be borne solely by Sellers.  Any information
supplied to Sellers by Purchaser to enable Sellers to prepare the Initial
Closing Date Balance Sheet shall be maintained by Sellers in strict confidence
and shall not be disclosed to any Person (other than their accountants and other
representatives who need to know such information) or used by Sellers for any
purpose, except in each case in connection with the matters specifically covered
by this Section 7.15.

 

(d)                                 The parties hereto agree that, at
Purchaser’s sole discretion, Purchaser shall have the right to, and to cause
Purchaser’s Representatives to, assist Sellers in the preparation of the Initial
Closing Date Balance Sheet.  In furtherance of the preceding sentence, promptly
upon Purchaser’s request, (i) Sellers shall make available to Purchaser and its
Representatives, upon Purchaser’s request, copies of the work papers and back-up
materials used by Sellers in preparing the Initial Closing Date Balance Sheet
and such other documents as Purchaser may reasonably request in connection with
the preparation of the Initial Closing Date Balance Sheet, (ii) Sellers shall
cause Lundy Shacter and any other Representative of Sellers (as applicable) to
make available to Purchaser and its Representatives any work papers used or
prepared by Lundy Shacter or such other Representative in its preparation of the
Initial Closing Date Balance Sheet and (iii) Sellers shall, and shall cause
Lundy Shacter and any other Representative of Seller (as applicable) to,
cooperate fully with Purchaser and Purchaser’s Representatives to facilitate the
timely preparation and delivery of the Initial Closing Date Balance Sheet;
provided, however, that any such assistance by Purchaser and/or Purchaser’s
Representatives shall not affect Sellers’ obligations set forth in
Section 7.15(a).

 

73

--------------------------------------------------------------------------------


 

(e)                                  From and after Purchaser’s receipt of the
Initial Closing Date Balance Sheet in accordance with Section 7.15(a), promptly
upon Purchaser’s request, (i) Sellers shall make available to Purchaser and
Purchaser’s Representatives, upon Purchaser’s request, copies of the work papers
and back-up materials used by Sellers in preparing the Initial Closing Date
Balance Sheet, and such other documents as Purchaser may reasonably request in
connection with its review of the Initial Closing Date Balance Sheet,
(ii) Sellers shall cause Lundy Shacter and any other Representative of Sellers
(as applicable) to make available to Purchaser and Purchaser’s Representatives
any work papers used or prepared by Lundy Shacter or such other Representative
in its preparation of the Initial Closing Date Balance Sheet and (iii) Sellers
shall, and shall cause Lundy Shacter and any other Representatives of Seller (as
applicable) to, cooperate fully with Purchaser and Purchaser’s Representatives
to facilitate the review of the Initial Closing Balance Sheet by Purchaser and
Purchaser’s Representatives.

 

7.16                           Termination of Shareholders’ Agreement.  The
Shareholders shall cause the Shareholders’ Agreement to be terminated prior to
the Closing.

 

7.17                           Employees.

 

(a)                                  With respect to Employees other than those
employed by the Corporation or any Corporation Subsidiary immediately prior to
the Closing, Purchaser intends to  make offers of employment to such
individuals, subject to Purchaser’s hiring policies and practices.  Sellers
shall be jointly and severally liable for (and hereby expressly assume all
liability of the Business and the Corporation and the Corporation Subsidiaries
for):  (i) any severance benefits or other payments to Employees that became
payable prior to the Closing or that become payable as a result of the
transactions contemplated by this Agreement, including any payments that may
become due to any Employee on account of the sale of the Corporation or the
Business, or on account of the Employee’s termination of employment with a Sweet
Paper Entity at Closing, or on account of the fact that an Employee does not
receive an offer from Purchaser (except if such Employee does not receive an
offer from Purchaser due to an unlawful act of Purchaser), or receives, but does
not accept, an offer of employment from Purchaser, and (ii) any severance
benefits or other payments that become due (on account of an Employee’s
termination of employment with the Corporation, any Corporation Subsidiary or
Purchaser on or after the Closing Date) under any plan, program, arrangement,
agreement or understanding, or pursuant to any statement, formal or informal,
written or unwritten, of any Sweet Paper Entity, in existence (or made) at any
time prior to Closing.  Purchaser agrees to: (A) provide any notice required by
or otherwise comply with the WARN Act, and any similar applicable state or local
Law addressing “plant closings” or “mass layoffs;” and (B) indemnify and hold
Sellers harmless with respect to any liability, damages, fines, or costs
(including reasonable attorneys’ fees), with respect to any “plant closing” or
“mass layoff” or similar event affecting Employees and occurring in its entirety
on or after the Closing Date. 

 

(b)                                 To the extent that Transferred Employees
become eligible to participate in Benefit Plans maintained by Purchaser or one
of its Affiliates, and to the extent permitted by applicable Laws and as agreed
by insurers and any other third parties providing

 

74

--------------------------------------------------------------------------------


 

benefits under such Benefit Plans, Purchaser will use reasonable efforts to
(i) cause its Benefit Plans (other than any severance plan) to recognize all
previous continuous service of Transferred Employees with Sweet Paper Entities
for the purpose of determining eligibility for and vesting of benefits (but not
for purposes of benefit accruals under defined benefit plans), (ii) provide
credit for amounts paid toward deductibles, out-of-pocket limits and co-payments
during the calendar year 2005, (iii) cause such Benefit Plans to recognize
continuous service of Transferred Employees with Sweet Paper Entities for
purposes of satisfying any waiting periods or pre-existing condition
limitations, and (iv) provide, or cause an Affiliate to provide, only in the
calendar year in which the Closing occurs, no less vacation and no less paid
personal time off for each Transferred Employee than he or she had a right,
immediately before the Closing Date, to receive during such calendar year,
reduced by any vacation and personal time previously incurred by the Transferred
Employee during such calendar year.  Purchaser shall cause its severance plans
to provide that if a Transferred Employee becomes eligible to participate in
such a plan, then upon the third anniversary of the Closing Date, if such
Transferred Employee has been an active employee, continuously from the Closing
Date through such third anniversary thereof, the plan shall recognize the
Transferred Employee’s previous service with the Sweet Paper Entities for
purposes of calculating any severance benefits that may thereafter become
payable.

 

(c)                                  The Employees set forth on Schedule 7.17
shall be eligible for the incentives and other benefits or other compensation
set forth on Schedule 7.17.

 

(d)                                 Purchaser shall either (i) maintain, through
December 31, 2005, for the benefit of the Transferred Employees, health, life
and disability programs identical or substantially similar to the health, life
and disability programs under which such employees are covered immediately prior
to the Closing Date, or (ii) provide the Transferred Employees with the
opportunity to participate in health, life and disability programs which
Purchaser or one of its affiliates maintains, subject to the ordinary terms and
conditions of those programs.  Sellers shall remain responsible for, and hereby
expressly assume liability for (and the Business and Corporation shall have no
liability for) all costs and liabilities under any health, life and disability
programs maintained for all periods prior to the Closing Date (including claims
incurred prior to Closing and premiums for all periods prior to Closing) and
shall provide Purchaser with all documents, records and information necessary
for the administration of such health, life and disability programs as Purchaser
shall maintain, including all such materials and information needed for
compliance with the continuation coverage requirements of section 4980B of the
Code and section 601 of ERISA and the portability and nondiscrimination
requirements of sections 9801 and 9802 of the Code and sections 701-707 of
ERISA.  Notwithstanding anything to the contrary contained in this
Section 7.17(d), the parties hereto agree that Purchaser shall be liable for any
workers’ compensation claims relating to events that occurred prior to the
Closing if such claims are adequately accrued on the Final Closing Date Balance
Sheet.

 

(e)                                  Within two weeks after entering into this
Agreement, Sellers shall provide Purchaser with certain files relating to
Employees, including personnel files, files maintained by Employees’ managers or
supervisors, benefits information (but without

 

75

--------------------------------------------------------------------------------


 

private information regarding Employees), drug testing results information, and
I-9 information (without attachments containing private or personal
information), except as prohibited by Law.  After the Closing, Sellers shall
cause all other files pertaining to all Employees, including all medical files
and all workers’ compensation files, to be delivered to Purchaser as the new
employer of the Employees.  The parties hereto agree that Purchaser (i) shall be
solely responsible for any claims that may arise as a result of it obtaining any
files (and the information contained therein) of Employees prior to the Closing,
and (ii) shall indemnify and hold Sellers harmless for any liability or damages
that may arise as a result of Purchaser’s obtaining of or use of such files or
information prior to the Closing.

 

(f)                                    Prior to the Closing Date, (i) Sellers
shall take all steps necessary to ensure that a lump sum cash distribution is
made to all participants in the Sweet Paper Sales Corp. 401(k) Profit Sharing
Plan, as amended (the “401(k) Plan”) whose employment has terminated and whose
account balances are below $1,000; (ii) Sellers shall take all steps necessary
to ensure that all contributions for all periods prior to Closing, including any
Matching Contributions attributable to employee pre-tax or after-tax
contributions for periods prior to Closing, are made to the 401(k) Plan; and
(iii) any entities other than the Corporation that are currently participating
employers in the 401(k) Plan shall withdraw from the 401(k) Plan at Closing.

 

(g)                                 Prior to the Closing Date, Sellers shall
enter into a binding Contract with a third party vendor to file Forms 5500
through the Department of Labor’s Delinquent Filer Voluntary Compliance Program
for each year for each plan with respect to which a Form 5500 should have been
filed, but was not, to prepare any plan documentation that Sellers together with
such vendor determines to be necessary to ensure that all plan documentation is
consistent with the Forms 5500 filed, and if necessary to negotiate with the
Department of Labor regarding any penalties or late fees associated with such
filing in the Delinquent Filer VCP or associated with the original failure to
file such Forms 5500.  Sellers shall take all steps necessary to provide such
third party vendor with all information it requires to fulfill its obligations
under such Contract.  The costs and fees under such Contract and any other costs
(including attorneys fees), liabilities, penalties and excise taxes, associated
with rectifying such failure to file, shall be paid by Sellers and it shall be a
Withdrawn Corporation Obligation or an Excluded Obligation (as applicable). 
Further, Sellers shall remain responsible for, and hereby expressly assume
liability for (and the Business and Corporation shall have no liability for) any
and all costs, liabilities, penalties and excise taxes arising in connection
with the failure to file, or the late filing of, any Form 5500 for any Benefit
Plan, and all such assumed costs, liabilities, penalties and excise taxes shall
be Withdrawn Corporation Obligations or Excluded Obligations (as applicable).

 

(h)                                 Sellers shall take all steps to ensure that
no employees of any Sweet Paper Entity will have experienced an “employment
loss” (as defined in the WARN Act) during the ninety (90) calendar-day period
immediately preceding the Closing Date.

 

76

--------------------------------------------------------------------------------


 

(i)                                     For the avoidance of doubt, no Employee
shall be deemed to be a third party beneficiary of, or have any rights with
respect to, any provision set forth in this Section 7.17. 

 

7.18                           Insurance.  At Purchaser’s request, Sellers shall
use commercially reasonable efforts to obtain certificates of insurance from any
supplier that has supplied products or services to any Sweet Paper Entity at any
time during the five (5) years preceding the date of this Agreement.

 

7.19                           Redistributors of America.  Sellers shall request
that Redistributors of America  extend an offer to Purchaser providing for
Purchaser, the Corporation and the Corporation Subsidiaries, taken as a whole,
to be a member of Redistributors of America from and after the Closing on
substantially the same terms and conditions of membership (including all rights
and privileges of membership) as other members of Redistributors of America. 
For the avoidance of doubt, none of Purchaser, the Corporation or any
Corporation Subsidiary shall be obligated to accept any such membership offer.

 

7.20                           No Additional Representations or Warranties. 
Purchaser acknowledges that no Seller has made any representation, warranty or
covenant, express or implied, as to the accuracy or completeness of any
information regarding the Sweet Paper Entities, except as expressly set forth in
this Agreement or any of its Related Agreements, and Purchaser further agrees
that no Seller shall have or be subject to any liability to Purchaser or any
other Person resulting from the distribution to Purchaser, or Purchaser’s use
of, any information that is not included in this Agreement or any of its Related
Agreements.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
IN THIS AGREEMENT, SELLERS MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW, IN EQUITY OR OTHERWISE, IN RESPECT OF THE SWEET PAPER ENTITIES
OR ANY OF THEIR RESPECTIVE ASSETS, LIABILITIES OR OPERATIONS, INCLUDING ANY
IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION, MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SELLERS EXPRESSLY DISCLAIM
ANY SUCH REPRESENTATION OR WARRANTY.

 

7.21                           Disclaimer Regarding Estimates and Projections. 
In connection with Purchaser’s investigation of the Sweet Paper Entities,
Purchaser may have received from Sellers and the Sweet Paper Entities certain
estimates, forecasts, plans and financial projections of the Sweet Paper
Entities.  Purchaser acknowledges that there are uncertainties inherent in
attempting to make such estimates, forecasts, plans and projections, that
Purchaser is familiar with such uncertainties, that Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, forecasts, plans and projections so furnished to it (including the
reasonableness of assumptions underlying such estimates, forecasts, plans and
projections), and that Purchaser shall have no claim against Sellers with
respect thereto.  Accordingly, no Seller makes any representation or warranty
with respect to such estimates, forecasts, plans and projections (including any
such underlying assumptions).  The parties hereto agree and acknowledge that
this Section 7.21 shall not apply to any estimates that are included  in any
representations or warranties contained in this Agreement or in any Disclosure
Schedules hereto (including any estimates that are included in any
representations or warranties contained in Section 5.5 or in any
Schedule thereto. 

 

77

--------------------------------------------------------------------------------


 

7.22                           Assignment of Certain Accounts Receivable.  In
the event Purchaser makes any claim hereunder with respect to a breach of those
representations and warranties set forth in Section 5.13 expressly relating to
the collectibility of accounts receivables, and Purchaser is compensated by
Sellers with respect to such claim (pursuant to an indemnification claim or
otherwise), Purchaser shall assign to a designee of the Seller Representative
any and all rights to the uncollected account in respect of which such
compensation is provided, and Sellers or such designee shall have all rights to
pursue collection of such account, including rights to institute litigation to
recover such account.

 

7.23                           Delivery of Accounting Materials.  Sellers shall
cause Lundy Shacter to deliver to Purchaser, at and as of the Closing:  (a) all
records relating to the fixed asset schedules of each Sweet Paper Entity;
(b) all records relating to the prepaid insurance coverage of each Sweet Paper
Entity, and (c) all work product produced by Lundy Shacter in connection with
the preparation of (i) the audited consolidated financial statements of the
Corporation and the Corporation Subsidiaries for the fiscal years ended
September 30 in each of 2002, 2003 and 2004 and (ii) the audited consolidated
financial statements of the Asset Sellers for the fiscal years ended December 31
in each of 2002, 2003 and 2004.  Sellers shall use commercially reasonable
efforts to cause Lundy Shacter to deliver to Purchaser, at and as of the
Closing, any other records at Purchaser’s request.

 

7.24                           Letter of Credit for Workers’ Compensation
Policy.  Purchaser shall cause a financial institution acceptable to The
Travelers Indemnity Company (“Travelers”) to issue a letter of credit in the
amount of $1,100,000 in form and substance acceptable to Travelers to substitute
for the Irrevocable Standby Letter of Credit numbered SM203974 (the “Wachovia
Letter of Credit”) issued in favor of Travelers by Wachovia Bank, National
Association immediately prior to the Closing.  Prior to and following the
Closing, Purchaser shall use commercially reasonable efforts to cooperate with
Sellers to cause Travelers to return the Wachovia Letter of Credit to Wachovia
Bank, National Association. 

 

7.25                           Third-Party Note.  Purchaser shall comply with
the covenants set forth on Schedule 7.25, subject to the terms and conditions
set forth thereon. 

 

7.26                           Cash.  From the date of this Agreement until the
Closing Date, the Asset Sellers shall, and the Shareholders shall cause the
Corporation and the Corporation Subsidiaries to, use all commercially reasonable
efforts to use all Cash that is “available” (as such term is generally used by
banks) to pay off in full as much Sweet Paper Debt as is practicable. 

 

7.27                           Defeasance of Facility Mortgage Loan. 

 

(a)                                  From the date of this Agreement until the
Closing Date, Sellers and Purchaser shall use all commercially reasonable
efforts, at Sellers’ expense (except for Purchaser’s legal expenses in
connection with documenting and negotiating the matters described in this
Section 7.27), to effectuate a defeasance of the Facility Mortgage Loan
contemporaneous with the Closing (the “Defeasance”), such that, among other
things, the Scheck Real Property shall be released from the terms and conditions
of the security instruments relating to the Facility Mortgage Loan.  Without
limiting the generality of the foregoing, no later than three (3) Business Days
prior to the Closing Date, Purchaser shall

 

78

--------------------------------------------------------------------------------


 

deposit an amount required to effectuate the Defeasance, up to a maximum of
$20,500,000 in an escrow account (the “Defeasance Escrow Account”) maintained by
an escrow agent or other third party acceptable to Purchaser pursuant to escrow
arrangements acceptable to Purchaser (such amount, together with all interest
earned thereon in the Defeasance Escrow Account, shall be referred to herein as
the “Defeasance Deposit Amount”) and pursuant to Defeasance terms, conditions
and procedures acceptable to Purchaser, including (i) assurances that the
Defeasance Deposit Amount (less any amounts payable therefrom in accordance with
the terms of the escrow agreement, which amounts Sellers agree to indemnify each
Purchaser Indemnified Party against) will be returned to Purchaser promptly if
the Defeasance does not occur, (ii) assurances that all documents pursuant to
which Scheck Family LLC, JEMS of Miami, Inc. or any Sweet Paper Entity is
obligated to GMAC with respect to the Facility Mortgage Loan and all documents
related to, or entered into in connection with the Facility Mortgage Loan (the
“Facility Mortgage Loan Instruments”) have been identified to Purchaser,
(iii) assurances that, upon the consummation of the Defeasance, any and all
Liens held by GMAC or its Affiliates in connection with the Facility Mortgage
Loan on the Scheck Real Property shall be terminated and released, and (iv) such
other terms, conditions and procedures as Purchaser reasonably determines are
necessary.  The parties hereto agree that any amounts remaining in the
Defeasance Escrow Account after the Defeasance shall be disbursed to the Seller
Representative.  Sellers shall indemnify and hold harmless each Purchaser
Indemnified Party for any Losses incurred by any Purchaser Indemnified Party
arising from fees and expenses charged by Newman & Associates, GMAC or any other
Person due to the fact that the consummation of the Defeasance did not occur. 
If the consummation of the Defeasance does not occur, and Purchaser receives an
amount from the Defeasance Escrow Account that is greater than the Defeasance
Deposit Amount, then Purchaser shall remit the amount of such difference to the
Seller Representative.  If the Defeasance requires funds to be deposited in the
Defeasance Escrow Account in excess of $20,500,000, Sellers and Purchaser shall
endeavor to do what is necessary to accomplish the Defeasance; provided that in
no event shall Purchaser be obligated to deposit more than $20,500,000 into the
Defeasance  Escrow Account or otherwise take any action adverse to Purchaser. 

 

(b)                                 Prior to the Closing Date, Sellers shall use
reasonable best efforts to cause the Corporation to be fully and irrevocably
released from the Facility Mortgage Loan Guaranty and the Facility Mortgage Loan
Environmental Indemnity, including by agreeing to enter into a replacement
guaranty and indemnity in favor of GMAC; provided, however, this covenant shall
not apply to the extent that the Facility Mortgage Loan Guaranty and the
Facility Mortgage Loan Environmental Indemnity will be terminated in accordance
with the Facility Mortgage Loan Instruments as a result of the Defeasance.

 

7.28                           New Scheck Real Property Lease.  From the date of
this Agreement until the Closing Date, Purchaser shall, and the Sellers shall
cause Scheck Family LLC and JEMS of Miami, Inc. to, document a lease agreement
(the “New Scheck Real Property Lease”) pursuant to which the Corporation will
lease the Scheck Real Property from Scheck Family LLC and JEMS of Miami pursuant
to the terms and conditions of the Current Scheck Real Property Lease, as
modified by the terms and conditions set forth on Exhibit 7.28, which lease
shall be executed and

 

79

--------------------------------------------------------------------------------


 

delivered by Scheck Family LLC, JEMS of Miami, Inc. and the Corporation at and
as of the Closing.  In connection with the foregoing, Sellers shall cause Scheck
Family LLC, JEMS of Miami, Inc. and the Corporation to terminate the Current
Scheck Real Property Lease effective as of the Closing, and the parties hereto
agree that the New Scheck Real Property Lease shall amend, restate and supersede
in its entirety the Current Scheck Real Property Lease. 

 

ARTICLE 8.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser under Articles 2, 3 and 4 are subject to the
satisfaction or waiver by Purchaser of the following conditions precedent on or
before the Closing Date:

 

8.1                                 Warranties True as of Both Present Date and
Closing Date.  Except as set forth in the following sentence, the
representations and warranties of each Seller contained herein and in its
Related Agreements shall be accurate, true and correct in all material respects
(except that those representations and warranties that are limited by
materiality shall be true and correct in all respects) (a) on and as of the date
of this Agreement and of the Related Agreements, respectively, and (b) on and as
of the Closing Date with the same force and effect as though made by each Seller
on and as of the Closing Date.  The representations and warranties of each
Seller contained in Sections 5.9(a), 5.9(e), 5.9(f), 5.9(g), 5.9(h), 5.9(i),
5.9(j), 5.9(k), 5.9(l), 5.9(m), 5.9(n), 5.10, 5.12, 5.13, 5.14, 5.16, 5.17,
5.18, 5.19, 5.20, 5.22, 5.23, 5.24, 5.25, 5.26, 5.28, 5.29, 5.30 and 5.34 shall
be accurate, true and correct (a) on and as of the date of this Agreement and of
the Related Agreements, respectively, and (b) on and as of the Closing Date with
the same force and effect as though made by each Seller on and as of the Closing
Date, except where the failure to be accurate and correct could not reasonably
be expected to have a Material Adverse Effect.

 

8.2                                 Compliance with Agreements and Covenants. 
Except as set forth in the following sentence, each Seller shall have performed
and complied with all of its respective covenants and obligations contained in
this Agreement and in its Related Agreements to be performed and complied with
by it on or prior to the Closing Date.  Each Seller shall have performed and
complied in all material respects with its respective covenants and obligations
contained in Sections 7.1, 7.2, 7.3(a)(i), 7.6, 7.8, 7.9, 7.10, 7.15 and 7.17 to
be performed and complied with by it on or prior to the Closing Date.

 

8.3                                 Consents and Approvals.  Purchaser shall
have received written evidence satisfactory to Purchaser that all consents and
approvals set forth on Schedule 5.3 and marked with an asterisk (*) have been
obtained.

 

8.4                                 Pay-Off Letters.  To the extent required by
Section 7.13, Purchaser shall have received from each Sweet Paper Creditor a
duly executed Pay-Off Letter.

 

8.5                                 Release of Liens.  Any and all Liens on the
Shares shall have been terminated and released pursuant to documentation
satisfactory to Purchaser, and any and all Liens (other than (a) Liens for Taxes
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with

 

80

--------------------------------------------------------------------------------


 

GAAP and (b) workers’, mechanics’, materialmen’s, repairmen’s, suppliers’,
carriers’ or similar Liens arising in the ordinary course of business with
respect to obligations that are not yet delinquent or that are being contested
in good faith by appropriate proceedings and (c) Liens in respect of operating
leases) on the assets and properties of the Corporation and the Corporation
Subsidiaries, and the Assets, shall have been terminated and released pursuant
to documentation satisfactory to Purchaser (it being understood that filings
publicly evidencing the termination and release of such Liens shall be made as
soon as practicable after the Closing).

 

8.6                                 Shareholders’ Agreement.  Purchaser shall
have received evidence satisfactory to Purchaser that the Shareholders’
Agreement has been terminated, as contemplated by Section 7.17.

 

8.7                                 Release of Guaranty and Environmental
Indemnity.  As contemplated by Section 7.27(b), the Corporation shall have been
released from the Facility Mortgage Loan Guaranty and the Facility Mortgage Loan
Environmental Indemnity pursuant to documentation satisfactory to Purchaser.

 

8.8                                 Defeasance of Facility Mortgage Loan.  As
contemplated by Section 7.27, Purchaser shall have received (a) the Facility
Mortgage Loan Defeasance Letter duly executed by GMAC and (b) evidence
satisfactory to Purchaser that the Defeasance has been consummated.

 

8.9                                 Termination of Current Scheck Real Property
Lease.  As contemplated by Section 7.28, Purchaser shall have received evidence
satisfactory to Purchaser that the Current Scheck Real Property Lease has been
terminated.

 

8.10                           New Scheck Real Property Lease.  As contemplated
by Section 7.28, Scheck Family LLC, JEMS of Miami, Inc. and the Corporation
shall have executed and delivered the New Scheck Real Property Lease, effective
as of the Closing in a form reasonably satisfactory to Purchaser.

 

8.11                           Accounting Deliveries.  Purchaser shall have
received all of the materials that Purchaser is entitled to receive pursuant to
Section 7.23.

 

8.12                           Documents.  Purchaser shall have received all of
the agreements, documents and items set forth in Section 10.2.

 

8.13                           No Material Adverse Effect.  No event shall have
occurred or circumstance shall have come into effect that has had or could
reasonably be expected to have (a) a Material Adverse Effect or (b) a materially
adverse effect on the ability of Sellers to perform their obligations under this
Agreement and their Related Agreements or the ability of Sellers to consummate
the transactions required to be effected by them as contemplated hereby and
thereby.

 

8.14                           Actions or Proceedings.  No action or proceeding
by any Governmental Authority or other Person (other than Purchaser or any of
its Affiliates) shall have been instituted or threatened that (a) causes or
could reasonably be expected to cause a Material Adverse Effect or (b) enjoins,
restrains, prohibits or results in substantial damages in respect of, or could

 

81

--------------------------------------------------------------------------------


 

reasonably be expected to enjoin, restrain, prohibit or result in substantial
damages in respect of, any provision of this Agreement or any Related Agreement
or the consummation of the transactions contemplated hereby or thereby or any
integration of any operations of any Asset Seller, the Corporation or any
Corporation Subsidiary with those of Purchaser and its Affiliates.

 

ARTICLE 9.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

 

The obligations of Sellers under Articles 2, 3 and 4 are subject to the
satisfaction or waiver by Sellers of the following conditions precedent on or
before the Closing Date:

 

9.1                                 Warranties True as of Both Present Date and
Closing Date.  The representations and warranties of Purchaser contained herein
and in its Related Agreements shall be accurate, true and correct in all
material respects (except that those representations and warranties that are
limited by materiality shall be true and correct in all respects) (a) on and as
of the date of this Agreement and of the Related Agreements, respectively, and
(b) on and as of the Closing Date with the same force and effect as though made
by Purchaser on and as of the Closing Date.

 

9.2                                 Compliance with Agreements and Covenants. 
Purchaser shall have performed and complied with all of its covenants and
obligations contained in this Agreement and in its Related Agreements to be
performed and complied with by it on or prior to the Closing Date.

 

9.3                                 Consents and Approvals.  The Seller
Representative shall have received written evidence satisfactory to the Seller
Representative that all consents and approvals set forth on Schedule 6.3 and
marked with an asterisk (*) have been obtained.

 

9.4                                 Documents.  Sellers shall have received all
of the agreements, documents and items set forth in Section 10.3.

 

9.5                                 Actions or Proceedings.  No action or
proceeding by any Governmental Authority or other Person (other than any Seller,
the Corporation, any Corporation Subsidiary or any of their respective
Affiliates) shall have been instituted or threatened that enjoins, restrains,
prohibits or results in substantial damages in respect of, or could reasonably
be expected to enjoin, restrain, prohibit or result in substantial damages in
respect of, any provision of this Agreement or any Related Agreement or the
consummation of the transactions contemplated hereby or thereby.

 

ARTICLE 10.

CLOSING

 

10.1                           Closing.  The Closing shall take place at the
offices of Mayer, Brown, Rowe & Maw LLP, at 190 South LaSalle Street, Chicago,
Illinois 60603, at 10:00 a.m. (Central Standard Time) on the third Business Day
following the day upon which all of the conditions to closing set forth in
Articles 8 and 9 have been satisfied or waived (other than those conditions that
by their terms cannot be satisfied until the Closing but subject to the
satisfaction of such conditions), or such other date as is mutually agreed upon
in writing by Purchaser and the Seller

 

82

--------------------------------------------------------------------------------


 

Representative; provided, however, that if the Closing does not take place by
June 1, 2005, then (a) in no event shall the Closing take place prior to July 1,
2005 and (b) the Closing shall take place at the offices of Mayer, Brown, Rowe &
Maw LLP, at 71 South Wacker Drive, Chicago, Illinois  60603.  The Closing, and
all transactions to occur at the Closing, shall be deemed to have taken place
at, and shall be effective as of, 11:59 p.m. (Eastern Standard Time) on the
Closing Date.

 

10.2                           Deliveries by Sellers.  At the Closing, in
addition to any other documents or agreements required under this Agreement,
Sellers shall deliver to Purchaser the following:

 

(a)                                  certificates evidencing all of the Shares,
which certificates shall be duly endorsed in blank or accompanied by stock
powers duly executed by the Shareholders  substantially in the form attached
hereto as Exhibit 10.2(a);

 

(b)                                 the resignations of all directors and
officers of, and each non-corporate trustee or fiduciary of any plan or
arrangement involving employee benefits of, the Corporation and each Corporation
Subsidiary;

 

(c)                                  the Bill of Sale, duly executed by each
Asset Seller;

 

(d)                                 the Assignment and Assumption Agreement,
duly executed by each Asset Seller;

 

(e)                                  a certificate duly executed by an
authorized officer of Scheck Investments, by an authorized officer of Scheck
Alpha, by each other Shareholder and by an authorized officer of each Asset
Seller, certifying as to compliance with Section 8.1 and Section 8.2;

 

(f)                                    the New Scheck Real Property Lease, duly
executed by Scheck Family LLC, JEMS of Miami, Inc. and the Corporation;

 

(g)                                 the Sweet Distribution Sublease, duly
executed by each Sweet Distribution Entity and the Corporation;

 

(h)                                 the Boston Real Property Lease, duly
executed by SFH Beta Realty Trust;

 

(i)                                     an Assignment and Assumption of Leases
with respect to the Asset Seller Real Property Leases, duly executed by each
Asset Seller that is a lessee under such Asset Seller Real Property Leases;

 

(j)                                     the Corporation Transfer Agreement, duly
executed by the Corporation, the Corporation Subsidiaries and Scheck Alpha;

 

(k)                                  a certificate of the general partner of
Scheck Investments certifying the written consent of the partners of Scheck
Investments approving and authorizing the execution, delivery and performance of
this Agreement and the Related Agreements of Scheck Investments and the
consummation of the transactions contemplated hereby and

 

83

--------------------------------------------------------------------------------


 

thereby (together with an incumbency and signature certificate regarding the
officer(s) signing on behalf of Scheck Investments);

 

(l)                                     a certificate of the general partner of
Scheck Alpha certifying the written consent of the partners of Scheck Alpha
approving and authorizing the execution, delivery and performance of this
Agreement and the Related Agreements of Scheck Alpha and the consummation of the
transactions contemplated hereby and thereby (together with an incumbency and
signature certificate regarding the officer(s) signing on behalf of Scheck
Alpha);

 

(m)                               a certificate of the secretary or assistant
secretary of each Asset Seller certifying resolutions of the Board of Directors
of such Asset Seller, and the shareholders of such Asset Seller, approving and
authorizing the execution, delivery and performance of this Agreement and such
Asset Seller’s Related Agreements and the consummation of the transactions
contemplated hereby and thereby (together with an incumbency and signature
certificate regarding the officer(s) signing on behalf of such Asset Seller);

 

(n)                                 the Articles of Incorporation of the
Corporation and each Corporation Subsidiary, certified by the Secretary of State
or equivalent Person of its jurisdiction of incorporation, and the by-laws or
similar instrument of the Corporation and each Corporation Subsidiary, certified
by its Secretary;

 

(o)                                 certificates of good standing for the
Corporation from the secretary of state or analogous Governmental Authority of
Florida and Puerto Rico;

 

(p)                                 certificates of good standing for Sweet
Paper Georgia from the secretary of state of Georgia;

 

(q)                                 certificates of good standing for Sweet
Paper North Carolina from the secretary of state of North Carolina;

 

(r)                                    a certificate of good standing for each
Asset Seller from the jurisdiction of incorporation of such Asset Seller;

 

(s)                                  an opinion of Akerman, Senterfitt & Eidson,
P.A., counsel to Sellers, substantially in form attached hereto as
Exhibit 10.2(s);

 

(t)                                    a certificate of non-foreign status from
each Seller that complies with Treasury Regulation §1.1445-2(b)(2);

 

(u)                                 the $5 Million Letter of Credit;

 

(v)                                 the $15 Million Letter of Credit; and

 

(w)                               such other documents and instruments as may be
required by any other provision of this Agreement or any Related Agreement or as
Purchaser may reasonably require to consummate the transactions contemplated by
this Agreement and the Related Agreements.

 

84

--------------------------------------------------------------------------------


 

10.3                           Deliveries by Purchaser.  At the Closing,
Purchaser shall deliver to Sellers (or, in the case of clause (b) below, to the
Sweet Paper Creditors) the following:

 

(a)                                  the Closing Date Seller Payment payable to
the Seller Representative at and as of the Closing pursuant to Section 4.1;

 

(b)                                 the Closing Date Sweet Paper Debt Amount
payable to the Sweet Paper Creditors at and as of the Closing pursuant to
Section 4.2;

 

(c)                                  the Non-Competition Payment payable to the
Seller Representative at and as of the Closing pursuant to Section 4.3;

 

(d)                                 the Assignment and Assumption Agreement,
duly executed by Purchaser;

 

(e)                                  a certificate duly executed by an
authorized officer of Purchaser, certifying as to compliance with Section 9.1
and Section 9.2;

 

(f)                                    the Boston Real Property Lease, duly
executed by Purchaser;

 

(g)                                 an Assignment and Assumption of Leases with
respect to the Asset Seller Real Property Leases, duly executed by Purchaser;

 

(h)                                 a valid resale certificate (solely with
respect to inventory acquired for resale) stating Purchaser’s sales tax
identification number for each jurisdiction in which the Asset Sellers conduct
the Business;

 

(i)                                     a certificate of the secretary or
assistant secretary of Purchaser certifying resolutions of the Board of
Directors of Purchaser approving this Agreement and its Related Agreements and
the transactions contemplated hereby and thereby (together with an incumbency
and signature certificate regarding the officer(s) signing on behalf of
Purchaser); and

 

(j)                                     such other documents and instruments as
may be required by any other provision of this Agreement or any Related
Agreement or as may reasonably be required to consummate the transactions
contemplated by this Agreement and the Related Agreements.

 

ARTICLE 11.

 

TERMINATION

 

11.1                           Termination.  This Agreement may be terminated at
any time on or prior to the Closing Date:

 

(a)                                  with the mutual consent of the Seller
Representative and Purchaser;

 

(b)                                 by the Seller Representative or Purchaser,
if the Closing shall not have taken place on or before July 8, 2005; provided,
that the right to terminate this Agreement

 

85

--------------------------------------------------------------------------------


 

under this Section 11.1(b) shall not be available to (i) the Seller
Representative if the failure of any Seller to fulfill any of its obligations
under this Agreement or if the breach by any Seller of any of its
representations, warranties or covenants under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such date or
(ii) Purchaser if the failure of Purchaser to fulfill any of its obligations
under this Agreement or if the breach by Purchaser of any of its
representations, warranties or covenants under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such date;

 

(c)                                  by Purchaser, if:

 

(i)                                     except as set forth in
Section 11.1(c)(ii), there shall have been a breach of any covenant or
obligation of any Seller hereunder, and such breach shall not have been remedied
within ten (10) Business Days after receipt by the Seller Representative of a
notice in writing from Purchaser specifying the breach and requesting such
breach be remedied;

 

(ii)                                  there shall have been a material breach of
any covenant or obligation of any Seller contained in Sections 7.1, 7.2,
7.3(a)(i), 7.6, 7.8, 7.9, 7.10, 7.15 or 7.17, and such breach shall not have
been remedied within ten (10) Business Days after receipt by the Seller
Representative of a notice in writing from Purchaser specifying the breach and
requesting such breach be remedied;

 

(iii)                               except as set forth in Section 11.1(c)(iv),
there shall have been a material breach of any representation or warranty of any
Seller hereunder (or any breach of any representation or warranty of any Seller
hereunder that is limited by materiality), and such breach shall not have been
remedied within ten (10) Business Days after receipt by the Seller
Representative of a notice in writing from Purchaser specifying the breach and
requesting such breach be remedied;

 

(iv)                              there shall have been a breach of any
representation or warranty of any Seller contained in Sections 5.9(a), 5.9(e),
5.9(f), 5.9(g), 5.9(h), 5.9(i), 5.9(j), 5.9(k), 5.9(l), 5.9(m), 5.9(n), 5.10,
5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.19, 5.20, 5.22, 5.23, 5.24, 5.25, 5.26,
5.28, 5.29, 5.30 or 5.34 (other than such breach that could not reasonably be
expected to have a Material Adverse Effect), and such breach shall not have been
remedied within ten (10) Business Days after receipt by the Seller
Representative of a notice in writing from Purchaser specifying the breach and
requesting such breach be remedied; or

 

(v)                                 an event shall have occurred or circumstance
shall have come into effect that has had or could reasonably be expected to have
(A) a Material Adverse Effect or (B) a materially adverse effect on the ability
of Sellers to perform their obligations under this Agreement and their Related
Agreements or the ability of Sellers to consummate the transactions required to
be effected by them as contemplated hereby and thereby.

 

86

--------------------------------------------------------------------------------

 


 

(d)                                 by the Seller Representative, if there shall
have been a breach of any covenant or obligation of Purchaser hereunder or a
material breach of any representation or warranty of Purchaser hereunder, and
such breach shall not have been remedied within ten (10) Business Days after
receipt by Purchaser of notice in writing from the Seller Representative
specifying the breach and requesting such breach be remedied.

 

11.2                           Effect of Termination.  If this Agreement is
terminated pursuant to Section 11.1, all obligations of the parties hereunder
shall terminate, except for the obligations set forth in Sections 5.29
(brokers), 6.5 (brokers), 7.9(a) (confidentiality), 15.1 (expenses) and 15.10
(publicity), which shall survive the termination of this Agreement, and except
that no such termination shall relieve any party from liability for any prior
breach of this Agreement.

 

ARTICLE 12.

 

INDEMNIFICATION

 

12.1                           Survival.  The representations and warranties of
the parties hereto contained herein shall survive the Closing for a period of
two (2) years, except that Tax Warranties shall survive until the Tax Statute of
Limitations Date and Title and Authorization Warranties shall survive forever.

 

12.2                           Indemnification by the Sellers.  Upon the terms
and subject to the conditions set forth herein, each Seller jointly and
severally agrees to indemnify each of the Purchaser Indemnified Parties against,
and agrees to hold each of them harmless from, any and all Losses incurred or
suffered by them to the extent relating to, arising out of or resulting from any
of the following:

 

(a)                                  any breach of or any inaccuracy in any
representation or warranty made by any Seller in this Agreement or any Related
Agreement or any document delivered by any Seller at the Closing; provided, that
(i) in the case of all representations and warranties, except for Title and
Authorization Warranties and Tax Warranties, a notice of the Purchaser
Indemnified Party’s claim shall have been given to the Seller Representative not
later than the close of business on the second anniversary of the Closing Date
and (ii) in the case of Tax Warranties, a notice of the Purchaser Indemnified
Party’s claim shall have been given to the Seller Representative not later than
the close of business on the Tax Statute of Limitations Date;

 

(b)                                 any breach by any Seller of or failure by
any Seller to perform any covenant, obligation or agreement of any Seller set
forth or contemplated in this Agreement or any Related Agreement or any document
delivered by any Seller at the Closing;

 

(c)                                  the Withdrawn Corporation Assets, the
Withdrawn Corporation Obligations, the Excluded Assets, the Excluded Obligations
or, other than the Assumed Obligations, any other obligations or liabilities
relating to or arising out of the ownership or operation of the Assets on or
prior to the Closing Date;

 

87

--------------------------------------------------------------------------------


 

(d)                                 any obligations or liabilities relating to
or arising from any Sweet Paper Debt;

 

(e)                                  any obligations or liabilities relating to
or arising from any product liability or warranty claims based on products or
services sold by any Sweet Paper Entity on or prior to the Closing Date (except
to the extent that any Purchaser Indemnified Party collects reimbursements for
such Losses from insurance proceeds or from indemnification payments received
from one or more third parties);

 

(f)                                    any obligations or liabilities relating
to or arising from the matters set forth on Schedule 12.2(f);

 

(g)                                 any obligations or liabilities relating to
or arising from AMJEMS, Inc. or Mira Corp.;

 

(h)                                 any obligations or liabilities relating to
or arising from the failure of the Corporation to obtain the consent of GMAC to
the sublease by the Corporation to Seaboard Warehouse Terminal Ltd. of a portion
of the Leased Real Property that is leased by the Corporation pursuant to the
Current Scheck Real Property Lease;

 

(i)                                     any obligations or liabilities relating
to or arising from any breach of or default under any Current Third Party Real
Property Lease by any Sweet Paper Entity prior to the Closing if Sellers fail to
deliver to Purchaser an estoppel certificate reasonably satisfactory to
Purchaser duly executed by the lessor under such Current Third Party Real
Property Lease effective as of the Closing;

 

(j)                                     any obligations or liabilities relating
to or arising from the matters set forth on Schedule 12.2(j);

 

(k)                                  any obligations or liabilities relating to
or arising from any third party claim that any Sweet Paper Entity violated the
Americans With Disabilities Act, or any rules, regulations and guidelines
promulgated thereunder, or any similar state Law, prior to the Closing;
provided, however, that a notice of the Purchaser Indemnified Party’s claim with
respect to this Section 12.2(k) shall have been given to the Seller
Representative not later than the close of business on the second anniversary of
the Closing Date;

 

(l)                                     any obligations or liabilities relating
to or arising from the failure of any Sweet Paper Entity to be licensed or
qualified to do business and be in good standing as a foreign corporation in
each jurisdiction where the nature of the properties owned, leased or operated
by such Sweet Paper Entity or the business transacted by such Sweet Paper Entity
require such licensing or qualification (notwithstanding the disclosure of any
information on Schedule 5.1(a) or any other Schedule hereto);

 

(m)                               any obligations or liabilities relating to or
arising from any motor vehicle lease agreements relating to any vehicles used by
any Shareholder;

 

(n)                                 any obligations or liabilities relating to
or arising from the matter set forth on Schedule 12.2(n); and

 

88

--------------------------------------------------------------------------------


 

(o)                                 any obligations or liabilities relating to
or arising from any breach by Scheck Family LLC or JEMS of Miami, Inc. of any
obligation (to be set forth in the New Scheck Real Property Lease) that is
described in the “Maintenance and Repair” section of Exhibit 7.28.

 

12.3                           Indemnification by Purchaser.  Upon the terms and
subject to the conditions set forth herein, Purchaser agrees to indemnify each
Seller against, and agrees to hold each of them harmless from, any and all
Losses incurred or suffered by them to the extent relating to, arising out of or
resulting from any of the following:

 

(a)                                  any breach of or any inaccuracy in any
representation or warranty made by Purchaser in this Agreement or any Related
Agreement or any document delivered by Purchaser at the Closing; provided, that
in the case of all representations and warranties, except for Title and
Authorization Warranties, a notice of the Seller’s claim shall have been given
to Purchaser not later than the close of business on the second anniversary of
the Closing Date;

 

(b)                                 any breach by Purchaser of or failure by
Purchaser to perform any covenant or obligation of Purchaser set out or
contemplated in this Agreement or any Related Agreement or any document
delivered by Purchaser at the Closing;

 

(c)                                  the Assumed Liabilities; and

 

(d)                                 (i) any reimbursement obligations of any
Seller or any of its Affiliates or (ii) any reduction in the amount of any
collateral posted by any Seller or any of its Affiliates in respect of the
Wachovia Letter of Credit, in the case of each of clauses (i) and (ii), arising
following the Closing as a result of any draw to fund workers’ compensation
claim amounts or any accrued workers’ compensation expenses by Travelers under
the Wachovia Letter of Credit; provided, however, that any Loss arising from
both of clauses (i) and (ii) shall be counted only once.

 

12.4                           Limitations on Certain Claims for
Indemnification.

 

(a)                                  Basket.  Sellers shall not have any
liability pursuant to Section 12.2(a) or Section 12.2(k) (other than with
respect to any breach of or inaccuracy in any of the Title and Authorization
Warranties and the Tax Warranties made by any Seller) unless and until the
aggregate amount of all Losses incurred or suffered by the Purchaser Indemnified
Parties exceeds $1,000,000 (the “Basket Amount”), but in the event such Losses
exceed the Basket Amount, Sellers shall be liable and responsible to the
Purchaser Indemnified Parties for the full amount of such Losses (subject to
Section 12.4(b)), without reduction for the Basket Amount.

 

(b)                                 Maximum.  In no event shall Sellers’
aggregate liability pursuant to Sections 12.2(a) and 12.2(k) for Losses incurred
or suffered by the Purchaser Indemnified Parties (other than with respect to any
breach of or inaccuracy in any of the Title and Authorization Warranties and the
Tax Warranties made by any Seller) exceed the sum of $40,000,000.  In no event
shall Purchaser’s aggregate liability pursuant to Section 12.3(a) for Losses
incurred or suffered by Sellers (other than with respect to any breach of or

 

89

--------------------------------------------------------------------------------


 

inaccuracy in any of the Title and Authorization Warranties made by Purchaser)
exceed the sum of $40,000,000.

 

(c)                                  Claims Based on Fraud or Misrepresentation
that is Knowing and Intentional.  Notwithstanding anything contained herein or
otherwise to the contrary, including Sections 12.4(a) and 12.4(b), nothing
herein shall be deemed to limit any party’s rights to recover any or all Losses
incurred or suffered by it relating to, arising out of or resulting from fraud
or  a misrepresentation that is knowing and intentional, it being understood and
agreed that the right to recover such Losses shall survive forever.

 

(d)                                 Purchaser’s Knowledge.  Sellers shall not
have any liability pursuant to Section 12.2(a) with respect to any specific
breach of or inaccuracy in any representation or warranty contained in Sections
5.9(c), 5.9(d), 5.9(e), 5.9(f), 5.9(g), 5.9(h), 5.9(i), 5.9(j) or 5.9(l) to the
extent Purchaser, as of the date hereof, had knowledge of such specific breach
of or inaccuracy in such representation or warranty and of the implication of
such breach or inaccuracy.

 

12.5                           Materiality.  For purposes of Sections 12.2 and
12.4, the representations and warranties contained in Sections 5.5(a)(i),
5.5(b), 5.5(c), 5.5(d), 5.5(e), 5.5(f), 5.5(g) and 5.12(a) shall be deemed to
have been made without any qualifications as to materiality and, accordingly,
for such purposes, all references therein to “material”, “in all material
respects” and similar qualifications as to materiality shall be deemed to be
deleted therefrom (except where any such provision requires disclosure of lists
of items of a material nature or above a specified threshold).  Notwithstanding
the foregoing, Sellers shall not have any liability pursuant to Section 12.2(a)
with respect to any representation or warranty contained in Sections 5.5(a)(i),
5.5(b), 5.5(c), 5.5(d), 5.5(e), 5.5(f), 5.5(g), 5.12(a), 5.18(b) or 5.18(c)(i)
unless and until (a) for each individual claim or series of related claims, the
amount of all Losses incurred or suffered by the Purchaser Indemnified Parties
with respect to such individual claim or series of related claims exceeds
$50,000 (but in the event such Losses exceed $50,000, Sellers shall be liable
and responsible to the Purchaser Indemnified Parties for the full amount of such
Losses) or (b) for all claims, the amount of all Losses in the aggregate
incurred or suffered by the Purchaser Indemnified Parties with respect to all
such claims exceeds $350,000 (but in the event such Losses exceed $350,000,
Sellers shall be liable and responsible to the Purchaser Indemnified Parties for
the full amount of such Losses); provided, however, that even if a Loss
threshold set forth in clause (a) or (b) of this sentence is satisfied, Sellers’
obligation to indemnify the Purchaser Indemnified Parties for any such Losses
shall still be subject to the limitations set forth in Section 12.4.

 

12.6                           Claims.  As soon as is reasonably practicable
after becoming aware of a claim for indemnification under this Agreement not
involving a claim (or the commencement of any suit, action or proceeding) of the
type described in Section 12.7 or 13.6, the Indemnitee shall give notice to the
Indemnitor of such claim; provided, that the failure of the Indemnitee to give
notice shall not relieve the Indemnitor of its obligations under this Article 12
except to the extent (if any) that the Indemnitor shall have been prejudiced
thereby.  Subject to Section 12.4, if the Indemnitor does not object in writing
to such indemnification claim within thirty (30) calendar days of receiving
notice thereof, the Indemnitee shall be entitled to recover promptly from the
Indemnitor and the Indemnitor shall promptly pay to the Indemnitee the amount of
such claim (but such recovery shall not limit the amount of any additional
indemnification to which the

 

90

--------------------------------------------------------------------------------


 

Indemnitee may be entitled pursuant to Section 12.2 or 12.3), and no later
objection by the Indemnitor shall be permitted.  If within such thirty (30) day
period the Indemnitor agrees that it has an indemnification obligation but
objects that it is obligated to pay only a lesser amount, the Indemnitee shall
nevertheless be entitled to recover from the Indemnitor and the Indemnitor shall
promptly pay to the Indemnitee the lesser amount, without prejudice to the
Indemnitee’s claim for the difference.

 

12.7                           Notice of Third Party Claims; Assumption of
Defense.  The Indemnitee shall give notice as promptly as is reasonably
practicable to the Indemnitor of the assertion of any claim (or the commencement
of any suit, action or proceeding, by any Person not a party hereto) (other than
by a Governmental Authority with respect to Taxes, which shall be governed by
Section 13.6) in respect of which indemnity may be sought under this Agreement;
provided, that the failure of the Indemnitee to give notice shall not relieve
the Indemnitor of its obligations under this Article 12 except to the extent (if
any) that the Indemnitor shall have been prejudiced thereby.  The Indemnitor
may, at its own expense, (a) participate in the defense of any such claim, suit,
action or proceeding and (b) upon notice to the Indemnitee and the Indemnitor’s
delivering to the Indemnitee a written agreement that the Indemnitee is entitled
to indemnification pursuant to Section 12.2 or 12.3 for all Losses arising out
of such claim, suit, action or proceeding and that the Indemnitor shall be
liable for the entire amount of any Loss resulting therefrom, at any time during
the course of any such claim, suit, action or proceeding, assume the defense
thereof; provided, that (i) the Indemnitor shall provide written evidence
reasonably satisfactory to the Indemnitee demonstrating that the Indemnitor has
a sufficient amount of assets for purposes of such assumption of defense and
payment of Losses arising out of such claim, suit, action or proceeding, (ii)
the Indemnitor’s counsel is reasonably satisfactory to the Indemnitee and (iii)
the Indemnitor shall thereafter consult with the Indemnitee upon the
Indemnitee’s reasonable request for such consultation from time to time with
respect to such claim, suit, action or proceeding.  If the Indemnitor assumes
such defense, the Indemnitee shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnitor.  If, however, the
Indemnitee reasonably determines in its judgment that representation by the
Indemnitor’s counsel of both the Indemnitor and the Indemnitee would present
such counsel with a conflict of interest, then such Indemnitee may employ
separate counsel to represent or defend it in any such claim, action, suit or
proceeding and the Indemnitor shall pay the fees and disbursements of such
separate counsel.  Whether or not the Indemnitor chooses to defend or prosecute
any such claim, suit, action or proceeding, all of the parties hereto shall
cooperate in the defense or prosecution thereof, subject to the provisions of
the following sentence.  In the event and for so long as any party hereto is
actively contesting or defending against any third-party action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand in
connection with (a) any transaction contemplated under this Agreement or (b) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction prior to the
Closing Date involving the Sweet Paper Entities, each of the other parties
hereto shall cooperate with such party or its counsel in the contest or defense,
make available their personnel, and provide such testimony and access to their
books and records as shall be reasonably necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending party; provided, however, that (i) no such other party shall be
required to take any action that would unduly disrupt the operations of such
other party and (ii) notwithstanding the foregoing, the contesting or defending
party shall be permitted to recover

 

91

--------------------------------------------------------------------------------


 

from the other parties any costs and expenses that it incurs in connection with
the contest or defense to the extent such costs and expenses constitute Losses
that are indemnifiable in accordance with the provisions of this Article 12.

 

12.8                           Settlement or Compromise.  Any settlement or
compromise made or caused to be made by the Indemnitee or the Indemnitor, as the
case may be, of any such claim, suit, action or proceeding of the kind referred
to in Section 12.7 shall also be binding upon the Indemnitor or the Indemnitee,
as the case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise; provided, that (a) no obligation, restriction or Loss shall be
imposed on the Indemnitee as a result of such settlement without its prior
written consent, and (b) the Indemnitee shall not compromise or settle any
claim, suit, action or proceeding without the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld.

 

12.9                           Failure of Indemnitor to Act.  In the event that
the Indemnitor does not elect to assume the defense of any claim, suit, action
or proceeding, then any failure of the Indemnitee to defend or to participate in
the defense of any such claim, suit, action or proceeding or to cause the same
to be done, shall not relieve the Indemnitor of its obligations hereunder.

 

12.10                     Irrevocable Standby Letters of Credit.  To secure
Sellers’ obligations under this Agreement, including any obligation to make any
indemnification payment to any Purchaser Indemnified Party under this Agreement,
Sellers shall obtain from Wachovia Bank, N.A., for Purchaser’s benefit and at
Sellers’ expense and for the account of Scheck Investments, each of  the $5
Million Letter of Credit and the $15 Million Letter of Credit.

 

(a)                                  $5 Million Letter of Credit.

 

(i)                                     If any Purchaser Indemnified Party
submits in good faith a notice to the Seller Representative claiming that such
Purchaser Indemnified Party is entitled to receive any amount from any Seller
under this Agreement, including any indemnification payment under this
Agreement, without limiting such Purchaser Indemnified Party’s rights to seek
recovery through the $15 Million Letter of Credit or against any Seller
directly, if Sellers fail to pay to the Purchaser Indemnified Party the amount
of such Purchaser Indemnified Party’s claim within ten (10) days after the
Seller Representative receives the Purchaser Indemnified Party’s claim (or, if
sooner, on or after the third Business Day prior to the second anniversary of
the Closing Date), Purchaser shall be entitled to draw upon the $5 Million
Letter of Credit in the amount of such claim (or such lesser amount as is then
remaining under the $5 Million Letter of Credit).

 

(ii)                                  If, in connection with the resolution of
any claim (pursuant to the terms of this Agreement or as otherwise agreed by the
parties hereto) with respect to which Purchaser drew any amount upon the $5
Million Letter of Credit, it is determined that the Purchaser Indemnified Party
is not entitled to any portion of such amount (the “Undeserved Portion”),
Purchaser shall pay to the Seller Representative, promptly upon the resolution
of such claim, an amount equivalent to the Undeserved Portion.

 

92

--------------------------------------------------------------------------------


 

(iii)                               The $5 Million Letter of Credit shall be
maintained by Sellers for a period of two (2) years from the Closing Date.  If
(A) Wachovia Bank, N.A. notifies Scheck Investments or Purchaser that the $5
Million Letter of Credit will expire on a date (the “$5 Million LC Expiration
Date”) that is prior to the end of such two (2) year period and (B) Sellers have
not either (1) obtained and delivered to Purchaser a replacement letter of
credit with terms no less favorable to Purchaser than the $5 Million Letter of
Credit from another issuing bank reasonably acceptable to Purchaser on or before
the fifth Business Day prior to the $5 Million LC Expiration Date or (2)
arranged for the amount remaining under the $5 Million Letter of Credit to be
placed in an escrow account at a financial institution reasonably acceptable to
Purchaser pursuant to escrow arrangements reasonably acceptable to Purchaser,
then Purchaser, as beneficiary of the $5 Million Letter of Credit, may at any
time thereafter through the $5 Million LC Expiration Date unilaterally draw the
entirety of the remaining amount of the $5 Million Letter of Credit.

 

(b)                                 $15 Million Letter of Credit.

 

(i)                                     Without limiting any Purchaser
Indemnified Party’s rights to seek recovery through the $5 Million Letter of
Credit or against any Seller directly, Purchaser shall be entitled to draw upon
the $15 Million Letter of Credit to collect such amounts owed to such Purchaser
Indemnified Party under this Agreement, including any indemnification payment
under this Agreement (or such lesser amount as is then remaining under the $15
Million Letter of Credit), if Sellers fail to pay to the Purchaser Indemnified
Party the amount of such Purchaser Indemnified Party’s claim within ten (10)
days after any of the following conditions is satisfied: (A) the claim of the
Purchaser Indemnified Party is resolved by Purchaser and the Seller
Representative pursuant to a written agreement executed and delivered by
Purchaser and the Seller Representative, (B) the claim of the Purchaser
Indemnified Party is resolved by a judgment (whether appealable or
non-appealable) of any state or federal court located within the County of New
York, in the State of New York or (C) the claim of the Purchaser Indemnified
Party with respect to an Unresolved Adjustment is resolved by a written decision
of the Accounting Firm pursuant to Section 4.5(e); provided, however, that the
condition set forth in clause (C) shall be deemed to be satisfied only if
Sellers are obligated to pay any amount to Purchaser pursuant to
Section 4.5(h)(ii)(B).  If Sellers fail to pay to the Purchaser Indemnified
Party the amount of the Purchaser Indemnified Party’s claim within ten (10) days
after any of the conditions set forth in clauses (A), (B) or (C) are satisfied,
then promptly after such ten (10) day period, Scheck Investments shall execute
the certificate, in the form of Attachment B to the $15 Million Letter of
Credit, for the drawing of amounts under the $15 Million Letter of Credit.

 

(ii)                                  On the date that is one (1) year after the
Closing Date, the stated amount of the $15 Million Letter of Credit shall be
reduced by an amount equivalent to (A) $5,000,000 minus (B) any amounts
theretofore drawn upon the $5 Million Letter of Credit by Purchaser minus (C)
any amounts theretofore

 

93

--------------------------------------------------------------------------------


 

drawn upon the $15 Million Letter of Credit by Purchaser minus (D) any amounts
necessary to satisfy any unresolved claims theretofore asserted by any Purchaser
Indemnified Party pursuant to Article 12, including for any breach of
Section 4.5(h)(ii) (it being understood that there shall be no reduction of the
stated amount of the $15 Million Letter of Credit if the amount set forth in the
preceding sentence is zero or a negative number).

 

(iii)                               Subject to the provisions of
Section 12.10(b)(ii), the $15 Million Letter of Credit shall be maintained by
Sellers for a period of two (2) years from the Closing Date; provided, however,
if during such two (2) year period any Purchaser Indemnified Party asserts a
claim pursuant to Article 12, including for any breach of Section 4.5(h)(ii),
that is not resolved at the time the $15 Million Letter of Credit would
otherwise expire (such claims are collectively referred to hereinafter as the
“Unresolved Claims”), then the term of the $15 Million Letter of Credit shall be
extended for additional one (1) year periods with respect to an amount that is
necessary to satisfy the Unresolved Claims (the “Unresolved Claims Amount”)
until such Unresolved Claims are resolved pursuant to one of clauses (A), (B) or
(C) of Section 12.10(b)(i).  In order for the term of the $15 Million Letter of
Credit to be extended with respect to the Unresolved Claims Amount beyond the
initial two (2) year period or beyond any additional one (1) year period
thereafter, Purchaser shall submit to Wachovia Bank, N.A. a certificate
requesting that the term of the $15 Million Letter of Credit be extended with
respect to the Unresolved Claims Amount (in accordance with the terms of the $15
Million Letter of Credit).  If, after Purchaser submits to Wachovia Bank, N.A.
such a certificate, (A) Wachovia Bank, N.A. does not provide any response to
Purchaser within ten (10) days of receiving Purchaser’s certificate or Wachovia
Bank, N.A. notifies Purchaser within ten (10) days of receiving Purchaser’s
certificate that Wachovia Bank, N.A. will not extend the $15 Million Letter of
Credit with respect to the Unresolved Claims Amount such that the $15 Million
Letter of Credit would expire on a date (the “$15 Million LC Expiration Date”)
that is prior to the date on which the $15 Million Letter of Credit would
otherwise expire pursuant to this Section 12.10(b)(iii) and (B) Sellers have not
either (1) obtained and delivered to Purchaser a replacement letter of credit
with respect to the Unresolved Claims Amount with terms no less favorable to
Purchaser than the $15 Million Letter of Credit from another issuing bank
reasonably acceptable to Purchaser on or before the fifth Business Day prior to
$15 Million LC Expiration Date or (2) arranged for a portion of the remaining
amount of the $15 Million Letter of Credit equivalent to the Unresolved Claims
Amount to be placed in an escrow account at a financial institution reasonably
acceptable to Purchaser pursuant to escrow arrangements reasonably acceptable to
Purchaser on or before the fifth Business Day prior to $15 Million LC Expiration
Date, then Purchaser, as beneficiary of the $15 Million Letter of Credit, may at
any time thereafter through such expiration date unilaterally draw that portion
of the remaining amount of the $15 Million Letter of Credit equivalent to the
Unresolved Claims Amount.

 

94

--------------------------------------------------------------------------------


 

(iv)                              The parties hereto agree that if Wachovia
Bank, N.A. requires that any provisions of the $15 Million Letter of Credit (as
attached hereto at Exhibit 1.1(f)) be revised in order for Wachovia Bank, N.A.
to issue such letter of credit, then the parties hereto shall cooperate in good
faith to agree with Wachovia Bank, N.A. upon such revisions that (A) are not
materially different from the provisions of Exhibit 1.1(f) and (B) do not
adversely affect Purchaser.

 

12.11                     Purchase Price Adjustments.  Any amounts payable under
Section 12.2 or Section 12.3 shall be treated by Purchaser and Sellers as an
adjustment to the Adjusted Purchase Price.

 

12.12                     Consequential Damages.  In no event shall any party
hereto be liable hereunder for any special, incidental, punitive, exemplary or
consequential damages, other than any such damages payable by Purchaser or any
Seller to an unaffiliated third party.

 

12.13                     Exclusive Remedy.  Except as provided by Section 11.2
or Article 13, the indemnification rights provided in this Article 12 shall be
the sole and exclusive remedy of the parties hereto arising out of or relating
to this Agreement and the transactions contemplated hereby; provided, however,
that the foregoing shall not (a) prohibit any party hereto from seeking specific
performance or other equitable relief with respect to its rights under this
Agreement (including those rights of Purchaser pursuant to Sections 7.9, 7.11,
14.3 and 15.13) or (b) apply with respect to the Boston Real Property Lease, the
Current Scheck Real Property Lease, the Scheck Lease Amendment, the Side Letter
or the Sweet Distribution Sublease.  Notwithstanding the foregoing and anything
else set forth in this Agreement to the contrary, this Agreement shall in no way
preclude any party hereto from bringing, and exercising all other rights
associated with, a claim of fraud or misrepresentation  that is knowing and
intentional against any other party hereto or any other Person.

 

ARTICLE 13.

 

TAX MATTERS

 

13.1                           Filing of Tax Returns.

 

(a)                                  Purchaser shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for the Corporation and
the Corporation Subsidiaries for all (i) taxable years beginning prior to the
Closing Date and ending after the Closing Date and (ii) taxable years beginning
after the Closing Date.  Purchaser shall provide to the Seller Representative
for review and comment each Tax Return described in clause (i) of this
Section 13.1(a) (a “Straddle Return”) at least fifteen (15) days prior to the
due date for filing such return (or, if required to be filed within fifteen (15)
days of the Closing Date, as soon as reasonably practicable following the
Closing).  Prior to the due date for filing a Straddle Return, Sellers shall pay
to Purchaser an amount of cash equal to the amount of Taxes shown as due on the
Straddle Return to the extent of Sellers’ liability for such Taxes pursuant to
Section 13.4.

 

(b)                                 Sellers shall prepare or cause to be
prepared all Tax Returns for the Corporation and the Corporation Subsidiaries
for all taxable years ending on or prior to

 

95

--------------------------------------------------------------------------------


 

the Closing Date that are to be filed by the Corporation or a Corporation
Subsidiary after the Closing Date.  Sellers shall provide to Purchaser for
review and comment each Tax Return described in this Section 13.1(b) (a
“Section 13.1(b) Return”) at least fifteen (15) days prior to the due date for
filing such return (or, if required to be filed within fifteen (15) days of the
Closing Date, as soon as reasonably practicable following the Closing).  Prior
to the due date for filing a Section 13.1(b) Return, Sellers shall pay to
Purchaser an amount of cash equal to the amount of Taxes shown as due on the
Section 13.1(b) Return to the extent of Sellers’ liability for such Taxes
pursuant to Section 13.4.

 

13.2                           Proration of Taxes.  For purposes of allocating
liability for Taxes under Section 13.4, in the case of any taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), (a) real,
personal and intangible property Taxes (“Property Taxes”) of the Corporation and
the Corporation Subsidiaries allocable to the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the Straddle Period; and  (b) Taxes (other
than Property Taxes) of the Corporation and the Corporation Subsidiaries
allocable to the Pre-Closing Tax Period shall be computed as if such taxable
period ended as of the close of business on the Closing Date, provided that
exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the period ending on the Closing Date and the period after the Closing Date in
proportion to the number of days in each period.

 

13.3                           Transfer Taxes.  Sellers shall be responsible for
all sales, use and transfer Taxes, including any value added, stock transfer,
gross receipts, stamp duty and real, personal, or intangible property transfer
Taxes, arising from the transactions contemplated hereby or in the Related
Agreements, including any interest or penalties in respect thereof.

 

13.4                           Tax Indemnification.  Except to the extent any
such Taxes were taken into account in computing the adjustments pursuant to
Article 4, from and after the Closing Date, Sellers, jointly and severally,
shall protect, defend, indemnify and hold harmless Purchaser, the Corporation
and the Corporation Subsidiaries from and against (a) any and all Taxes of the
Corporation or the Corporation Subsidiaries attributable to any Pre-Closing Tax
Period (other than Taxes relating to the Withdrawn Corporation Assets); (b) all
Taxes of any Person for which the Corporation or a Corporation Subsidiary may be
liable under Treasury Regulation §1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by Contract, or otherwise; 
(c) all Transfer Taxes allocated to Sellers under Section 13.3; (d) all Taxes
relating to or arising from the Withdrawn Corporation Assets; and (e) any and
all amounts payable (including interest, penalties and/or additional payments
relating to any failure to comply) under any unclaimed property or escheat Laws
for the Corporation or the Corporation Subsidiaries  relating to any property
that was held at any point by, or otherwise attributable to, the Corporation or
a Corporation Subsidiary in a Pre-Closing Tax Period.  If Purchaser or any of
its Affiliates (including the Corporation or any Corporation Subsidiary)
receives after the Closing Date any net overpayments or net refunds of Taxes of
the Corporation or any Corporation Subsidiary with respect to a Pre-Closing Tax
Period, Purchaser shall pay or cause to be paid to Sellers the amount of such
net overpayments or net refunds so received by Purchaser or its

 

96

--------------------------------------------------------------------------------


 

Affiliates, except to the extent any such net overpayments or net refunds were
taken into account in computing the adjustments pursuant to Article 4.

 

13.5                           Cooperation/Retention of Records.  After the
Closing, upon reasonable written notice, Purchaser and Sellers shall furnish or
cause to be furnished to each other, as promptly as practicable, such
information and assistance (to the extent within the control of such party)
relating to the Corporation and the Corporation Subsidiaries (including access
to books and records) as is reasonably requested for the filing of all Tax
Returns, and making of an election related to Taxes, the preparation for any
audit by any Governmental Authority, and the prosecution or defense of any
claim, suit or proceeding related to any Tax Return.  For a period of seven (7)
years after the Closing Date, (a) Purchaser shall retain (i) all Tax records
relating to the Corporation or any Corporation Subsidiary that are in the
possession of the Corporation or any Corporation Subsidiary as of the Closing
and (ii) all Tax records relating to any Asset Seller that are included in the
Transferred Group Information and Records and are in the possession of Purchaser
immediately after the Closing, and (b) Purchaser shall promptly make available
to Sellers the aforementioned materials upon the reasonable request of Sellers.

 

13.6                           Procedures Relating to Tax Claims.

 

(a)                                  After the Closing, each of Purchaser, on
the one hand, and the Seller  Representative, on the other hand (the
“Recipient”), shall promptly notify the other party in writing upon receipt by
the Recipient or any of its Affiliates  (including in the case of the Seller
Representative, Sellers) of any written notice of any pending or threatened
audit or assessment, suit, proposed adjustment, deficiency, dispute,
administrative  judicial proceeding or other similar Claim (“Tax Claim”)
received by the Recipient from any Governmental Authority or any other party
with respect to Losses for which any of  Sellers may be liable under this
Agreement; provided, however, that a failure by the Recipient to give such
notice shall not affect the rights of the Recipient or any of its Affiliates to
indemnification under Article 12 or Article 13 unless Purchaser or Sellers (as
applicable) is or are materially adversely prejudiced as a consequence of such
failure.

 

(b)                                 The Seller Representative shall be
responsible for the conduct and control of any federal income and California
sales Tax Claim relating to a taxable year of the Corporation or any Corporation
Subsidiary ending on or before the Closing Date.  The Seller Representative may
elect to control any other Tax Claim involving any asserted liability with
respect to any Pre-Closing Tax Period of the Corporation or any Corporation
Subsidiary (“Other Tax Claim”).  If the Seller Representative desires to elect
to control any Other Tax Claim, the Seller Representative shall within ten (10)
calendar days of receipt of notice of such Other Tax Claim notify Purchaser in
writing of its intent to do so.

 

(c)                                  To the extent the Seller Representative
controls a Tax Claim (including an Other Tax Claim), the Seller Representative
may control the conduct of the Tax Claim through counsel of the Sellers’ own
choosing and at Sellers’ sole expense and shall have all rights to settle,
compromise  and/or concede such asserted liability and Purchaser shall
reasonably cooperate and shall cause the Corporation and the Corporation
Subsidiaries to reasonably cooperate; provided, however, that the Seller
Representative shall not settle,

 

97

--------------------------------------------------------------------------------


 

compromise and/or concede such asserted liability without the written consent of
Purchaser (whose consent shall not be unreasonably withheld) if such settlement,
compromise or concession could increase the Tax liability of any of Purchaser
(or any of its Affiliates), the Corporation or any Corporation Subsidiary for
any other taxable period; provided, further, the Seller Representative shall
permit Purchaser, if Purchaser so elects, to participate in the conduct of any
such Tax Claim and shall otherwise keep Purchaser reasonably informed of any
material developments and events relating to such Tax Claim.  If the Seller
Representative does not elect to control an Other Tax Claim pursuant to this
Section 13.6(b) or, after assuming control of any Tax Claim, the Seller
Representative fails to reasonably defend against such Tax Claim, Purchaser, or
its Affiliates may, without affecting Purchaser’s or any other Indemnitee’s
rights to indemnification under Article 12 and Article 13, assume sole control
of the defense of  such Tax Claim (at Sellers’ expense).

 

(d)                                 With respect to any Tax Claim that involves
any Straddle Period,  Purchaser shall notify the Seller Representative of such
Tax Claim and Purchaser shall control the conduct of any such Tax Claim, through
counsel of Purchaser’s own choosing with participation by the Seller
Representative (at Sellers’ expense) and Purchaser shall have all rights to
settle, compromise and/or concede such Tax Claim with the consent of Sellers
(which shall not be unreasonably withheld or delayed).

 

ARTICLE 14.

 

NON-COMPETITION

 

14.1                           Non-Competition Agreement.

 

(a)                                  Each Seller agrees that from and after the
Closing Date until the later of (i)  five (5) years after the Closing Date or
(ii) if applicable, the date that is five (5) years after the termination of
such Seller’s service as an officer or employee of or consultant to Purchaser,
the Corporation any Corporation Subsidiary or any other Affiliate of Purchaser
from and after the Closing (the “Non-Competition Period”), neither it nor any of
its Affiliates shall, directly or indirectly:

 

(i)                                     engage in, or own any interest in,
control, advise, manage, operate, serve as a director, officer or employee of,
act as a lender or consultant to, render services for, receive any economic
benefit from or exert any influence upon any Person that engages wholly or
partly in, the Restricted Business;

 

(ii)                                  in connection with the Restricted
Business, solicit, divert or attempt to solicit or divert any Person who is, was
or was solicited to become, a customer (including Redistributors of America) or
supplier of any Sweet Paper Entity in connection with the Business at any time
prior to the Closing Date;

 

(iii)                               impair, or attempt to impair, any business
relationship or potential business relationship between any third party and
Purchaser or any of its

 

98

--------------------------------------------------------------------------------


 

Affiliates (including the Corporation or any Corporation Subsidiary) in
connection with the Restricted Business;

 

(iv)                              make any statement to the press or media that
is likely to result in adverse publicity for Purchaser or any of its Affiliates
(including the Corporation or any Corporation Subsidiary) in connection with the
Restricted Business;

 

(v)                                 make any untrue statement to any third party
regarding Purchaser or any of its Affiliates (including the Corporation or any
Corporation Subsidiary) in connection with the Restricted Business; or

 

(vi)                              employ, solicit for employment or encourage to
leave his or her employment, on its behalf or on behalf of any other Person, any
individual who was during the two (2) year period prior to such employment,
solicitation or encouragement or is an officer or employee of Purchaser or any
of its Affiliates (including the Corporation or any Corporation Subsidiary)
involved in the Restricted Business as conducted by Purchaser and its Affiliates
after the Closing Date.

 

(b)                                 Notwithstanding anything contained herein or
otherwise to the contrary:

 

(i)                                     each Seller shall be permitted to,
either directly or indirectly, own up to an aggregate of one percent (1%) of the
outstanding shares of any class of capital stock of any Person listed on a
national securities exchange or quoted on the National Association of Securities
Dealers Automated Quotation System or over-the-counter;

 

(ii)                                  each of Michael Scheck, Raquel Scheck,
Jeffrey Scheck, Steven Scheck, Elise Scheck and Martin Sheck shall be permitted
to serve as an officer or employee of, act as a consultant to, and render
services for Purchaser or any of its Affiliates in connection with the
Restricted Business;

 

(iii)                               each Seller shall be permitted to, either
directly or indirectly, own an interest in Sweet Distribution so long as Sweet
Distribution continues to engage solely in the Sweet Distribution Business and
does not expand into other aspects of the Restricted Business;

 

(iv)                              each Shareholder shall be permitted to serve
as a manager or director of Sweet Distribution so long as Sweet Distribution
continues to engage  solely in the Sweet Distribution Business and does not
expand into other aspects of the Restricted Business; provided, however, that,
(A) during any time that any Shareholder is serving for compensation as an
officer or employee of, is acting as a consultant to, or is rendering services
for Purchaser or any of its Affiliates in connection with the Restricted
Business, such Shareholder shall not participate, either directly or indirectly,
in the day-to-day operations of Sweet Distribution (which day-to-day operations
shall include making decisions regarding which stock keeping units will be sold,
to which customers such stock keeping units will be sold, and from which
suppliers such stock keeping units will be purchased),

 

99

--------------------------------------------------------------------------------


 

and (B) in any event, each Shareholder shall at all times adhere to the
provisions of Section 7.9;

 

(v)                                 each Affiliate of a Shareholder that is set
forth on Schedule 14.1(b)(v) shall be permitted to own the equity interest in
the Person set forth on Schedule 14.1(b)(v); and

 

(vi)                              each Shareholder shall comply with the
provisions set forth in Schedule 14.1(b)(vi).

 

14.2                           Reasonableness of Covenants.  Purchaser and
Sellers have independently consulted with their respective counsel and after
such consultation agree that the covenants set forth in Section 14.1 and in
Schedule 14.1(b)(vi) (each a “Non-Competition Covenant” and collectively the
“Non-Competition Covenants”), including the time limitation, geographic area and
scope of activity of such Non-Competition Covenants, are appropriate and
reasonable when considered in light of the nature and extent of the transactions
contemplated by this Agreement and the Related Agreements.  Each Seller further
agrees and acknowledges that (a) the Non-Competition Covenants are of the
essence of this Agreement, (b) Purchaser is relying upon each Seller’s
agreements in this Article 14 and, but for the agreement of each Seller to
comply with the Non-Competition Covenants, Purchaser would not have entered into
this Agreement or any of the Related Agreements, and (c) each Non-Competition
Covenant is reasonable and necessary to protect and preserve the interests and
properties of Purchaser.

 

14.3                           Specific Performance.  Each Seller recognizes and
affirms that in the event of breach by it of any of the provisions of this
Article 14, money damages would be inadequate and Purchaser would have no
adequate remedy at law.  Accordingly, each Seller agrees that Purchaser shall
have the right, in addition to any other rights and remedies existing in its
favor, to enforce its rights and each Seller’s obligations under this Article 14
not only by an action or actions for damages, but also by an action or actions
for specific performance, injunction and/or other equitable relief in order to
enforce or prevent any violations (whether anticipatory, continuing or future)
of the provisions of this Article 14.  In the event of a breach or violation by
any Seller of any of the provisions of this Article 14, the Non-Competition
Period shall be extended as to such individual by a period equal to (a) the
length of the breach or violation of this Article 14 plus (b) the length of any
court proceedings necessary to stop such breach or violation.  If a bond is
required to be posted in order for Purchaser to secure an injunction, the
parties agree that such bond need not exceed the sum of $1,000.

 

14.4                           Severability.  If at any time any of the
provisions of this Article 14 shall be determined to be invalid or unenforceable
by reason of being vague or unreasonable as to duration, area or scope of
activity, or otherwise, then this Article 14 shall be considered divisible (with
the other provisions to remain in full force and effect) and the invalid or
unenforceable provisions shall become and be deemed to be immediately amended to
include only such maximum time limitation, geographic area, scope of activity
and other restrictions, as shall be determined to be reasonable and enforceable
by the court or other body having jurisdiction over the matter, and each Seller
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

100

--------------------------------------------------------------------------------


 

14.5                           No Limitation of Other Provisions.  The
provisions of this Article 14 shall be in addition to, and not in limitation of,
any other provisions contained in any other agreement restricting competition by
any Seller.

 

ARTICLE 15.

 

MISCELLANEOUS

 

15.1                           Expenses.  Except as provided in Sections 7.4(a)
and 13.3, each party hereto shall bear its own fees and expenses with respect to
the transactions contemplated hereby.

 

15.2                           Amendment.  This Agreement may be amended,
modified or supplemented but only in writing signed by Purchaser and each
Seller.

 

15.3                           Notices.  Any notice, request, instruction or
other document to be given hereunder by a party hereto shall be in writing and
shall be deemed to have been given, (a) when received if given in person or by
courier or a courier service, (b) one (1) Business Day after being retrieved
from the party providing notice by an overnight delivery service (including
United Parcel Service or Federal Express) or (c) three (3) Business Days after
being deposited in the U.S. mail, certified or registered mail, postage prepaid:

 

(i)                                     If to any Seller, addressed as set forth
on Schedule 15.3, with a copy to:

 

Akerman, Senterfitt & Eidson, P.A.

One Southeast Third Avenue

28th Floor

Miami, Florida  33131-1714

Attention: Carl D. Roston, Esq.

Scott A. Wasserman, Esq.

H. Allan Shore, Esq.

Michael I. Goldberg, Esq.

 

(ii)                                  If to Purchaser, addressed as follows:

 

Lagasse, Inc.

c/o United Stationers Inc.

2200 E. Golf Road

Des Plaines, IL 60016-1267

Attention:  Chief Financial Officer

 

with copies to:

 

United Stationers Inc.

2200 E. Golf Road

Des Plaines, IL 60016-1267

Attention:  General Counsel

 

101

--------------------------------------------------------------------------------


 

Mayer, Brown, Rowe & Maw LLP

190 South LaSalle Street

Chicago, Illinois  60603-3441

Attention:  Frederick B. Thomas, Esq.

  Angela R. Lang, Esq.

(before June 1, 2005)

 

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, Illinois  60603-3441

Attention:  Frederick B. Thomas, Esq.

  Angela R. Lang, Esq.

(after June 1, 2005)

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

15.4                           Effect of Investigation.  Any due diligence
review, audit or other investigation or inquiry undertaken or performed by or on
behalf of Purchaser shall not limit, qualify, modify or amend the
representations, warranties, covenants or obligations of (including indemnities
by) any Seller made or undertaken pursuant to this Agreement or any of their
Related Agreements, irrespective of the knowledge and information received (or
that should have been received) therefrom by Purchaser.

 

15.5                           Payments in Dollars.  Except as otherwise
provided herein or in a Related Agreement, all payments pursuant hereto shall be
made by wire transfer in U.S. Dollars in same day or immediately available
funds.

 

15.6                           Waivers.  The failure of a party hereto at any
time or times to require performance of any provision hereof shall in no manner
affect its right at a later time to enforce the same.  No waiver by a party of
any condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in writing, and no waiver
in any one or more instances shall be deemed to be a further or continuing
waiver of any such condition or breach in other instances or a waiver of any
other condition or breach of any other term, covenant, representation or
warranty.

 

15.7                           Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.8                           Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and legal representatives; provided, that no assignment of any
rights or obligations hereunder shall be made by any Seller to any Person
without the written consent of Purchaser and no assignment of any rights or
obligations hereunder shall be made by Purchaser to any Person without the
written consent of the Seller Representative.  Notwithstanding the foregoing,
Purchaser shall, without the obligation to obtain the written consent of any
other party hereto (including the Seller Representative), be entitled to assign
this Agreement or all or any part of its rights or obligations hereunder to any
direct or

 

102

--------------------------------------------------------------------------------


 

indirect wholly owned subsidiary of Parent; provided, that such assignment shall
not relieve Purchaser of any of its obligations hereunder.  If any party hereto
assigns any of its rights or obligations under this Agreement pursuant to this
Section 15.8, the parties hereto shall, as appropriate, modify the exhibits and
other documents to be delivered at or prior to the Closing to either add the
assignee as a party to such document or substitute the assignee for the assignor
as the party to such document.

 

15.9                           No Third Party Beneficiaries.  Except where
expressly provided otherwise in this Agreement, this Agreement is solely for the
benefit of the parties hereto and, to the extent provided herein, their
respective Affiliates, directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

 

15.10                     Publicity.  Prior to the Closing Date, no public
announcement or other publicity regarding the existence of this Agreement or its
contents or the transactions contemplated hereby shall be made by Purchaser, any
Seller or any of its respective Affiliates, officers, directors, employees,
representatives or agents, without the prior written agreement of Purchaser and
the Seller Representative, in any case, as to form, content, timing and manner
of distribution or publication; provided, that nothing in this Section 15.10
shall prevent (a) Parent from filing a Form 8-K with the U.S. Securities and
Exchange Commission or publicly issuing a press release, in each case, with
respect to this Agreement or its contents or the transactions contemplated
hereby (the contents of which Form 8-K and press release shall be determined by
Parent and its Affiliates in their sole discretion) or (b) any party from (i)
making any public announcement required by Law or the rules of any stock
exchange, (ii) discussing this Agreement or its contents or the transactions
contemplated hereby with those Persons whose approval, agreement or opinion, as
the case may be, is required for consummation of such particular transaction or
transactions or (iii) enforcing its rights hereunder.

 

15.11                     Further Assurances.  Upon the reasonable request of
Purchaser, each Seller shall on and after the Closing Date execute and deliver
to Purchaser such other documents, releases, assignments and other instruments
as may be required to effectuate completely the transfer and assignment to
Purchaser of, and to vest fully in Purchaser title to, the Shares or the Assets,
and to otherwise carry out the purposes of this Agreement.

 

15.12                     Severability.  If any provision of this Agreement
shall be held invalid, illegal or unenforceable, the validity, legality or
enforceability of the other provisions hereof shall not be affected thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

 

15.13                     Specific Performance.  Each party recognizes and
affirms that in the event of breach by him or it of any of the provisions of
Section 7.9 or Section 7.11 money damages would be inadequate and the other
parties would have no adequate remedy at law.  Accordingly, each party agrees
that the other parties shall have the right, in addition to any other rights and
remedies existing in their favor, to enforce their respective rights and the
breaching party’s obligations under Section 7.9 and Section 7.11 not only by an
action or actions for damages, but also by an action or actions for specific
performance, injunction and/or other equitable relief in order to enforce or
prevent any violations (whether anticipatory, continuing or future) of the

 

103

--------------------------------------------------------------------------------


 

provisions of Section 7.9 or Section 7.11.  If a bond is required to be posted
in order for any party to secure an injunction, the parties agree that such bond
need not exceed the sum of $1,000.

 

15.14                     Remedies Cumulative.  The remedies provided in this
Agreement shall be cumulative and shall not preclude the assertion or exercise
of any other rights or remedies available by Law, in equity or otherwise.

 

15.15                     Entire Understanding.  This Agreement and the Related
Agreements set forth the entire agreement and understanding of the parties
hereto with respect to the transactions contemplated hereby and supersede any
and all prior agreements, arrangements and understandings among the parties
relating to the subject matter hereof, including, (a) the letter agreement,
dated January 7, 2005, between Lagasse, Inc., Group and the Shareholders and (b)
the Non-Disclosure and Confidentiality Agreement, dated as of January 19, 2004,
between Purchaser and the Corporation, but excluding the 3-Party Mutual
Nondisclosure Agreement, dated as of October 7, 2004, among Purchaser, the
Corporation and Bearing Point Inc. (the “3-Party Mutual Nondisclosure
Agreement”), which agreement remains in full force and effect.  Notwithstanding
the foregoing, the parties hereto agree and acknowledge that, pursuant to the
provisions of the 3-Party Mutual Nondisclosure Agreement, from and after the
Closing, Purchaser shall be released from its obligations under the 3-Party
Mutual Nondisclosure Agreement.

 

15.16                     Acknowledgment of each Seller.  Each Seller represents
to Purchaser that it is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that such Seller has read this
Agreement and that it understands its terms.  Each Seller acknowledges that,
prior to assenting to the terms of this Agreement, it has been given a
reasonable time to review it, to consult with counsel of his or its choice and
to negotiate at arm’s-length with Purchaser as to its contents.  Each Seller and
Purchaser agree that the language used in this Agreement is the language chosen
by the parties to express their mutual intent, and that no rule of strict
construction is to be applied against any Seller or Purchaser.

 

15.17                     Seller Representative.

 

(a)                                  Appointment.  Each Seller hereby
irrevocably authorizes and appoints Jeffrey Scheck as its true and lawful
attorney and representative (the “Seller Representative”) with full power and
authority to take any and all actions and execute any and all documents
specified in this Agreement or any Related Agreement as being within the
authority of the Seller Representative.  Jeffrey Scheck hereby accepts his 
appointment as the Seller Representative and agrees to perform all of the duties
of the Seller Representative hereunder.  If the Seller Representative shall die
or become incapacitated, Sellers shall promptly appoint a successor Person to
act as the Seller Representative.

 

(b)                                 Authority and Duties.  Each Seller, by its
execution of this Agreement, hereby authorizes and instructs the Seller
Representative, and constitutes the Seller Representative as agent for and on
behalf of such Seller, (i) to give and receive any and all notices required to
be given under this Agreement to or by the Seller Representative, (ii)  to take
any and all action in connection with the defense, payment or settlement of

 

104

--------------------------------------------------------------------------------


 

any claims to indemnify, hold harmless or reimburse any Purchaser Indemnified
Parties pursuant to Article 12 or Article 13 (including any claims by Purchaser
to retain any or all of the Purchase Price Adjustment Holdback Amount) (iii) to
take any and all additional action as is contemplated to be taken by the Seller
Representative by the terms of this Agreement, and (iv) to take any and all
actions reasonably necessary or appropriate in the judgment of the Seller
Representative for the accomplishment of any of the foregoing.  Any decision or
action by the Seller Representative hereunder, shall constitute a decision or
action of all Sellers and shall be final, binding and conclusive upon each
Seller.  No Seller shall have the right to object to, dissent from, protest or
otherwise contest the same.

 

(c)                                  Reliance.  Each Purchaser Indemnified Party
shall be entitled to conclusively rely on (i) the Seller Representative as the
sole representative of Sellers with respect to the duties set forth in
Section 15.17(b) and (ii) any decision or act of the Seller Representative
required, permitted or contemplated to be taken by the Seller Representative
hereunder.  Each Purchaser Indemnified Party is hereby relieved from any
liability to any Person for any acts done by any of them in accordance with any
instructions, decisions or acts of the Seller Representative.  Purchaser shall
be entitled to treat as genuine, and as the document it purports to be, any
letter, paper or other document provided to it by or on behalf of the Seller
Representative, and reasonably believed by Purchaser to be genuine and to have
been signed and presented by the proper Person or Persons.

 

15.18                     Joint and Several Liability of Sellers.  Each Seller
hereby agrees that it shall be jointly and severally liable with the other
Sellers for any and all representations, warranties, covenants and other
obligations of any Seller set forth in this Agreement.

 

15.19                     Applicable Law.  This Agreement shall be governed by
and construed and enforced in accordance with the internal Laws of the State of
New York without giving effect to the principles of conflicts of law thereof.

 

15.20                     Jurisdiction of Disputes; Waiver of Jury Trial.  In
the event any party to this Agreement commences any litigation, proceeding or
other legal action in connection with or relating to this Agreement or any
matters described or contemplated herein, the parties to this Agreement hereby
(a) agree that any such litigation, proceeding or other legal action shall be
brought exclusively in a court of competent jurisdiction located within the
County of New York, in the State of New York, whether a state or federal court;
(b) agree that in connection with any such litigation, proceeding or action,
such parties will consent and submit to personal jurisdiction in any such court
described in clause (a) of this Section 15.20 and to service of process upon
them in accordance with the rules and statutes governing service of process; (c)
agree to waive to the full extent permitted by law any objection that they may
now or hereafter have to the venue of any such litigation, proceeding or action
in any such court or that any such litigation, proceeding or action was brought
in an inconvenient forum; (d) designate, appoint and direct CT Corporation
System as their authorized agent to receive on their behalf service of any and
all process and documents in any legal proceeding in the State of New

 

105

--------------------------------------------------------------------------------


 

York; (e) agree to notify the other parties to this Agreement immediately if
such agent shall refuse to act, or be prevented from acting, as agent and, in
such event, promptly to designate another agent in the State of New York to
serve in place of such agent and deliver to the other parties written evidence
of such substitute agent’s acceptance of such designation; (f) agree as an
alternative method of service to service of process in any litigation,
proceeding or action by mailing of copies thereof to the parties at their
addresses set forth in Section 15.3; (g) agree that any service made as provided
herein shall be effective and binding service in every respect; and (h) agree
that nothing herein shall affect the rights of any party to effect service of
process in any other manner permitted by Law.  EACH PARTY HERETO WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE
ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.  The
provisions of this Section 15.20 shall be deemed to apply to each Related
Agreement except to the extent otherwise stated in such Related Agreement.

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed and delivered as of the date first above written.

 

 

LAGASSE, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Brian S. Cooper

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

Shareholders:

 

 

 

SCHECK INVESTMENTS LIMITED
PARTNERSHIP

 

 

 

By:

Scheck Investments, Inc., as General Partner

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

 

 

SCHECK ALPHA LP

 

 

 

By:

Scheck Investments, Inc., as General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

 

 

 

 

 

 

Michael Scheck

 

 

 

 

 

 

 

Raquel Scheck

 

 

 

 

 

 

 

Jeffrey Scheck

 

 

 

 

 

 

 

Martin Scheck

 

107

--------------------------------------------------------------------------------


 

 

 

 

 

 

Elise Scheck

 

 

 

 

 

 

 

Steven Scheck

 

 

 

 

 

Asset Sellers:

 

 

 

SWEET PAPER SALES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

 

 

SWEET PAPER SALES CORP. OF TEXAS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

f

 

 

SWEET PAPER SALES CORP. OF CALIFORNIA, INC.

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

 

 

SWEET PAPER SALES CORP. OF
MASSACHUSETTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

 

 

DAMAR DISTRIBUTORS WAREHOUSE

 

 

 

 

 

By:

 

 

 

Name:

Michael Scheck

 

 

Title:

President

 

108

--------------------------------------------------------------------------------